                               INDEX OF EXHIBITS

EXHIBIT                                  Title/Description

   1      Excerpted pages from U.S. EPA, Final Rule: National Ambient Air Quality
          Standards for Particulate Matter. 62 Fed. Reg. 38,652 (July 18, 1997)

   2      Excerpted pages from U.S. EPA, Final Rule: National Ambient Air Quality
          Standards for Particulate Matter, 78 Fed. Reg. 3086 (January 15, 2013)

   3      Excerpted pages from U.S. EPA, Final Rule: Regional Haze Regulations, 64 Fed.
          Reg. 35714 (July 1, 1999)

   4      Excerpted pages from Whiting Refinery’s Title V operating permit, Significant
          Permit Modification No. 089-40517-00453 (effective September 20, 2019)

   5      IDEM Office of Air Quality, Notice of Violation to BP Products North America
          Inc. (March 21, 2019)

   6      IDEM Office of Air Quality, Notice of Violation to BP Products North America
          Inc. (August 1, 2017)

   7      IDEM Office of Air Quality, Notice of Violation to BP Products North America
          Inc. (December 15, 2017)

   8      Excerpted Compliance Certifications for January 28, 2016 Test Report for Boiler
          32.

   9      Declaration of Sanghyun Lee, Counsel for Plaintiff Sierra Club

  10      Excerpted pages from U.S. EPA, Memorandum re: Timely and Appropriate
          Enforcement Response to High Priority Violations (Aug. 25, 2014)

  11      Excerpted pages from U.S. EPA, Final Rule: Methods for Measurement of
          Filterable PM10 and PM2.5 and Measurement of Condensable PM Emissions From
          Stationary Sources, 75 Fed. Reg. 80,118 (Dec. 21, 2010)

  12      Excerpted pages from U.S. EPA, Final Rule: Testing Regulations for Air
          Emission Sources [Method 5 revisions], 83 Fed. Reg. 56,713 (Nov. 14, 2018)

  13      Declaration of Sierra Club member Patricia Macielewicz

  14      Declaration of Sierra Club member Carolyn Marsh

  15      Declaration of Sierra Club member Maureen Connolley
EXHIBIT 1
38652           Federal Register / Vol. 62, No. 138 / Friday, July 18, 1997 / Rules and Regulations

ENVIRONMENTAL PROTECTION                    of the PM primary and secondary               inspection and copying in the EPA
AGENCY                                      standards (Docket No. A–95–54) is             docket at the address under
                                            available for public inspection in the        ‘‘ADDRESSES,’’ at the beginning of this
40 CFR Part 50                              Central Docket Section of the U.S.            document.
[AD–FRL–5725–2]                             Environmental Protection Agency,
                                                                                          Electronic Availability
                                            South Conference Center, Rm. 4, 401 M
RIN 2060–AE66                               St., SW., Washington, DC. This docket            The Staff Paper and human health
                                            incorporates the docket established for       risk assessment support documents are
National Ambient Air Quality                                                              available on the Agency’s Office of Air
                                            the air quality Criteria Document
Standards for Particulate Matter                                                          Quality Planning and Standards’
                                            (Docket No. ECAO–CD–92–0671). The
AGENCY:   Environmental Protection          docket may be inspected between 8 a.m.        (OAQPS) Technology Transfer Network
Agency (EPA).                               and 3 p.m., Monday through Friday,            (TTN) Bulletin Board System (BBS) in
ACTION: Final rule.                         except legal holidays, and a reasonable       the Clean Air Act Amendments area,
SUMMARY: This document describes            fee may be charged for copying. The           under Title I, Policy/Guidance
EPA’s decision to revise the national       information in the docket constitutes         Documents. To access the bulletin
ambient air quality standards (NAAQS)       the complete basis for the decision           board, a modem and communications
for particulate matter (PM) based on its    announced in this document. For the           software are necessary. To dial up, set
review of the available scientific          availability of related information, see      your communications software to 8 data
evidence linking exposures to ambient       ‘‘SUPPLEMENTARY INFORMATION.’’                bits, no parity and one stop bit. Dial
PM to adverse health and welfare effects    FOR FURTHER INFORMATION CONTACT: John         (919) 541–5742 and follow the on-
at levels allowed by the current PM         H. Haines, MD–15, Air Quality                 screen instructions to register for access.
standards. The current primary PM           Strategies and Standards Division,            After registering, proceed to choice
standards are revised in several            Office of Air Quality Planning and            ‘‘<T> Gateway to TTN Technical
respects: Two new PM2.5 standards are       Standards, U.S. Environmental                 Areas’’, then choose ‘‘<E> CAAA BBS’’.
added, set at 15 μg/m3 , based on the 3-    Protection Agency, Research Triangle          From the main menu, choose ‘‘<1> Title
year average of annual arithmetic mean      Park, NC 27711; telephone: (919) 541–         I: Attain/Maint of NAAQS’’, then ‘‘<P>
PM2.5 concentrations from single or         5533; e-mail:                                 Policy Guidance Documents.’’ To access
multiple community-oriented monitors,       haines.john@epamail.epa.gov.                  these documents through the World
and 65 μg/m 3 , based on the 3-year         SUPPLEMENTARY INFORMATION:                    Wide Web, click on ‘‘TTN BBSWeb’’,
average of the 98th percentile of 24-hour                                                 then proceed to the Gateway to TTN
PM2.5 concentrations at each                Related Final Rules on PM Monitoring
                                                                                          Technical areas, as above. If assistance
population-oriented monitor within an         In a separate document published            is needed in accessing the system, call
area; and the current 24-hour PM10          elsewhere in this issue of the Federal        the help desk at (919) 541–5384 in
standard is revised to be based on the      Register, EPA is amending its ambient         Research Triangle Park, NC.
99th percentile of 24-hour PM10             air quality surveillance requirements (40
concentrations at each monitor within       CFR part 58) and its ambient air              Implementation Strategy For Revised
an area. The new suite of primary           monitoring reference and equivalent           Air Quality Standards
standards will provide increased            methods (40 CFR part 53) for PM.                 On Wednesday, July 16, 1997,
protection against a wide range of PM-                                                    President Clinton signed a
                                            Availability of Related Information
related health effects, including                                                         memorandum to the Administrator
premature mortality and increased              Certain documents are available from       specifying his goals for the
hospital admissions and emergency           the U.S. Department of Commerce,              implementation of the O3 and PM
room visits, primarily in the elderly and   National Technical Information Service,       standards. Attached to the President’s
individuals with cardiopulmonary            5285 Port Royal Road, Springfield, VA         memorandum is a strategy prepared by
disease; increased respiratory symptoms     22161. Available documents include:           an interagency Administration group
and disease, in children and individuals       (1) Air Quality Criteria for Particulate   outlining the next steps that would be
with cardiopulmonary disease such as        Matter (Criteria Document) (three             necessary for implementing these
asthma; decreased lung function,            volumes, EPA/600/P–95–001aF thru              standards. The EPA will prepare
particularly in children and individuals    EPA/600/P–95–001cF, April 1996, NTIS          guidance and proposed rules consistent
with asthma; and alterations in lung        #PB–96–168224, $234.00 paper copy).           with the President’s memorandum.
tissue and structure and in respiratory        (2) Review of the National Ambient         Copies of the Presidential document are
tract defense mechanisms. The current       Air Quality Standards for Particulate         available in paper copy by contacting
secondary standards are revised by          Matter: Policy Assessment of Scientific       the U.S. Environmental Protection
making them identical in all respects to    and Technical Information (Staff Paper)       Agency Library at the address under
the new suite of primary standards. The     (EPA–452/R–96–013, July 1996, NTIS            ‘‘Availability of Related Information’’
new secondary standards, in                 #PB–97–115406, $47.00 paper copy and          and in electronic form as discussed
conjunction with a regional haze            $19.50 microfiche). (Add a $3.00              above in ‘‘Electronic Availability.’’
program, will provide appropriate           handling charge per order.)                      The following topics are discussed in
protection against PM-related public           A limited number of copies of other        this preamble:
welfare effects including soiling,          documents generated in connection             I. Background
material damage, and visibility             with this standard review, such as               A. Legislative Requirements
impairment. In conjunction with the         technical support documents pertaining           B. Related Control Requirements
new PM2.5 standards, a new reference        to air quality, monitoring, and health           C. Review of Air Quality Criteria and
                                            risk assessment, can be obtained from:             Standards for PM
method has been specified for                                                                D. Summary of Proposed Revisions to the
monitoring PM as PM2.5 .                    Environmental Protection Agency
                                                                                               PM Standards
EFFECTIVE DATE: This action is effective    Library (MD–35), Research Triangle            II. Rationale for the Primary PM Standards
September 16, 1997.                         Park, NC 27711, telephone (919) 541–             A. Introduction
ADDRESSES: A docket containing              2777. These and other related                    B. Need for Revision of the Current
information relating to the EPA’s review    documents are also available for                   Primary PM Standards


                                                         Page 1 of 4
              Federal Register / Vol. 62, No. 138 / Friday, July 18, 1997 / Rules and Regulations                          38655

D. Summary of Proposed Revisions to         in the ambient air. These decisions also     unusually high degree of scrutiny and
the PM Standards                            take into account:                           reanalysis over the past several years,
                                               (1) Staff Paper assessments of the        beginning with a series of workshops
   For reasons discussed in the proposal,   most policy-relevant information in the      held early in the review process to
the Administrator proposed to revise the    Criteria Document, upon which staff          discuss important new information. A
current primary standards for PM (as        recommendations for new and revised          number of opportunities were provided
indicated by PM10), by adding two new       primary standards are based.                 for public comment on successive drafts
primary PM2.5 standards set at 15 μg/m3,       (2) CASAC advice and                      of the Criteria Document and Staff
annual mean, and 50 μg/m3, 24-hour          recommendations, as reflected in             Paper, as well as for intensive peer
average. The proposed annual PM2.5          discussions of drafts of the Criteria        review of these documents by CASAC at
standard would be based on the 3-year       Document and Staff Paper at public           several public meetings attended by
average of the annual arithmetic mean       meetings, in separate written comments,      many knowledgeable individuals and
PM2.5 concentrations, spatially averaged    and in the CASAC’s closure letters to        representatives of interested
across an area. The proposed 24-hour        the Administrator.                           organizations. In addition, there have
PM2.5 standard would be based on the           (3) Public comments received during       been a number of important scientific
3-year average of the 98th percentile of    the development of these documents,          conferences, symposia, and colloquia on
24-hour PM2.5 concentrations at each        either in connection with CASAC              PM issues, sponsored by the EPA and
population-oriented monitor within an       meetings or separately.                      others, in the U.S. and abroad, during
area. The proposal solicited comment           (4) Extensive public comments             this period. While significant
on two alternative approaches for           received on the proposed decisions           uncertainties exist, the review of the
selecting the levels of PM2.5 standards.    regarding the primary PM standards.          health effects information has been
The Administrator also proposed to             After taking this information and         thorough and deliberate. In the
revise the current 24-hour primary PM10     comments into account, and for the           judgment of the Administrator, this
standard of 150 μg/m3 by replacing the      reasons discussed below in this unit, the    intensive evaluation of the scientific
1-expected-exceedance form with a 98th      Administrator concludes that revisions       evidence has provided an adequate
percentile form, averaged over 3 years at   to the current primary standards to          basis for regulatory decision making at
each monitor within an area, solicited      provide increased public health              this time, as well as for the
comment on an alternative proposal to       protection against a variety of health       comprehensive research needs
revoke the 24-hour PM10 standard, and       risks are appropriate. More specifically,    document recently developed by EPA,
proposed to retain the current annual       the Administrator has determined that it     and reviewed by CASAC and others, for
primary PM10 standard of 50 μg/m3. The      is appropriate to establish new annual       improving our future understanding of
proposal also solicited comment on          and 24-hour PM2.5 standards, to revise       the relationships between ambient PM
proposed revisions to 40 CFR part 50,       the current 24-hour PM10 standard, and       exposures and health effects.
Appendix K to establish new data            to retain the current annual PM10               The health effects information and
handling conventions for calculating        standard. As discussed more fully below      human risk assessment were
98th percentile values and spatial          in this unit, the rationale for the final    summarized in the proposal and are
averages, revisions to 40 CFR part 50,      decisions regarding the PM primary           only briefly outlined below in this unit.
Appendix J to modify the reference          NAAQS includes consideration of:             Subsequent units provide a more
method for monitoring PM as PM10, and          (1) Health effects information, and       complete discussion of the
a proposed new reference method for         alternative views on the appropriate         Administrator’s rationale, in light of key
monitoring PM as PM2.5 (40 CFR part 50,     interpretation and use of the                issues raised in public comments, for
Appendix L).                                information, as the basis for judgments      concluding that it is appropriate to
   With regard to the secondary             about the risks to public health             revise the current primary standards
standards, the Administrator proposed       presented by population exposures to         (Unit II.B. of this preamble) and to
to revise the current secondary             ambient PM.                                  revise the specific elements of the
standards by making them identical to          (2) Insights gained from a quantitative   standards including indicator (Unit II.C.
the suite of proposed primary standards,    risk assessment conducted to provide a       of this preamble); averaging time, form,
in conjunction with the establishment of    broader perspective for judgments about      and level of new PM2.5 standards (Units
a regional haze program under section       protecting public health from the risks      II.D., II.E., and II.F. of this preamble);
169A of the Act.                            associated with PM exposures.                and averaging time, form, and level of
                                               (3) Specific conclusions regarding the    revised PM10 standards (Unit II.G. of
II. Rationale for the Primary Standards     need for revisions to the current            this preamble).
A. Introduction                             standards and the elements of PM                2. Summary of the health effects
                                            standards (i.e., indicator, averaging        evidence. In brief, since the last review
   1. Overview. This document presents      time, form, and level) that, taken           of the PM criteria and standards, the
the Administrator’s final decisions         together, would be appropriate to            most significant new evidence on the
regarding the need to revise the current    protect public health with an adequate       health effects of PM is the greatly
primary ambient air quality standards       margin of safety.                            expanded body of community
for PM, and, more specifically,                As with virtually any policy-relevant     epidemiological studies. The Criteria
regarding the establishment of new          scientific research, there is uncertainty    Document stated that these recent
annual and 24-hour PM2.5 primary            in the characterization of health effects    studies provide ‘‘evidence that serious
standards and revisions to the form of      attributable to exposure to ambient PM.      health effects (mortality, exacerbation of
the current 24-hour PM10 primary            As discussed in the proposal, however,       chronic disease, increased hospital
NAAQS. These decisions are based on         there is now a greatly expanded body of      admissions, etc.) are associated with
a thorough review, in the Criteria          health effects information as compared       exposures to ambient levels of PM
Document, of the latest scientific          with that available during the last          found in contemporary U.S. urban
information on known and potential          review of the PM standards. Moreover,        airsheds even at concentrations below
human health effects associated with        the recent evidence on PM-related            current U.S. PM standard’’ (U.S. EPA,
exposure to PM at levels typically found    health effects has undergone an              1996a; p. 13-1). Although a variety of


                                                         Page 2 of 4
38656         Federal Register / Vol. 62, No. 138 / Friday, July 18, 1997 / Rules and Regulations

responses to constituents of ambient PM      with: existing PM air quality levels,                     order of hundreds of premature deaths
have been hypothesized to contribute to      projected PM air quality levels that                      each year, hundreds to thousands of
the reported health effects, the relevant    would occur upon attainment of the                        respiratory-related hospital admissions,
toxicological and controlled human           current PM10 standards, and projected                     and tens of thousands of additional
studies published to date have not           PM air quality levels that would occur                    respiratory related symptoms in
identified any accepted mechanism(s)         upon attainment of alternative PM2.5                      children.
that would explain how such relatively       standards. The risk assessment is                            (2) Based on the results from the
low concentrations of ambient PM             intended as an aid to the Administrator                   sensitivity analyses of key uncertainties
might cause the health effects reported      in judging which alternative PM                           and the integrated uncertainty analyses,
in the epidemiological literature.           NAAQS would reduce risks sufficiently                     the single most important factor
   Unit II.A. of the proposal further        to protect public health with an                          influencing the uncertainty associated
outlines key information contained in        adequate margin of safety, recognizing                    with the risk estimates is whether or not
the Criteria Document, Chapters 10-13,       that such standards will not be risk-free.                a threshold concentration exists below
and the Staff Paper, Chapter V, on the       The risk assessment is described more                     which PM-associated health risks are
known and potential health effects           fully in the Staff Paper and summarized                   not likely to occur.
associated with airborne PM, alone and       in the proposal. Related technical                           (3) Over the course of a year, the few
in combination with other pollutants         reports and updates7 have been placed                     peak 24-hour PM2.5 concentrations
that are routinely present in the ambient    in the docket (Abt Associates, 1996a,b;                   appear to contribute a relatively small
air. The information highlighted there       1997a,b).                                                 amount to the total health risk posed by
summarizes:                                     EPA emphasizes that it places greater                  the entire air quality distribution as
   (1) The nature of the effects that have   weight on the overall conclusions                         compared to the aggregated risks
been reported to be associated with          derived from the studies—that PM air                      associated with the low to mid-range
ambient PM, which include premature          pollution is likely causing or                            concentrations.
mortality, aggravation of respiratory and    contributing to significant adverse                          (4) There is greater uncertainty about
cardiovascular disease (as indicated by      effects at levels below those permitted                   both the existence and the magnitude of
increased hospital admissions and            by the current standards—than on the                      estimated excess mortality and other
emergency room visits, school absences,      specific concentration-response                           effects associated with PM exposures as
work loss days, and restricted activity      functions and quantitative risk estimates                 one considers increasingly lower
days), changes in lung function and          derived from them. These quantitative                     concentrations approaching background
increased respiratory symptoms,              risk estimates include significant                        levels.
changes to lung tissues and structure,       uncertainty and, therefore, should not
                                             be viewed as demonstrated health                          B. Need for Revision of the Current
and altered respiratory defense                                                                        Primary PM Standards
mechanisms.                                  impacts. EPA believes, however, that
   (2) Sensitive subpopulations that         they do represent reasonable estimates                      1. Introduction. The overarching issue
appear to be at greater risk to such         as to the possible extent of risk for these               in the present review of the primary
effects, specifically individuals with       effects given the available information.                  NAAQS is whether, in view of the
respiratory disease and cardiovascular       Keeping in mind the important                             advances in scientific knowledge
disease and the elderly (premature           uncertainties inherent in any such                        reflected in the Criteria Document and
mortality and hospitalization), children     analyses, the key insights from the risk                  Staff Paper, the existing PM standards
(increased respiratory symptoms and          assessment that are most pertinent to                     should be revised and, if so, what
decreased lung function), and asthmatic      the current decision include:                             revised or new standards would be
children and adults (aggravation of             (1) Fairly wide ranges of estimates of                 appropriate. The concluding section of
symptoms).                                   the incidence of PM-related mortality                     the integrative synthesis of health
   (3) An integrated evaluation of the       and morbidity effects and risk                            effects information in the Criteria
health effects evidence, with an             reductions associated with attainment of                  Document, which CASAC characterized
emphasis on the key issues raised in         alternative standards were calculated for                 as EPA’s ‘‘best ever example of a true
assessing community epidemiological          the two locations analyzed when the                       integrative summary of the state of
studies, including alternative               effects of key uncertainties and                          knowledge about the health effects of
interpretations of the evidence, both for    alternative assumptions were                              airborne PM,’’ (Wolff, 1996b) provides
individual studies and for the evidence      considered. Significantly, the combined                   the following summary of the science
as a whole.                                  analysis for these two cities alone found                 with respect to this issue:
   (4) The PM fractions of greatest          that the risk remaining after attaining                      The evidence for PM-related effects from
concern to health.                           the current PM10 standards was on the                     epidemiological studies is fairly strong, with
                                                                                                       most studies showing increases in mortality,
The summary in the proposal will not            7 The risk assessment results that appear in the
                                                                                                       hospital admissions, respiratory symptoms,
be repeated here. EPA emphasizes that        Staff Paper and are summarized in the proposal            and pulmonary function decrements
the final decisions on these standards       have been updated to include analyses of the              associated with several PM indices. These
take into account the more                   particular forms of standard alternatives contained
                                             in the proposal and to correct estimates for one
                                                                                                       epidemiological findings cannot be wholly
comprehensive and detailed discussions       effects category (mortality from long-term exposure)      attributed to inappropriate or incorrect
of the scientific information on these       to reflect the actual statistics used in the study upon   statistical methods, misspecification of
issues contained in the Criteria             which they were based (Pope et al., 1995). The            concentration-effect models, biases in study
Document and Staff Paper, which were         corrections, which cumulatively reduce estimates of       design or implementation, measurement
                                             mortality associated with long-term exposures by 20       errors in health endpoint, pollution
reviewed by the CASAC and the public.        to 35%, have no effect on risk estimates for
   3. Key insights from the risk                                                                       exposure, weather, or other variables, nor
                                             mortality associated with short-term exposures or         confounding of PM effects with effects of
assessment. The Staff Paper presents the     the estimates for any other effects. Because the key
                                                                                                       other factors. While the results of the
results of a quantitative assessment of      sensitivity analyses that provide additional insights
                                             regarding thresholds, copollutants, averaging time        epidemiological studies should be
health risks for two example cities,         and related issues involved the short-term exposure       interpreted cautiously, they nonetheless
including risk estimates for several         studies, none of these results are affected by            provide ample reason to be concerned that
categories of health effects associated      changes to the long-term exposure risk estimates.         there are detectable health effects attributable


                                                              Page 3 of 4
                  Federal Register / Vol. 62, No. 138 / Friday, July 18, 1997 / Rules and Regulations                                          38657

to PM at levels below the current NAAQS.              locations and the coherent nature of the               states supporting even stronger
[U.S. EPA, 1996a, p. 13-92]                           observed effects9 are suggestive of a                  standards acknowledged the lack of
   Given the nature of the health effects             likely causal role of ambient PM in                    demonstrated mechanism(s) and other
in question, this finding, which is based             contributing to the reported effects.                  uncertainties but stressed the strength of
on a large number of studies that used                   2. Comments on scientific basis for                 the other evidence in urging EPA to set
PM10 measurements, as well as studies                 revision. A majority of the public                     protective standards.
using other indicators of PM, clearly                 comments received on the proposal                         Many comments were also received
indicates that revision of the current PM             agreed that, based on the available                    from representatives of environmental
NAAQS is appropriate. Quite apart from                scientific information, the current PM10               or community health organizations that
the issue of whether PM10 should be the               standards are not of themselves                        supported the adoption of air quality
sole indicator for the PM NAAQS, the                  sufficient to protect public health and it             standards for PM2.5. These commenters
extensive PM epidemiological data base                would be appropriate to revise them.                   agreed with EPA’s finding that a large
provides evidence of serious health                   Included in those calling for revisions to             body of compelling evidence
effects (e.g., mortality, exacerbation of             the current standards are many public                  demonstrates that exposure to
chronic disease, increased hospital                   health professionals, including                        particulate matter pollution, in general,
admissions) in sensitive populations                  numerous medical doctors and                           is associated with premature death,
(e.g., the elderly, individuals with                  academic researchers. For example, a                   aggravation of heart and lung diseases,
cardiopulmonary disease), as well as                  group of 27 members of the scientific                  increased respiratory illness and
significant adverse health effects (e.g.,             and medical community recognized as                    reduced lung function. They agreed
increased respiratory symptoms, school                having substantial expertise in                        with EPA that these studies present a
absences, and lung function                           conducting research on the health                      consistent and coherent relationship
decrements) in children. Moreover,                    effects of air pollution stated:                       between exposure to PM and both
these effects associations are observed                 Health studies conducted in the U.S. and             mortality and various measures of
in areas or at times when the levels of               around the world have demonstrated that                morbidity. However, the majority of
the current PM10 standards are met.                   levels of particulate and ozone air pollution          these commenters argued that EPA’s
Although the increase in relative risk is             below the current U.S. National Air Quality            proposed standards for PM2.5 were
small for the most serious outcomes,                  Standards exacerbate serious respiratory               inadequate and recommended adoption
                                                      disease and contribute to early death. A large         of more stringent levels of the 24-hour
EPA believes it is significant from an                body of scientific and medical evidence
overall public health perspective,                                                                           and/or annual air quality standards for
                                                      clearly indicates that the current NAAQS are
because of the large number of                        not sufficiently protective of public health.          PM2.5. Many of these commenters also
individuals in sensitive populations that             [Thurston, 1997]                                       urged EPA to revise the NAAQS for
are exposed to ambient PM, as well as                                                                        PM10 to be more protective of public
                                                         Similar conclusions were reached in a               health. These commenters based their
the significance of the health effects                letter signed by more than 1,000
involved (U.S. EPA, 1996a, p. 1-21). The                                                                     recommendations on the findings of the
                                                      scientists, clinicians, researchers, and               studies that were reviewed in the
results of the two-city PM risk                       other health care professionals (Dickey,
assessment reinforce these conclusions                                                                       preparation of the Criteria Document
                                                      1997). The cosigners to this letter argued             and Staff Paper. One commenter used
regarding the significance of the public              that tens of thousands of hospital visits
health risk—even under a scenario in                                                                         results from five of these studies as the
                                                      and premature deaths could be                          basis for recommending PM2.5 standards
which the current PM10 standards are                  prevented with the proposed air quality
attained.                                                                                                    of 10 μg/m3 (annual) and 18 μg/m3 (24-
                                                      standard revisions. In fact, these                     hour) (Dockery et al., 1993; Pope et al.,
   While the lack of demonstrated
                                                      commenters argued that even stronger                   1995; Schwartz et al., 1996; Schwartz et
mechanisms that explain the extensive
                                                      standards than those proposed by EPA                   al., 1994; Thurston et al., 1994). The
body of epidemiological findings is an
                                                      are needed to protect the health of the                commenters agreed with EPA on the
important caution, which presents
                                                      most vulnerable residents of our                       significance of these studies’ results and
difficulties in providing an integrated
                                                      communities.                                           the need to revise the PM standards,
assessment of PM health effects                          A number of State and local
research, a number of potential                                                                              while differing with EPA’s
                                                      government authorities also submitted                  interpretation of the findings for
mechanisms have been hypothesized in                  comments in support of adopting new
the recent literature (U.S. EPA, 1996b; p.                                                                   purposes of developing the proposed
                                                      air quality standards for fine particulate             PM standards.
V-5 to V-8; appendix D). Moreover,                    matter. The commenters concurred with
qualitative information from laboratory                                                                         Several commenters made reference
                                                      conclusions reached through the EPA’s                  to the conclusions of a number of
studies of the effects of particle                    peer review process that the PM
components at high concentrations and                                                                        international scientific panels regarding
                                                      standards should be revised to protect                 the health effects of exposure to
dosimetry considerations suggest that                 public health. A number of these
the kinds of effects observed in                                                                             airborne particulate matter—the British
                                                      commenters suggested that the                          Expert Panel on Air Quality Standards,
community studies (e.g., respiratory-                 standards proposed by EPA should be
and cardiovascular-related responses)                                                                        the British Committee on the Medical
                                                      even stronger, while several other State               Effects of Air Pollutants, the World
are at least plausibly related to                     agencies recommended that EPA adopt
inhalation of PM.8 Indeed, as discussed                                                                      Health Organization, the Canadian
                                                      PM2.5 standards, but at less stringent                 Ministry of Environment, Lands and
in the Criteria Document and section                  levels. A number of the comments from
V.E of the Staff Paper, the consistency                                                                      Parks, and the Health Council of the
of the results of the epidemiological                   9 As noted in the proposal, the kinds of effects
                                                                                                             Netherlands -- and argued that all these
studies from a large number of different              observed in the epidemiological studies are
                                                                                                             panels found that PM concentrations
                                                      logically related. For example, the association of     equivalent to the current U.S. standards
  8 As discussed more fully below in this unit,       PM with mortality is mainly linked to respiratory      for PM10 are not protective of human
epidemiological studies alone cannot be used to       and cardiovascular causes, which is coherent with      health and made recommendations for
demonstrate mechanisms of action, but they can        observed PM associations with respiratory and
provide evidence useful in making inferences with     cardiovascular hospital admissions and respiratory
                                                                                                             greater protection. One commenter
regard to causal relationships (U.S. EPA, 1996b, p.   symptoms. Further, similar categories of effects are   noted that the findings of the British
V-9).                                                 seen in long- and short-term exposure studies.         Health Panel have resulted in a British


                                                                      Page 4 of 4
EXHIBIT 2
                                      3086              Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations

                                      ENVIRONMENTAL PROTECTION                                ADDRESSES:    Section X.B requests                   at http://www.epa.gov/epahome/
                                      AGENCY                                                  comments on an information collection                dockets.htm. Comments on this
                                                                                              request regarding changes to the                     information collection request should
                                      40 CFR Parts 50, 51, 52, 53 and 58                      monitoring requirements. Submit your                 also be sent to the Office of Management
                                      [EPA–HQ–OAR–2007–0492; FRL–9761–8]                      comments, identified by Docket ID No.                and Budget (OMB). See section X.B
                                                                                              EPA–HQ–OAR–2007–0492, to the EPA                     below for additional information
                                      RIN 2060–AO47                                           by one of the following methods:                     regarding submitting comments to OMB.
                                                                                                 • www.regulations.gov: Follow the                    Docket: The EPA has established a
                                      National Ambient Air Quality                            on-line instructions for submitting                  docket for this action under Docket No.
                                      Standards for Particulate Matter                        comments.                                            EPA–HQ–OAR–2007–0492. All
                                      AGENCY:  Environmental Protection                          • Email: a-and-r-Docket@epa.gov.                  documents in the docket are listed on
                                                                                                 • Fax: 202–566–9744.                              the www.regulations.gov Web site. This
                                      Agency (EPA).                                              • Mail: Docket No. EPA–HQ–OAR–                    includes documents in the rulemaking
                                      ACTION: Final rule.                                     2007–0492, Environmental Protection                  docket (Docket ID No. EPA–HQ–OAR–
                                                                                              Agency, Mail code 6102T, 1200                        2007–0492) and a separate docket,
                                      SUMMARY:   Based on its review of the air
                                                                                              Pennsylvania Ave. NW., Washington,                   established for 2009 Integrated Science
                                      quality criteria and the national ambient
                                                                                              DC 20460. Please include a total of two              Assessment (Docket No. EPA–HQ–
                                      air quality standards (NAAQS) for
                                                                                              copies.                                              ORD–2007–0517), that has have been
                                      particulate matter (PM), the EPA is                        • Hand Delivery: Docket No. EPA–
                                      making revisions to the suite of                                                                             incorporated by reference into the
                                                                                              HQ–OAR–2007–0492, Environmental                      rulemaking docket. All documents in
                                      standards for PM to provide requisite                   Protection Agency, EPA West, Room
                                      protection of public health and welfare                                                                      these dockets are listed on the
                                                                                              3334, 1301 Constitution Ave. NW.,                    www.regulations.gov Web site. Although
                                      and to make corresponding revisions to                  Washington, DC. Such deliveries are
                                      the data handling conventions for PM                                                                         listed in the index, some information is
                                                                                              only accepted during the Docket’s                    not publicly available, e.g., CBI or other
                                      and to the ambient air monitoring,                      normal hours of operation, and special
                                      reporting, and network design                                                                                information whose disclosure is
                                                                                              arrangements should be made for                      restricted by statute. Certain other
                                      requirements. The EPA also is making                    deliveries of boxed information.
                                      revisions to the prevention of significant                                                                   material, such as copyrighted material,
                                                                                                 Instructions: Direct your comments to             is not placed on the Internet and may be
                                      deterioration (PSD) permitting program                  Docket ID No. EPA–HQ–OAR–2007–
                                      with respect to the NAAQS revisions.                                                                         viewed, with prior arrangement, at the
                                                                                              0492. The EPA’s policy is that all                   EPA Docket Center. Publicly available
                                         With regard to primary (health-based)                comments received will be included in
                                      standards for fine particles (generally                                                                      docket materials are available either
                                                                                              the public docket without change and                 electronically in www.regulations.gov or
                                      referring to particles less than or equal               may be made available online at
                                      to 2.5 micrometers (mm) in diameter,                                                                         in hard copy at the Air and Radiation
                                                                                              www.regulations.gov, including any                   Docket and Information Center, EPA/
                                      PM2.5), the EPA is revising the annual                  personal information provided, unless
                                      PM2.5 standard by lowering the level to                                                                      DC, EPA West, Room 3334, 1301
                                                                                              the comment includes information                     Constitution Ave. NW., Washington,
                                      12.0 micrograms per cubic meter (mg/                    claimed to be Confidential Business                  DC. The Public Reading Room is open
                                      m3) so as to provide increased                          Information (CBI) or other information               from 8:30 a.m. to 4:30 p.m., Monday
                                      protection against health effects                       whose disclosure is restricted by statute.           through Friday, excluding legal
                                      associated with long- and short-term                    Do not submit information that you                   holidays. The telephone number for the
                                      exposures (including premature                          consider to be CBI or otherwise                      Public Reading Room is (202) 566–1744
                                      mortality, increased hospital admissions                protected through www.regulations.gov                and the telephone number for the Air
                                      and emergency department visits, and                    or email. The www.regulations.gov Web                and Radiation Docket and Information
                                      development of chronic respiratory                      site is an ‘‘anonymous access’’ system,              Center is (202) 566–1742. For additional
                                      disease), and to retain the 24-hour PM2.5               which means the EPA will not know                    information about EPA’s public docket
                                      standard at a level of 35 mg/m3. The EPA                your identity or contact information                 visit the EPA Docket Center homepage
                                      is revising the Air Quality Index (AQI)                 unless you provide it in the body of                 at: http://www.epa.gov/epahome/
                                      for PM2.5 to be consistent with the                     your comment. If you send an email                   dockets.htm.
                                      revised primary PM2.5 standards. With                   comment directly to the EPA without
                                      regard to the primary standard for                                                                           FOR FURTHER INFORMATION CONTACT: Ms.
                                                                                              going through www.regulations.gov your
                                      particles generally less than or equal to               email address will be automatically                  Beth M. Hassett-Sipple, Health and
                                      10 mm in diameter (PM10), the EPA is                    captured and included as part of the                 Environmental Impacts Division, Office
                                      retaining the current 24-hour PM10                      comment that is placed in the public                 of Air Quality Planning and Standards,
                                      standard to continue to provide                         docket and made available on the                     U.S. Environmental Protection Agency,
                                      protection against effects associated                   Internet. If you submit an electronic                Mail code C504–06, Research Triangle
                                      with short-term exposure to thoracic                    comment, the EPA recommends that                     Park, NC 27711; telephone: (919) 541–
                                      coarse particles (i.e., PM10-2.5). With                 you include your name and other                      4605; fax: (919) 541–0237; email:
                                      regard to the secondary (welfare-based)                 contact information in the body of your              hassett-sipple.beth@epa.gov.
                                      PM standards, the EPA is generally                      comment and with any disk or CD–ROM                  SUPPLEMENTARY INFORMATION:
                                      retaining the current suite of secondary                you submit. If the EPA cannot read your              General Information
                                      standards (i.e., 24-hour and annual                     comment due to technical difficulties
                                      PM2.5 standards and a 24-hour PM10                      and cannot contact you for clarification,            Availability of Related Information
                                      standard). Non-visibility welfare effects               the EPA may not be able to consider                    A number of the documents that are
                                      are addressed by this suite of secondary                your comment. Electronic files should                relevant to this rulemaking are available
                                      standards, and PM-related visibility                    avoid the use of special characters, any             through the EPA’s Office of Air Quality
tkelley on DSK3SPTVN1PROD with




                                      impairment is addressed by the                          form of encryption, and be free of any               Planning and Standards (OAQPS)
                                      secondary 24-hour PM2.5 standard.                       defects or viruses. For additional                   Technology Transfer Network (TTN)
                                      DATES: The final rule is effective on                   information about EPA’s public docket                Web site at http://www.epa.gov/ttn/
                                      March 18, 2013.                                         visit the EPA Docket Center homepage                 naaqs/standards/pm/s_pm_index.html.


                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00002
                                                                                                                Page    1 of 9
                                                                                                                Fmt 4701 Sfmt 4700   E:\FR\FM\15JAR2.SGM   15JAR2
                                      3088              Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations

                                        a. Revoking Use of Population-Oriented as               A. Executive Order 12866: Regulatory               both short- and long-term exposures to
                                           a Condition for Comparability of PM2.5                  Planning and Review and Executive               fine particles, including protection for
                                           Monitoring Sites to the NAAQS                           Order 13563: Improving Regulation and           at-risk populations such as children.
                                        b. Applicability of Micro- and Middle-scale                Regulatory Review
                                                                                                                                                   The court remanded the secondary
                                           Monitoring Sites to the Annual PM2.5                 B. Paperwork Reduction Act
                                           NAAQS                                                C. Regulatory Flexibility Act                      PM2.5 standards to the EPA because the
                                        3. Changes to Monitoring for the National               D. Unfunded Mandates Reform Act                    Agency failed to explain adequately
                                           Ambient Air Monitoring System                        E. Executive Order 13132: Federalism               why setting the secondary standards
                                        a. Background                                           F. Executive Order 13175: Consultation             identical to the primary standards
                                        b. Primary PM2.5 NAAQS                                     and Coordination With Indian Tribal             provided the required protection for
                                        i. Addition of a Near-road Component to                    Governments                                     public welfare, including protection
                                           the PM2.5 Monitoring Network                         G. Executive Order 13045: Protection of            from PM-related visibility impairment.
                                        ii. Use of PM2.5 Continuous FEMs at                        Children From Environmental Health                 The EPA initiated this review in June
                                           SLAMS                                                   and Safety Risks
                                                                                                H. Executive Order 13211: Actions that
                                                                                                                                                   2007. Between 2007 and 2011, the EPA
                                        c. Revoking PM10-2.5 Speciation
                                           Requirements at NCore Sites                             Significantly Affect Energy Supply,             prepared draft and final Integrated
                                        d. Measurements for the Proposed New                       Distribution, or Use                            Science Assessments, Risk and
                                           PM2.5 Visibility Index NAAQS                         I. National Technology Transfer and                Exposure Assessments, and Policy
                                        4. Revisions to the Quality Assurance                      Advancement Act                                 Assessments. Multiple drafts of all of
                                           Requirements for SLAMS, SPMs, and                    J. Executive Order 12898: Federal Actions          these documents were subject to review
                                           PSD                                                     To Address Environmental Justice in             by the public and were peer reviewed
                                        a. Quality Assurance Weight of Evidence                    Minority Populations and Low-Income             by the EPA’s Clean Air Scientific
                                        b. Quality Assurance Requirements for the                  Populations
                                                                                                K. Congressional Review Act
                                                                                                                                                   Advisory Committee (CASAC). The EPA
                                           Chemical Speciation Network                                                                             proposed revisions to the primary and
                                        c. Waivers for Maximum Allowable                      References
                                                                                                                                                   secondary PM NAAQS on June 29, 2012
                                           Separation of Collocated PM2.5 Samplers            I. Executive Summary
                                           and Monitors
                                                                                                                                                   (77 FR 38890). This final rulemaking is
                                        5. Revisions To Probe and Monitoring Path             A. Purpose of This Regulatory Action                 the final step in the review process.
                                           Siting Criteria                                                                                            In this rulemaking, the EPA is
                                        a. Near-road Component to the PM2.5
                                                                                                Sections 108 and 109 of the Clean Air              revising the suite of standards for PM to
                                           Monitoring Network                                 Act (CAA) govern the establishment,                  provide requisite protection of public
                                        b. CSN Network                                        review, and revision, as appropriate, of             health and welfare. The EPA is revising
                                        c. Reinsertion of Table E–1 to Appendix E             the national ambient air quality                     the PSD permitting regulations to
                                        6. Additional Ambient Air Monitoring                  standards (NAAQS) to protect public                  address the changes in the PM NAAQS.
                                           Topics                                             health and welfare. The CAA requires                 In addition, the EPA is updating the
                                        a. Annual Monitoring Network Plans and                periodic review of the air quality                   AQI for PM2.5 and making changes in
                                           Periodic Assessment                                criteria—the science upon which the                  the data handling conventions for PM
                                        b. Operating Schedules                                standards are based—and the standards
                                        c. Data Reporting and Certification for CSN                                                                and ambient air monitoring, reporting,
                                           and IMPROVE Data
                                                                                              themselves. This rulemaking is being                 and network design requirements to
                                        d. Requirements for Archiving Filters                 done pursuant to these statutory                     correspond with the changes to the PM
                                      IX. Clean Air Act Implementation                        requirements. The schedule for                       NAAQS.
                                           Requirements for the PM NAAQS                      completing this review is established by
                                        A. Designation of Areas                               a court order.                                       B. Summary of Major Provisions
                                        1. Overview of Clean Air Act Designations               In 2006, the EPA completed its last                   With regard to the primary standards
                                           Requirements                                       review of the PM NAAQS. In that                      for fine particles, the EPA is revising the
                                        2. Proposed Designations Schedules                    review, the EPA took three principal                 annual PM2.5 standard by lowering the
                                        3. Comments and Responses                             actions: (1) With regard to fine particles           level from 15.0 to 12.0 mg/m3 so as to
                                        4. Final Intended Designations Schedules              (generally referring to particles less than          provide increased protection against
                                        B. Section 110(a)(2) Infrastructure SIP
                                           Requirements
                                                                                              or equal to 2.5 micrometers (mm) in                  health effects associated with long-and
                                        C. Implementing the Revised Primary                   diameter, PM2.5), at that time, the EPA              short-term exposures. The EPA is
                                           Annual PM2.5 NAAQS in Nonattainment                revised the level of the primary 24-hour             retaining the level (35 mg/m3) and the
                                           Areas                                              PM2.5 standard from 65 to 35 mg/m3 and               form (98th percentile) of the 24-hour
                                        D. Prevention of Significant Deterioration            retained the level of the primary annual             PM2.5 standard to continue to provide
                                           and Nonattainment New Source Review                PM2.5 standard; (2) With regard to the               supplemental protection against health
                                           Programs for the Revised Primary                   primary standards for particles less than            effects associated with short-term
                                           Annual PM2.5 NAAQS                                 or equal to 10 mm in diameter (PM10),                exposures. This action provides
                                        1. Prevention of Significant Deterioration            the EPA retained the primary 24-hour                 increased protection for children, older
                                        a. Transition Provision (Grandfathering)
                                        i. Proposal
                                                                                              PM10 standard to continue to provide                 adults, persons with pre-existing heart
                                        ii. Comments and Responses                            protection against effects associated                and lung disease, and other at-risk
                                        iii. Final Action                                     with short-term exposure to thoracic                 populations against an array of PM2.5-
                                        b. Modeling Tools and Guidance                        coarse particles (i.e., PM10-2.5) and                related adverse health effects that
                                           Applicable to the Revised Primary                  revoked the primary annual PM10                      include premature mortality, increased
                                           Annual PM2.5 NAAQS                                 standard; and (3) the EPA also revised               hospital admissions and emergency
                                        c. PSD Screening Tools: Significant                   the secondary standards to be identical              department visits, and development of
                                           Emissions Rates, Significant Impact                in all respects to the primary standards.            chronic respiratory disease. The EPA
                                           Levels, and Significant Monitoring                   In subsequent litigation, the U.S.                 also is eliminating spatial averaging
                                           Concentration                                      Court of Appeals for the District of
                                        d. PSD Increments
                                                                                                                                                   provisions as part of the form of the
                                                                                              Columbia Circuit remanded the primary                annual standard to avoid potential
tkelley on DSK3SPTVN1PROD with




                                        e. Other PSD Transition Issues
                                        2. Nonattainment New Source Review                    annual PM2.5 standard to the EPA                     disproportionate impacts on at-risk
                                        E. Transportation Conformity Program                  because the Agency had failed to                     populations.
                                        F. General Conformity Program                         explain adequately why the standard                     The final decisions for the primary
                                      X. Statutory and Executive Order Reviews                provided the requisite protection from               annual and 24-hour PM2.5 standards are


                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00004
                                                                                                                Page    2 of 9
                                                                                                                Fmt 4701 Sfmt 4700   E:\FR\FM\15JAR2.SGM   15JAR2
                                                        Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations                                          3089

                                      within the ranges that CASAC advised                    Administrator has identified a target                measurement data that are appropriate
                                      the Agency to consider. These decisions                 degree of protection, defined in terms of            for comparison to the standards. With
                                      are based on an integrative assessment                  a PM2.5 visibility index (based on                   regard to monitoring-related activities,
                                      of an extensive body of new scientific                  speciated PM2.5 mass concentrations                  the EPA is updating several aspects of
                                      evidence, which substantially                           and relative humidity data to calculate              the monitoring regulations and
                                      strengthens what was known about                        PM2.5 light extinction), a 24-hour                   specifically requiring that a small
                                      PM2.5-related health effects in the last                averaging time, and a 90th percentile                number of PM2.5 monitors be relocated
                                      review, including extended analyses of                  form, averaged over 3 years, and a level             to be collocated with measurements of
                                      key epidemiological studies, and                        of 30 deciviews (dv), which she judges               other pollutants (e.g., nitrogen dioxide,
                                      evidence of health effects observed at                  to be requisite to protect public welfare            carbon monoxide) in the near-road
                                      lower ambient PM2.5 concentrations,                     with regard to visual air quality (VAQ).             environment.
                                      including effects in areas that likely met              The EPA’s analysis of monitoring data
                                      the current standards. The revised suite                provides the basis for concluding that               C. Costs and Benefits
                                      of PM2.5 standards also reflects                        the current secondary 24-hour PM2.5                     In setting the NAAQS, the EPA may
                                      consideration of a quantitative risk                    standard would provide sufficient                    not consider the costs of implementing
                                      assessment that estimates public health                 protection, and in some areas greater                the standards. This was confirmed by
                                      risks likely to remain upon just meeting                protection, relative to this target                  the United States Supreme Court in
                                      the current and various alternative                     protection level. Adding a distinct                  Whitman v. American Trucking
                                      standards. Based on this information,                   secondary standard to address visibility             Associations, 531 U.S. 457, 465–472,
                                      the Administrator concludes that the                    would not affect this protection. Since              475–76 (2001), as noted in section II.A
                                      current primary PM2.5 standards are not                 sufficient protection from visibility                of this rule. As has traditionally been
                                      requisite to protect public health with                 impairment will be provided for all                  done in NAAQS rulemaking, the EPA
                                      an adequate margin of safety, as                        areas of the country without adoption of             has conducted a Regulatory Impact
                                      required by the CAA, and that these                     a distinct secondary standard, and                   Analysis (RIA) to provide the public
                                      revisions are warranted to provide the                  adoption of a distinct secondary                     with information on the potential costs
                                      appropriate degree of increased public                  standard will not change the degree of               and benefits of attaining several
                                      health protection.                                      over-protection of VAQ provided for                  alternative PM2.5 standards. In NAAQS
                                         With regard to the primary standard                  some areas of the country by the                     rulemaking, the RIA is done for
                                      for thoracic coarse particles (PM10-2.5),               secondary 24-hour PM2.5 standard, the                informational purposes only, and the
                                      the EPA is retaining the current 24-hour                Administrator judges that adoption of a              final decisions on the NAAQS in this
                                      PM10 standard, with a level of 150 mg/                  distinct secondary standard, in addition             rulemaking are not in any way based on
                                      m3 and a one-expected exceedance                        to the current suite of secondary                    consideration of the information or
                                      form, to continue to provide protection                 standards, is not needed to provide                  analyses in the RIA. The RIA fulfills the
                                      against effects associated with short-                  requisite protection for both visibility             requirements of Executive Orders 13563
                                      term exposure to PM10-2.5 including                     and non-visibility related welfare                   and 12866. The summary of the RIA,
                                      premature mortality and increased                       effects.                                             which is discussed in more detail below
                                      hospital admissions and emergency                          The revisions to the PM NAAQS                     in section X.A, estimates benefits
                                      department visits. In reaching this                     trigger a process under which states                 ranging from $4,000 million to $9,100
                                      decision, the Administrator concludes                   (and tribes, if they choose) will make               million at a 3 percent discount rate and
                                      that the available health evidence and                  recommendations to the Administrator                 $3,600 million to $8,200 million at a 7
                                      air quality information for PM10-2.5,                   regarding designations, identifying areas            percent discount rate in 2020 and costs
                                      taken together with the considerable                    of the country that either meet or do not            ranging from $53 million to $350
                                      uncertainties and limitations associated                meet the revised NAAQS. States will                  million per year at a 7 percent discount
                                      with that information, suggests that a                  also review, modify and supplement                   rate.
                                      standard is needed to protect against                   their existing state implementation
                                      short-term exposure to all types of                     plans (SIPs), as needed. With regard to              II. Background
                                      PM10-2.5 and that the degree of public                  these implementation-related activities,             A. Legislative Requirements
                                      health protection provided against                      the EPA intends to promulgate a
                                      short-term exposures to PM10-2.5 does                   separate implementation rule on a                       Two sections of the CAA govern the
                                      not need to be increased beyond that                    schedule that provides timely clarity to             establishment, review and revision of
                                      provided by the current PM10 standard.                  the states, tribes, and other parties                the NAAQS. Section 108 (42 U.S.C.
                                         With regard to the secondary PM                      responsible for NAAQS                                7408) directs the Administrator to
                                      standards, the Administrator is retaining               implementation. The NAAQS revisions                  identify and list certain air pollutants
                                      the current suite of secondary PM                       also affect the applicable air permitting            and then to issue air quality criteria for
                                      standards, except for a change to the                   requirement, but cause no significant                those pollutants. The Administrator is
                                      form of the annual PM2.5 standard.                      change to the transportation conformity              to list those air pollutants that in her
                                      Specifically, the EPA is retaining the                  and general conformity processes. The                ‘‘judgment, cause or contribute to air
                                      current secondary 24-hour PM2.5 and                     EPA is revising its PSD regulations to               pollution which may reasonably be
                                      PM10 standards, and is revising only the                provide limited grandfathering from the              anticipated to endanger public health or
                                      form of the secondary annual PM2.5                      requirements that result from the                    welfare;’’ ‘‘the presence of which in the
                                      standard to remove the option for                       revised PM NAAQS.                                    ambient air results from numerous or
                                      spatial averaging consistent with this                     On other topics, the EPA is changing              diverse mobile or stationary sources;’’
                                      change to the primary annual PM2.5                      the AQI for PM2.5 to be consistent with              and ‘‘for which * * * [the
                                      standard. This suite of secondary                       the revised primary PM2.5 NAAQS. The                 Administrator] plans to issue air quality
                                      standards addresses PM-related non-                     EPA also is revising the data handling               criteria * * *’’ Air quality criteria are
tkelley on DSK3SPTVN1PROD with




                                      visibility welfare effects including                    procedures for PM2.5 consistent with the             intended to ‘‘accurately reflect the latest
                                      ecological effects, effects on materials,               revised PM2.5 NAAQS including the                    scientific knowledge useful in
                                      and climate impacts. With respect to                    computations necessary for determining               indicating the kind and extent of all
                                      PM-related visibility impairment, the                   when the standards are met and the                   identifiable effects on public health or


                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00005
                                                                                                                Page    3 of 9
                                                                                                                Fmt 4701 Sfmt 4700   E:\FR\FM\15JAR2.SGM   15JAR2
                                                        Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations                                                     3103

                                      understanding of both evidence-based                    cardiovascular and respiratory diseases,                causal relationship exists between both long-
                                      and risk-based considerations to inform                 based on ‘‘an assessment of strength,                   and short-term exposures to PM2.5 and
                                      two overarching questions related to: (1)               robustness, and consistency in results’’                premature mortality and cardiovascular
                                                                                                                                                      effects and a likely causal relationship exists
                                      The adequacy of the current suite of                    (U.S. EPA, 2004, p. 9–48).26
                                                                                                                                                      between long- and short-term PM2.5
                                      PM2.5 standards and (2) revisions to the                  In this review, based on the expanded                 exposures and respiratory effects. Further,
                                      standards that were appropriate to                      body of evidence, the EPA finds that:                   there is evidence suggestive of a causal
                                      consider in this review to protect                        (1) In looking across the extensive new               relationship between long-term PM2.5
                                      against health effects associated with                  scientific evidence available in this review,           exposures and other health effects, including
                                      both long- and short-term exposures to                  our overall understanding of health effects             developmental and reproductive effects (e.g.,
                                      fine particles. When evaluating the                     associated with fine particle exposures has             low birth weight, infant mortality) and
                                      health protection afforded by the                       been greatly expanded. The currently                    carcinogenic, mutagenic, and genotoxic
                                      current or any alternative suites of                    available evidence is largely consistent with           effects (e.g., lung cancer mortality).28
                                                                                              evidence available in the last review and                  (5) The newly available evidence
                                      standards considered, the Policy
                                                                                              substantially strengthens what is known                 significantly strengthens the link between
                                      Assessment took into account the four                                                                           long- and short-term exposure to PM2.5 and
                                                                                              about the effects associated with fine particle
                                      basic elements of the NAAQS: The                        exposures.                                              premature mortality, while providing
                                      indicator, averaging time, form, and                      (2) A number of large multi-city                      indications that the magnitude of the PM2.5-
                                      level.                                                  epidemiological studies have been conducted             mortality association with long-term
                                         The general approach for reviewing                   throughout the U.S., including extended                 exposures may be larger than previously
                                      the primary PM2.5 standards described                   analyses of long-term exposure studies that             estimated. The strongest evidence comes
                                      above provided a comprehensive basis                    were important to inform decision-making in             from recent studies investigating long-term
                                      that helped to inform the                               the last review. The body of currently                  exposure to PM2.5 and cardiovascular-related
                                      Administrator’s judgments in reaching                   available scientific evidence has also been             mortality. The evidence supporting a causal
                                                                                              expanded greatly by the publication of a                relationship between long-term PM2.5
                                      her proposed and final decisions to                                                                             exposure and mortality also includes
                                                                                              number of new multi-city, time-series studies
                                      revise the current suite of primary fine                that have used uniform methodologies to                 consideration of new studies that
                                      particle NAAQS and in responding to                     investigate the effects of short-term PM2.5             demonstrated an improvement in community
                                      the remand of the 2006 primary annual                   exposures on public health. This body of                health following reductions in ambient fine
                                      PM2.5 standard.                                         evidence provides a more expansive data                 particles.
                                                                                              base and considers multiple locations                      (6) Several new studies have examined the
                                      B. Overview of Health Effects Evidence                  representing varying regions and seasons that           association between cardiovascular effects
                                         This section outlines the key                        provide evidence of the influence of different          and long-term PM2.5 exposures in multi-city
                                      information presented in section III.B of               air pollution mixes on PM2.5-associated                 studies conducted in the U.S. and Europe.
                                      the proposal (77 FR 38906 to 38911,                     health effects. These studies provide more              While studies were not available in the last
                                      June 29, 2012) and discussed more fully                 precise estimates of the magnitude of effects           review with regard to long-term exposure and
                                                                                              associated with short-term PM2.5 exposure               cardiovascular-related morbidity, recent
                                      in the Integrated Science Assessment                                                                            studies have provided new evidence linking
                                                                                              than most smaller-scale single-city studies
                                      (Chapters 2, 4, 5, 6, 7, and 8) and the                 that were more commonly available in the                long-term exposure to PM2.5 with an array of
                                      Policy Assessment (Chapter 2) related to                last review. These studies have reported                cardiovascular effects such as heart attacks,
                                      health effects associated with fine                     consistent increases in morbidity and/or                congestive heart failure, stroke, and
                                      particle exposures. Section III.B. of the               premature mortality related to ambient PM2.5            mortality. This evidence is coherent with
                                      proposal discusses available                            concentrations, with the strongest evidence             studies of short-term exposure to PM2.5 that
                                      information on the health effects                       reported for cardiovascular-related effects.            have observed associations with a continuum
                                      associated with exposures to PM2.5,                       (3) In addition, the findings of new                  of effects ranging from subtle changes in
                                      including the nature of such health                     toxicological and controlled human exposure             indicators of cardiovascular health to serious
                                      effects (section III.B.1) and associated                studies greatly expand and provide stronger             clinical events, such as increased
                                                                                              support for a number of potential biological            hospitalizations and emergency department
                                      limitations and uncertainties (section                                                                          visits due to cardiovascular disease and
                                                                                              mechanisms or pathways for cardiovascular
                                      III.B.2), at-risk populations (section                  and respiratory effects associated with long-           cardiovascular mortality.
                                      III.B.3), and potential PM2.5-related                   and short-term PM exposures. These studies                 (7) Extended analyses of studies available
                                      impacts on public health (section                       provide coherence and biological plausibility           in the last review as well as new
                                      III.B.4). As was true in the last two                   for the effects observed in epidemiological             epidemiological studies conducted in the
                                      reviews, evidence from epidemiological,                 studies.                                                U.S. and abroad provide stronger evidence of
                                      controlled human exposure and animal                      (4) Using a more formal framework for                 respiratory-related morbidity effects
                                      toxicological studies played a key role                 reaching causal determinations than used in             associated with long-term PM2.5 exposure.
                                      in the Integrated Science Assessment’s                  prior reviews,27 the EPA concludes that a               The strongest evidence for respiratory-related
                                      evaluation of the scientific evidence.                     26 The term ‘‘likely causal association’’ was used
                                         The 2006 PM NAAQS review                                                                                     relationship, inadequate to infer a causal
                                                                                              in the 2004 Criteria Document to summarize the          relationship, and not likely to be a causal
                                      concluded that there was ‘‘strong                       strength of the available evidence available in the     relationship (U.S. EPA, 2009a, Table 1–3). The
                                      epidemiological evidence’’ for linking                  last review for PM2.5. However, this terminology        development of the causal framework reflects
                                      long-term PM2.5 exposures with                          was not based on a formal framework for evaluating      considerable input from CASAC and the public,
                                      cardiovascular-related and lung cancer                  evidence for inferring causation. Since the last        with CASAC concluding that, ‘‘The five-level
                                                                                              review, the EPA has developed a more formal             classification of strength of evidence for causal
                                      mortality and respiratory-related                       framework for reaching causal determinations with       inference has been systemically applied [for PM];
                                      morbidity and for linking short-term                    standardized language to express evaluation of the      this approach has provided transparency and a
                                      PM2.5 exposures with cardiovascular-                    evidence (U.S. EPA, 2009a, section 1.5).                clear statement of the level of confidence with
                                      related and respiratory-related mortality                  27 The causal framework draws upon the               regard to causation, and we recommend its
                                                                                              assessment and integration of evidence from across      continued use in future ISAs’’ (Samet, 2009f, p. 1).
                                      and morbidity (U.S. EPA, 2004, p. 9–46;                 epidemiological, controlled human exposure, and           28 These causal inferences are based not only on
                                      U.S. EPA, 2005, p. 5–4). Overall, the                   toxicological studies, and the related uncertainties    the more expansive epidemiological evidence
                                      evidence from epidemiological,                          that ultimately influence our understanding of the      available in this review but also reflect
tkelley on DSK3SPTVN1PROD with




                                      toxicological, and controlled human                     evidence. This framework employs a five-level           consideration of important progress that has been
                                                                                              hierarchy that classifies the overall weight of         made to advance our understanding of a number of
                                      exposure studies supported ‘‘likely                     evidence and causality using the following              potential biologic modes of action or pathways for
                                      causal associations’’ between PM2.5 and                 categorizations: causal relationship, likely to be      PM-related cardiovascular and respiratory effects
                                      both mortality and morbidity from                       causal relationship, suggestive of a causal             (U.S. EPA, 2009a, chapter 5).



                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00019
                                                                                                                Page    4 of 9
                                                                                                                Fmt 4701 Sfmt 4700   E:\FR\FM\15JAR2.SGM     15JAR2
                                      3104              Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations

                                      effects is from studies that evaluated                  EPA recognizes that important uncertainties            including related uncertainties, by
                                      decrements in lung function growth,                     and limitations in the health effects evidence         incorporating a number of
                                      increased respiratory symptoms, and asthma              remain. Epidemiological studies evaluating             enhancements, in terms of both the
                                      development. The strongest evidence from                health effects associated with long- and
                                      short-term PM2.5 exposure studies has been              short-term PM2.5 exposures have reported               methods and data used in the analyses.
                                      observed for increased respiratory-related              heterogeneity in responses between cities                 The goals of this quantitative risk
                                      emergency department visits and hospital                and geographic regions within the U.S. This            assessment were largely the same as
                                      admissions for chronic obstructive                      heterogeneity may be attributed, in part, to           those articulated in the risk assessment
                                      pulmonary disease (COPD) and respiratory                differences in the fine particle composition
                                                                                              or related to exposure measurement error,
                                                                                                                                                     conducted for the last review. These
                                      infections.
                                         (8) The body of scientific evidence is               which can introduce bias and increased                 goals included: (1) To provide estimates
                                      somewhat expanded from the 2006 review                  uncertainty in associated health effect                of the potential magnitude of premature
                                      but is still limited with respect to                    estimates. Variability in the associations             mortality and/or selected morbidity
                                      associations between long-term PM2.5                    observed across PM2.5 epidemiological                  effects in the population associated with
                                      exposures and developmental and                         studies may be due in part to exposure error           recent ambient levels of PM2.5 and with
                                      reproductive effects as well as cancer,                 related to measurement-related issues, the             simulating just meeting the current and
                                      mutagenic, and genotoxic effects. The                   use of central fixed-site monitors to represent
                                                                                              population exposure to PM2.5, models used
                                                                                                                                                     alternative suites of PM2.5 standards in
                                      strongest evidence for an association between
                                                                                              in lieu of or to supplement ambient                    15 selected urban study areas,31
                                      PM2.5 and developmental and reproductive
                                      effects comes from epidemiological studies of           measurements, and our limited                          including, where data were available,
                                      low birth weight and infant mortality,                  understanding of factors that may influence            consideration of impacts on at-risk
                                      especially due to respiratory causes during             exposures (e.g., topography, the built                 populations; (2) to develop a better
                                      the post-neonatal period (i.e., 1 month–12              environment, weather, source characteristics,          understanding of the influence of
                                      months of age). With regard to cancer effects,          ventilation usage, personal activity patterns,         various inputs and assumptions on the
                                      ‘‘[m]ultiple epidemiologic studies have                 photochemistry). In addition, where PM2.5
                                                                                                                                                     risk estimates to more clearly
                                      shown a consistent positive association                 and other pollutants (e.g., ozone, nitrogen
                                                                                              dioxide, and carbon monoxide) are                      differentiate among alternative suites of
                                      between PM2.5 and lung cancer mortality, but
                                                                                              correlated, it can be difficult to distinguish         standards; and (3) to gain insights into
                                      studies have generally not reported
                                      associations between PM2.5 and lung cancer              the effects of the various pollutants in the           the distribution of risks and patterns of
                                      incidence’’ (U.S. EPA 2009a p. 2–13).                   ambient mixture (i.e., co-pollutant                    risk reductions and the variability and
                                         (9) Efforts to evaluate the relationships            confounding).29                                        uncertainties in those risk estimates. In
                                      between PM composition and health effects                  While uncertainties and limitations                 addition, the quantitative risk
                                      continue to evolve. While many constituents             still remain in the available health                   assessment included nationwide
                                      of PM2.5 can be linked with differing health            effects evidence, the Administrator                    estimates of the potential magnitude of
                                      effects, the evidence is not yet sufficient to          judges the currently available scientific              premature mortality associated with
                                      allow differentiation of those constituents or          data base to be stronger and more                      long-term exposure to recent ambient
                                      sources that may be more closely related to             consistent than in previous reviews
                                      specific health outcomes nor to exclude any
                                                                                                                                                     PM2.5 concentrations to more broadly
                                                                                              providing a strong basis for decision                  characterize this risk on a national scale
                                      individual component or group of
                                                                                              making in this review.                                 and to support the interpretation of the
                                      components associated with any source
                                      categories from the fine particle mixture of            C. Overview of Quantitative                            more detailed risk estimates generated
                                      concern.                                                Characterization of Health Risks                       for selected urban study areas.
                                         (10) Specific groups within the general                                                                        The expanded and updated risk
                                      population are at increased risk for                       In addition to a comprehensive
                                      experiencing adverse health effects related to          evaluation of the health effects evidence              assessment conducted in this review
                                      PM exposures. The currently available                   available in this review, the EPA                      included estimates of risk for: (1) All-
                                      evidence expands our understanding of                   conducted an expanded quantitative                     cause, ischemic heart disease-related,
                                      previously identified at-risk populations (i.e.,        risk assessment for selected health                    cardiopulmonary-related, and lung
                                      children, older adults, and individuals with            endpoints to provide additional                        cancer-related mortality associated with
                                      pre-existing heart and lung disease) and                information and insights to inform                     long-term PM2.5 exposure; (2) non-
                                      supports the identification of additional at-                                                                  accidental, cardiovascular-related, and
                                                                                              decisions on the primary PM2.5
                                      risk populations (e.g., persons with lower                                                                     respiratory-related mortality associated
                                      socioeconomic status, genetic differences).             NAAQS.30 As discussed in section III.C
                                                                                              of the proposal, the approach used to                  with short-term PM2.5 exposure; and (3)
                                      Evidence for PM-related effects in these at-
                                      risk populations has expanded and is                    develop quantitative risk estimates                    cardiovascular-related and respiratory-
                                      stronger than previously observed. There is             associated with PM2.5 exposures was                    related hospital admissions and asthma-
                                      emerging, though still limited, evidence for            built on the approach used and lessons                 related emergency department visits
                                      additional potentially at-risk populations,             learned in the last review and focused
                                      such as those with diabetes, people who are             on improving the characterization of the                  31 The Risk Assessment concluded that these 15

                                      obese, pregnant women, and the developing               overall confidence in the risk estimates,              urban study areas were generally representative of
                                      fetus.                                                                                                         urban areas in the U.S. likely to experience
                                         (11) The population potentially affected by                                                                 relatively elevated levels of risk related to ambient
                                                                                                29 A copollutant meets the criteria for potential
                                      PM2.5 is large. In addition, large subgroups of                                                                PM2.5 exposure with the potential for better
                                                                                              confounding in PM-health associations if: (1) It is    characterization at the higher end of that
                                      the U.S. population have been identified as             a potential risk factor for the health effect under    distribution (U.S. EPA, 2011a, p. 2–42; U.S. EPA,
                                      at-risk populations. While individual effect            study; (2) it is correlated with PM; and (3) it does   2010a, section 4.4, Figure 4–17). The
                                      estimates from epidemiological studies may              not act as an intermediate step in the pathway         representativeness analysis also showed that the 15
                                      be small in size, the public health impact of           between PM exposure and the health effect under        urban study areas do not capture areas with the
                                      the mortality and morbidity associations can            study (U.S. EPA, 2004, p. 8–10).                       highest baseline morality risks or the oldest
                                                                                                30 The quantitative risk assessment conducted for    populations (both of which can result in higher
                                      be quite large given the extent of exposure.
                                      Taken together, this suggests that exposure to          this review is more fully described and presented      PM2.5-related mortality estimates). However, some
                                      ambient PM2.5 concentrations can have                   in the Risk Assessment (U.S. EPA, 2010a) and           of the areas with the highest values for these
                                                                                              summarized in detail in the Policy Assessment          attributes had relatively low PM2.5 concentrations
tkelley on DSK3SPTVN1PROD with




                                      substantial public health impacts.                      (U.S. EPA, 2011a, sections 2.2.2. and 2.3.4.2). The    (e.g., urban areas in Florida) and, consequently, the
                                         (12) While the currently available scientific        scope and methodology for this risk assessment         Risk Assessment concluded failure to include these
                                      evidence is stronger and more consistent                were developed over the last few years with            areas in the set of urban study areas was unlikely
                                      than in previous reviews, providing a strong            considerable input from CASAC and the public as        to exclude high PM2.5-risk locations (U.S. EPA,
                                      basis for decision making in this review, the           described in section II.B.3 above.                     2010a, section 4.4.1).



                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00020
                                                                                                                Page    5 of 9
                                                                                                                Fmt 4701 Sfmt 4700   E:\FR\FM\15JAR2.SGM    15JAR2
                                      3106               Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations

                                      department visits for asthma-related                    alternative annual standard levels alone,            controlling’’ standard for lowering both
                                      events were significant: Furthermore,                   these additional estimated reductions                short- and long-term PM2.5
                                      most of the aggregate risk associated                   were highly variable. Conversely, the                concentrations and so providing
                                      with short-term exposures was not                       Risk Assessment recognized that                      requisite protection to public health. In
                                      primarily driven by the small number of                 alternative annual standard levels, when             conjunction with such an annual
                                      days with PM2.5 concentrations in the                   controlling, resulted in more consistent             standard, this approach focused on
                                      upper tail of the air quality distribution,             risk reductions across urban study areas,            setting the 24-hour standard to provide
                                      but rather by the large number of days                  thereby potentially providing a more                 supplemental protection against days
                                      with PM2.5 concentrations at and around                 consistent degree of public health                   with high peak PM2.5 concentrations.
                                      the mean of the distribution, that is, the              protection (U.S. EPA, 2010a, p. 5–17).                  In addressing the question whether
                                      24-hour average concentrations that are                                                                      the evidence now available in this
                                                                                              D. Conclusions on the Adequacy of the                review supports consideration of
                                      in the low- to mid-range, well below the
                                                                                              Current Primary PM2.5 Standards                      standards that are more protective than
                                      peak 24-hour concentrations (U.S. EPA,
                                      2011a, p. 2–3).                                         1. Introduction                                      the current PM2.5 standards, the Policy
                                         With regard to characterizing                           The initial issue to be addressed in              Assessment considered whether: (1)
                                      estimates of PM2.5-related risk                         the current review of the primary PM2.5              Statistically significant health effects
                                      associated with simulation of alternative               standards is whether, in view of the                 associations with long- or short-term
                                      standards, the Policy Assessment                        advances in scientific knowledge and                 exposures to fine particles occur in
                                      recognized that greater overall                         other information reflected in the                   areas that would likely have met the
                                      confidence was associated with                          Integrated Science Assessment, the Risk              current PM2.5 standards [see American
                                      estimates of risk reduction than for                    Assessment, and the Policy Assessment,               Trucking Associations, 283 F. 3d at 369,
                                      estimates of absolute risk remaining                    the existing standards should be                     376 (revision of level of PM NAAQS
                                      (U.S. EPA, 2011a, p. 2–94).                             retained or revised. In considering the              justified when health effects are
                                      Furthermore, the Policy Assessment                      adequacy of the current suite of PM2.5               observed in areas meeting the existing
                                      recognized that estimates of absolute                   standards, the Administrator has                     standard)], and (2) associations with
                                      risk remaining for each of the alternative              considered the large body of evidence                long-term exposures to fine particles
                                      standard levels considered, particularly                presented and assessed in the Integrated             extend down to lower air quality
                                      in the context of long-term exposure-                   Science Assessment (U.S. EPA, 2009a),                concentrations than had previously
                                      related mortality, may be                               the quantitative assessment of risks,                been observed. With regard to
                                      underestimated.35 In addition, the                      staff conclusions and associated                     associations observed in long-term PM2.5
                                      Policy Assessment observed that in                      rationales presented in the Policy                   exposure studies, the Policy Assessment
                                      considering the overall confidence                      Assessment, views expressed by                       recognized that extended follow-up
                                      associated with the quantitative                        CASAC, and public comments. The                      analyses of the ACS and Harvard Six
                                      analyses, the Risk Assessment                           Administrator has taken into account                 Cities studies provided consistent and
                                      recognized that: (1) Substantial                        both evidence- and risk-based                        stronger evidence of an association with
                                      variability existed in the magnitude of                 considerations 36 in developing final                mortality at lower air quality
                                      risk remaining across urban study areas                 conclusions on the adequacy of the                   distributions than had previously been
                                      and (2) in general, higher confidence                   current primary PM2.5 standards.                     observed (U.S. EPA, 2011a, pp. 2–31 to
                                      was associated with risk estimates based                                                                     2–32). The original and reanalysis of the
                                      on PM2.5 concentrations near the mean                   a. Evidence- and Risk-based                          ACS study reported positive and
                                      PM2.5 concentrations in the underlying                  Considerations in the Policy Assessment              statistically significant effects associated
                                      epidemiological studies providing the                      In considering the available                      with a long-term mean PM2.5
                                      concentration-response functions (e.g.,                 epidemiological evidence in this review,             concentration of 18.2 mg/m3 across 50
                                      within one standard deviation of the                    the Policy Assessment took a broader                 metropolitan areas for 1979 to 1983
                                      mean PM2.5 concentration reported).                     approach than was used in the last                   (Pope et al., 1995; Krewski et al.,
                                      Furthermore, although the Risk                          review. This approach reflected the                  2000).37 In extended analyses, positive
                                      Assessment estimated that the                           more extensive and stronger body of                  and statistically significant effects of
                                      alternative 24-hour standard levels                     evidence available since the last review             approximately similar magnitude were
                                      considered (when controlling) would                     on health effects related to both long-              associated with declining PM2.5
                                      result in additional estimated risk                     and short-term exposure to PM2.5. As                 concentrations, from an aggregate long-
                                      reductions beyond those estimated for                   discussed in section III.A.3 above, this             term mean in 58 metropolitan areas of
                                                                                              broader approach focused on setting the              21.2 mg/m3 in the original monitoring
                                         35 Based on the consideration of both the
                                                                                              annual standard as the ‘‘generally                   period (1979 to 1983) to 14.0 mg/m3 for
                                      qualitative and quantitative assessments of                                                                  116 metropolitan areas in the most
                                      uncertainty, the Risk Assessment concluded that it
                                      is unlikely that the estimated risks are over-stated,     36 Evidence-based considerations include the       recent years evaluated (1999–2000),
                                      particularly for premature mortality related to long-   assessment of epidemiological, toxicological, and    with an overall average across the two
                                      term PM2.5 exposures. In fact, the Policy               controlled human exposure studies evaluating long-   study periods in 51 metropolitan areas
                                      Assessment and the Risk Assessment concluded            or short-term exposures to PM2.5, with supporting
                                                                                              evidence related to dosimetry and potential          of 17.7 mg/m3 (Pope et al., 2002;
                                      that the core risk estimates for this category of
                                      health effects may well be biased low based on          pathways/modes of action, as well as the             Krewski et al., 2009). With regard to the
                                      consideration of alternative model specifications       integration of evidence across each of these         Harvard Six Cities Study, the original
                                      evaluated in the sensitivity analyses (U.S. EPA,        disciplines, as assessed in the Integrated Science   and reanalysis reported positive and
                                      2011a, p. 2–41; U.S. EPA, 2010a, p. 5–16; Figures       Assessment (U.S. EPA, 2009a) and focus on the
                                      4–7 and 4–8). In addition, the Policy Assessment        policy-relevant considerations as discussed in       statistically significant effects associated
                                      recognized that the currently available scientific      section III.B above and in the Policy Assessment
                                      information included evidence for a broader range       (U.S. EPA, 2011a, section 2.2.1). Risk-based           37 The study periods referred to in the Policy

                                      of health endpoints and at-risk populations beyond      considerations draw from the results of the          Assessment (U.S. EPA, 2011a) and in this final rule
tkelley on DSK3SPTVN1PROD with




                                      those included in the quantitative risk assessment,     quantitative analyses presented in the Risk          reflect the years of air quality data that were
                                      including decrements in lung function growth and        Assessment (U.S. EPA, 2010a) and focus on the        included in the analyses, whereas the study periods
                                      respiratory symptoms in children as well as             policy-relevant considerations as discussed in       identified in the Integrated Science Assessment
                                      reproductive and developmental effects (U.S. EPA,       section III.C above and in the Policy Assessment     (U.S. EPA, 2009a) reflect the years of health event
                                      2011a, section 2.2.1).                                  (U.S. EPA, 2011a, section 2.2.2).                    data that were included.



                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00022
                                                                                                                Page    6 of 9
                                                                                                                Fmt 4701 Sfmt 4700   E:\FR\FM\15JAR2.SGM   15JAR2
                                                        Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations                                         3171

                                      E. Administrator’s Proposed                             emissions, coal combustion, oil burning,             (see above) remains relevant in the
                                      Conclusions Concerning the Adequacy                     and vegetative burning, are associated               current review. Specifically, as an initial
                                      of the Current Primary PM10 Standard                    with health effects (U.S. EPA, 2004).                consideration, she noted that PM10 mass
                                         In considering the evidence and                      This information formed part of the                  includes both coarse PM (PM10-2.5) and
                                      information as they relate to the                       basis for the D.C. Circuit’s holding that            fine PM (PM2.5). As a result, the
                                      adequacy of the current 24-hour PM10                    it was appropriate for the thoracic                  concentration of PM10-2.5 allowed by a
                                      standard, the Administrator first noted                 coarse particle standard to provide                  PM10 standard set at a single level
                                      in the proposal that this standard is                   ‘‘some protection from exposure to                   declines as the concentration of PM2.5
                                      meant to protect the public health                      thoracic coarse particles * * * in all               increases. At the same time, the
                                      against effects associated with short-                  areas’’ (American Farm Bureau                        Administrator noted that PM2.5
                                      term exposures to PM10-2.5. In the last                 Federation v. EPA, 559 F. 3d at 532–33).             concentrations tend to be higher in
                                      review, it was judged appropriate to                       In considering this issue in the                  urban areas than in rural areas (U.S.
                                      maintain such a standard given the                      proposal, the Administrator judged that              EPA, 2005, p. 2–54, and Figures 2–23
                                      ‘‘growing body of evidence suggesting                   the expanded body of scientific                      and 2–24) and, therefore, a PM10
                                      causal associations between short-term                  evidence in this review provides even                standard will generally allow lower
                                      exposure to thoracic coarse particles                   more support for a standard that                     PM10-2.5 concentrations in urban areas
                                      and morbidity effects, such as                          protects against exposures to all thoracic           than in rural areas. 77 FR 38960.
                                      respiratory symptoms and hospital                       coarse particles, regardless of their                   In considering the appropriateness of
                                      admissions for respiratory diseases, and                location or source of origin. Specifically,          this variation in allowable PM10-2.5
                                      possibly mortality’’ (71 FR 61185,                      the Administrator noted that                         concentrations, the Administrator
                                      October 17, 2006). Given the continued                  epidemiological studies have reported                considered the relative strength of the
                                      expansion in the body of scientific                     positive associations between PM10-2.5               evidence for health effects associated
                                      evidence linking short-term PM10-2.5 to                 and mortality or morbidity in a large                with PM10-2.5 of urban origin versus non-
                                      health outcomes such as premature                       number of cities across North America,               urban origin. She specifically noted
                                      death and hospital visits, discussed in                 Europe, and Asia, encompassing a                     that, as described above and similar to
                                      detail in the Integrated Science                        variety of environments where PM10-2.5               the scientific evidence available in the
                                      Assessment (U.S. EPA, 2009a, Chapter                    sources and composition are expected to              last review, the large majority of the
                                      6) and summarized in the proposal, the                  vary widely. See 77 FR 38959. In                     available evidence for thoracic coarse
                                      Administrator provisionally concluded                   considering this evidence, the Integrated            particle health effects comes from
                                      that the available evidence continued to                Science Assessment concluded that
                                                                                                                                                   studies conducted in locations with
                                      support the appropriateness of                          ‘‘many constituents of PM can be linked
                                                                                                                                                   sources more typical of urban and
                                      maintaining a standard to protect the                   with differing health effects’’ (U.S. EPA,
                                                                                                                                                   industrial areas than of rural areas.
                                      public health against effects associated                2009a, p. 2–26). While PM10-2.5 in most
                                                                                                                                                   Although as just noted, associations
                                      with short-term (e.g., 24-hour)                         of these study areas is of largely urban
                                                                                                                                                   with adverse health effects have been
                                      exposures to all PM10-2.5. In drawing                   origin, the Administrator noted that
                                                                                                                                                   reported in some study locations where
                                      provisional conclusions in the proposal                 some recent studies have also linked
                                                                                                                                                   PM10-2.5 is largely non-urban in origin
                                      as to whether the current PM10 standard                 mortality and morbidity with relatively
                                                                                                                                                   (i.e., in dust storm studies), particle
                                      remains requisite (i.e., neither more nor               high ambient concentrations of thoracic
                                                                                                                                                   concentrations in these study areas are
                                      less stringent than necessary) to protect               coarse particles of non-urban crustal
                                                                                              origin. In considering these studies, she            typically much higher than reported in
                                      public health with an adequate margin                                                                        study locations where the PM10-2.5 is of
                                      of safety against such exposures, the                   noted the Integrated Science
                                                                                              Assessment’s conclusion that ‘‘PM (both              urban origin. Therefore, the
                                      Administrator considered the following:                                                                      Administrator noted that the strongest
                                                                                              PM2.5 and PM10-2.5) from crustal, soil or
                                        (1) The extent to which it is appropriate to          road dust sources or PM tracers linked               evidence for a link between PM10-2.5 and
                                      maintain a standard that provides some
                                                                                              to these sources are associated with                 adverse health impacts, particularly for
                                      measure of protection against all PM10-2.5,                                                                  such a link at relatively low particle
                                      regardless of composition or source of origin;          cardiovascular effects’’ (U.S. EPA,
                                                                                              2009a, p. 2–26).                                     concentrations, comes from studies
                                        (2) The extent to which it is appropriate to                                                               where exposure is to PM10-2.5 of urban
                                      retain a PM10 indicator for a standard meant               In light of this body of available
                                      to protect against exposures to ambient                 evidence reporting PM10-2.5-associated               or industrial origin. 77 FR 38960.
                                      PM10-2.5; and                                           health effects across different locations               The Administrator also noted that
                                        (3) The extent to which the current PM10              with a variety of sources, as well as the            chemical constituents present at higher
                                      standard provides an appropriate degree of              Integrated Science Assessment’s                      levels in urban or industrial areas,
                                      public health protection.                               conclusions regarding the links between              including byproducts of incomplete
                                        With regard to the first point, the                   adverse health effects and PM sources                combustion (e.g. polycyclic aromatic
                                      proposal noted the conclusion from the                  and composition, the Administrator                   hydrocarbons) emitted as PM2.5 from
                                      last review that dosimetric,                            provisionally concluded in the proposal              motor vehicles as well as metals and
                                      toxicological, occupational, and                        that it is appropriate to maintain a                 other contaminants emitted from
                                      epidemiological evidence supported                      standard that provides some measure of               anthropogenic sources, can contaminate
                                      retention of a primary standard to                      protection against exposures to all                  PM10-2.5 (U.S. EPA, 2004, p. 8–344; 71
                                      provide some measure of protection                      thoracic coarse particles, regardless of             FR 2665). While the Administrator
                                      against short-term exposures to all                     their location, source of origin, or                 acknowledged the uncertainty
                                      thoracic coarse particles, regardless of                composition (77 FR 38959–60).                        expressed in the Integrated Science
                                      their source of origin or location,                        With regard to the second point, in               Assessment regarding the extent to
                                      consistent with the Act’s requirement                   considering the appropriateness of a                 which, based on available evidence,
                                      that primary NAAQS provide requisite                    PM10 indicator for a standard meant to               particle composition can be linked to
tkelley on DSK3SPTVN1PROD with




                                      protection with an adequate margin of                   provide such public health protection,               health outcomes, she also considered
                                      safety (71 FR 61197). In that review, the               the Administrator noted that the                     the possibility that PM10-2.5
                                      EPA concluded that PM from a number                     rationale used in the last review to                 contaminants typical of urban or
                                      of source types, including motor vehicle                support the unqualified PM10 indicator               industrial areas could increase the


                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00087
                                                                                                                Page    7 of 9
                                                                                                                Fmt 4701 Sfmt 4700   E:\FR\FM\15JAR2.SGM   15JAR2
                                      3176               Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations

                                      evidence, as reflected in the weight of                  given CASAC’s support for the approach                   2009a, p. 2–26). Although PM10-2.5 in
                                      evidence conclusions in the Integrated                   adopted in the Integrated Science                        most of these study areas is of largely
                                      Science Assessment and as discussed in                   Assessment, which draws weight-of-                       urban origin, the Administrator notes
                                      the proposal, the Administrator judges                   evidence conclusions for PM2.5 and                       that some recent studies have also
                                      that it is appropriate to consider and                   PM10-2.5 but not for PM10 (Samet, 2009f),                linked mortality and morbidity with
                                      account for them when drawing                            the EPA continues to conclude that it is                 relatively high ambient concentrations
                                      conclusions about the implications of                    appropriate to focus on PM10-2.5 health                  of particles of non-urban crustal origin.
                                      individual PM10-2.5 health studies for the               studies when considering the degree of                   In considering these studies, she notes
                                      current standard. Commenters have not                    public health protection provided by the                 the Integrated Science Assessment’s
                                      provided new information that would                      current primary PM10 standard, a                         conclusion that ‘‘PM (both PM2.5 and
                                      change the Administrator’s views on the                  standard intended exclusively to                         PM10-2.5) from crustal, soil or road dust
                                      evidence and uncertainties.                              provide protection against exposures to                  sources or PM tracers linked to these
                                         In recommending that the PM10                         PM10-2.5.                                                sources are associated with
                                      standard be revised, some commenters                                                                              cardiovascular effects’’ (U.S. EPA,
                                      supported their conclusions by                           G. Administrator’s Final Decision on the                 2009a, p. 2–26). The Administrator
                                      referencing studies that evaluated PM10,                 Primary PM10 Standard                                    likewise notes CASAC’s emphatic
                                      rather than PM10-2.5. These commenters                     In reaching a final decision on the                    advice that a standard remains needed
                                      contended that ‘‘[t]he most relevant                     primary PM10 standard, the                               for all types of thoracic coarse PM.132 In
                                      studies to the setting of a PM10 standard                Administrator takes into account the                     light of this body of available evidence
                                      are the thousands of studies that have                   available scientific evidence, and the                   reporting PM10-2.5-associated health
                                      reported adverse effects associated with                 assessment of that evidence, in the                      effects across different locations with a
                                      PM10 pollution’’ (ALA et al., 2012).                     Integrated Science Assessment; the                       variety of sources, the Integrated
                                         As discussed in the Policy                            analyses and staff conclusions presented                 Science Assessment’s conclusions
                                      Assessment, the proposal, and above,                     in the Policy Assessment; the advice                     regarding the links between adverse
                                      since the establishment of the primary                   and recommendations of CASAC; and                        health effects and PM sources and
                                      PM2.5 standards, the purpose of the                      public comments on the proposal. In                      composition, and CASAC’s advice, the
                                      primary PM10 standard has been to                        particular, as in the proposal, the                      Administrator concludes in the current
                                      protect against health effects associated                Administrator places emphasis on her                     review that it is appropriate to maintain
                                      with exposures to PM10-2.5. PM10 is the                  consideration of the following issues:                   a standard that provides some measure
                                      indicator, not the target pollutant. With                                                                         of protection against exposures to all
                                                                                                 (1) The extent to which it is appropriate to
                                      regard to the appropriateness of                                                                                  thoracic coarse particles, regardless of
                                                                                               maintain a standard that provides some
                                      considering PM10 health studies for the                  measure of protection against all PM10-2.5,              their location, source of origin, or
                                      purpose of reaching conclusions on a                     regardless of composition or source of origin;           composition.
                                      standard meant to protect against                          (2) The extent to which it is appropriate to              With regard to the second issue, in
                                      exposures to PM10-2.5, the proposal                      retain a PM10 indicator for a standard meant             considering the appropriateness of a
                                      noted that PM10 includes both fine and                   to protect against exposures to ambient                  PM10 indicator for a standard meant to
                                      coarse particles, even in locations with                 PM10-2.5; and                                            provide such public health protection,
                                      the highest concentrations of PM10-2.5.                    (3) The extent to which the current PM10               the Administrator notes that the
                                      Therefore, the extent to which PM10                      standard provides an appropriate degree of
                                                                                               public health protection.
                                                                                                                                                        rationale used in the last review to
                                      effect estimates reflect associations with                                                                        support the unqualified PM10 indicator
                                      PM10-2.5 versus PM2.5 can be highly                        Each of these issues is discussed                      remains relevant in the current review.
                                      uncertain and it is often unclear how                    below.                                                   Specifically, as an initial consideration,
                                      PM10 health studies should be                              With regard to the first issue, as in the              she notes that PM10 mass includes both
                                      interpreted when considering a standard                  proposal the Administrator judges that                   coarse PM (PM10-2.5) and fine PM
                                      meant to protect against exposures to                    the expanded body of scientific                          (PM2.5). As a result, the concentration of
                                      PM10-2.5. Given this uncertainty and the                 evidence available in this review                        PM10-2.5 allowed by a PM10 standard set
                                      availability of a number of PM10-2.5                     provides ample support for a standard                    at a single level declines as the
                                      health studies in this review, the                       that protects against exposures to all                   concentration of PM2.5 increases. At the
                                      Integrated Science Assessment                            thoracic coarse particles, regardless of                 same time, the Administrator notes that
                                      considered PM10-2.5 studies, but not                     their location or source of origin. There                PM2.5 concentrations tend to be higher
                                      PM10 studies, when drawing weight-of-                    was already ample evidence for this                      in urban areas than rural areas (U.S.
                                      evidence conclusions regarding the                       position in the previous review,131 and                  EPA, 2005, p. 2–54, and Figures 2–23
                                      coarse fraction.130 In light of the                      that evidence has since increased.                       and 2–24) and, therefore, a PM10
                                      uncertainty in ascribing PM10-related                    Specifically, the Administrator notes                    standard will generally allow lower
                                      health effects to the coarse or fine                     that epidemiological studies have                        PM10-2.5 concentrations in urban areas
                                      fractions, indicating that the best                      reported positive associations between                   than in rural areas.
                                      evidence for effects associated with                     PM10-2.5 and mortality or morbidity in a                    In considering the appropriateness of
                                      exposures to PM10-2.5 comes from                         large number of cities across North                      this variation in allowable PM10-2.5
                                      studies evaluating PM10-2.5 itself, and                  America, Europe, and Asia,                               concentrations, the Administrator
                                                                                               encompassing a variety of environments                   considers the relative strength of the
                                        130 Although EPA relied in the 1997 review on
                                                                                               where PM10-2.5 sources and composition                   evidence for health effects associated
                                      evidence from PM10 studies, EPA did so out of
                                      necessity (i.e., there were as yet no reliable studies
                                                                                               are expected to vary widely. In                          with PM10-2.5 of urban origin versus non-
                                      measuring PM10-2.5). In the 2006 review, EPA placed      considering this evidence, the Integrated                urban origin. She specifically notes that,
                                      primary reliance on epidemiologic studies                Science Assessment concludes that                        as discussed in the proposal, the large
                                      measuring or estimating PM10-2.5, although there
tkelley on DSK3SPTVN1PROD with




                                                                                               ‘‘many constituents of PM can be linked                  majority of the available evidence for
                                      were comparatively few such studies. In this
                                      review, a larger body of PM10-2.5 studies are            with differing health effects’’ (U.S. EPA,
                                      available. EPA regards these studies as the evidence                                                                 132 Indeed, CASAC recommended making the

                                      to be given principal weight in reviewing the              131 The   D.C. Circuit agreed. See 559 F. 3d at 532–   standard for all types of thoracic coarse PM more
                                      adequacy of the PM10 standard.                           33.                                                      stringent (Samet, 2010d).



                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000    Frm 00092
                                                                                                                 Page    8 of 9
                                                                                                                 Fmt 4701 Sfmt 4700     E:\FR\FM\15JAR2.SGM    15JAR2
                                                        Federal Register / Vol. 78, No. 10 / Tuesday, January 15, 2013 / Rules and Regulations                                                      3177

                                      thoracic coarse particle health effects                 against exposures to thoracic coarse                         With regard to the third issue, in
                                      comes from studies conducted in                         particles. In reaching this judgment, she                 evaluating the degree of public health
                                      locations with sources more typical of                  notes that, to the extent a PM10 indicator                protection provided by the current PM10
                                      urban and industrial areas than rural                   results in lower allowable                                standard, the Administrator first notes
                                      areas. While associations with adverse                  concentrations of thoracic coarse                         that when the available PM10-2.5
                                      health effects have been reported in                    particles in some areas compared to                       scientific evidence and its associated
                                      some study locations where PM10-2.5 is                  others, lower concentrations will be                      uncertainties were considered, the
                                      largely non-urban in origin (i.e., in dust              allowed in those locations (i.e., urban or                Integrated Science Assessment
                                      storm studies), particle concentrations                 industrial areas) where the science has                   concluded that the evidence is
                                      in these study areas are typically much                 shown the strongest evidence of adverse                   suggestive of a causal relationship
                                      higher than reported in study locations                 health effects associated with exposure                   between short-term PM10-2.5 exposures
                                      where the PM is of urban origin.                        to thoracic coarse particles and where                    and mortality, cardiovascular effects,
                                      Therefore, the Administrator notes that                 we have the most concern regarding                        and respiratory effects. As discussed
                                      the strongest evidence for a link                       PM10-2.5 toxicity. Therefore, the                         above and in more detail in the
                                      between PM10-2.5 and adverse health                     Administrator concludes that the                          Integrated Science Assessment (U.S.
                                      impacts, particularly for such a link at                varying amounts of coarse particles that                  EPA, 2009a, section 1.5), a suggestive
                                      relatively low particle concentrations,                 are allowed in urban vs. non-urban                        determination is made when the
                                      comes from studies of urban or                          areas under the 24-hour PM10 standard,                    ‘‘[e]vidence is suggestive of a causal
                                      industrial PM10-2.5.                                    based on the varying levels of PM2.5                      relationship with relevant pollutant
                                         The Administrator also notes that                    present, appropriately reflect the                        exposures, but is limited because
                                      chemical constituents present at higher                 differences in the strength of evidence                   chance, bias and confounding cannot be
                                      levels in urban or industrial areas,                    regarding coarse particle effects in urban                ruled out.’’ In contrast, the
                                      including byproducts of incomplete                      and non-urban areas.133 134                               Administrator notes that she is
                                      combustion (e.g. polycyclic aromatic                       In reaching this conclusion, the                       strengthening the annual fine particle
                                      hydrocarbons) emitted as PM2.5 from                     Administrator also notes that, in their                   standard based on a body of scientific
                                      motor vehicles as well as metals and                    review of the second draft Policy                         evidence judged sufficient to conclude
                                      other contaminants emitted from                         Assessment, CASAC concluded that                          that a causal relationship exists (i.e.,
                                      anthropogenic sources, can contaminate                  ‘‘[w]hile it would be preferable to use an                mortality, cardiovascular effects) or is
                                      PM10-2.5 (U.S. EPA, 2004, p. 8–344; 71                  indicator that reflects the coarse PM                     likely to exist (i.e., respiratory effects).
                                      FR 2665, January 17, 2006). While the                   directly linked to health risks (PM10-2.5),               The suggestive judgment for PM10-2.5
                                      Administrator acknowledges the                          CASAC recognizes that there is not yet                    reflects the greater degree of uncertainty
                                      uncertainty expressed in the Integrated                 sufficient data to permit a change in the                 associated with this body of evidence,
                                      Science Assessment regarding the extent                 indicator from PM10 to one that directly                  as discussed above and in more detail
                                      to which particle composition can be                    measures thoracic coarse particles’’                      in the proposal, and as summarized
                                      linked to health outcomes based on                      (Samet, 2010d, p. ii). Thus, consistent                   below.
                                      available evidence, she also considers                  the considerations presented above and
                                      the possibility that PM10-2.5                                                                                        The Administrator notes that the
                                                                                              with CASAC advice, the Administrator
                                      contaminants typical of urban or                                                                                  important uncertainties and limitations
                                                                                              concludes that it is appropriate to retain
                                      industrial areas could increase the                                                                               associated with the scientific evidence
                                                                                              PM10 as the indicator for thoracic coarse
                                      toxicity of thoracic coarse particles in                                                                          and air quality information raise
                                                                                              particles.135
                                      urban locations.                                                                                                  questions as to whether public health
                                         Given that the large majority of the                   133 As discussed in the proposal, the                   benefits would be achieved by revising
                                      evidence for PM10-2.5 toxicity,                         Administrator recognizes that this relationship is        the existing PM10 standard. Such
                                      particularly at relatively low particle                 qualitative. That is, the varying coarse particle         uncertainties and limitations include
                                                                                              concentrations allowed under the PM10 standard do         the following:
                                      concentrations, comes from study                        not precisely correspond to the variable toxicity of
                                      locations where thoracic coarse particles               thoracic coarse particles in different areas (insofar       (1) While PM10-2.5 effect estimates reported
                                      are of urban origin, and given the                      as that variability is understood). Although              for mortality and morbidity were generally
                                      possibility that PM10-2.5 contaminants in               currently available information does not allow any        positive, most were not statistically
                                                                                              more precise adjustment for relative toxicity, the        significant, even in single-pollutant models.
                                      urban areas could increase particle                     Administrator believes the standard will generally
                                      toxicity, the Administrator concludes                                                                             This includes effect estimates reported in
                                                                                              ensure that the coarse particle levels allowed will
                                      that it remains appropriate to maintain                 be lower in urban areas and higher in non-urban
                                                                                                                                                        some study locations with PM10
                                                                                              areas. Addressing this qualitative relationship, the      concentrations above those allowed by the
                                      a standard that provides some                                                                                     current 24-hour PM10 standard.
                                      protection in all areas but targets public              DC Circuit held that ‘‘[i]t is true that the EPA relies
                                                                                              on a qualitative analysis to describe the protection        (2) The number of epidemiological studies
                                      health protection to urban locations.                   the coarse PM NAAQS will provide. But the fact            that have employed co-pollutant models to
                                      Specifically, she concludes that it is                  that the EPA’s analysis is qualitative rather than        address the potential for confounding,
                                      appropriate to maintain a standard that                 quantitative does not undermine its validity as an        particularly by PM2.5, remains limited.
                                      allows lower ambient concentrations of                  acceptable rationale for the EPA’s decision.’’ 559 F.     Therefore, the extent to which PM10-2.5 itself,
                                                                                              3d at 535.
                                      PM10-2.5 in urban areas, where the                        134 The D.C. Circuit agreed with similar
                                                                                                                                                        rather than one or more co-pollutants,
                                      evidence is strongest that thoracic                     conclusions in the last review and held that this
                                                                                                                                                        contributes to reported health effects remains
                                      coarse particles are linked to mortality                rationale reasonably supported use of an                  uncertain.
                                      and morbidity, and higher                               unqualified PM10 indicator for thoracic coarse              (3) Only a limited number of experimental
                                                                                              particles. American Farm Bureau Federation v.             studies provide support for the associations
                                      concentrations in non-urban areas,                      EPA, 559 F. 3d at 535–36.                                 reported in epidemiological studies, resulting
                                      where the public health concerns are                      135 In addition, CASAC ‘‘vigorously recommends          in further uncertainty regarding the
                                      less certain.                                           the implementation of plans for the deployment of         plausibility of the associations between
                                         Given all of the above considerations                a network of PM10-2.5 sampling systems so that
tkelley on DSK3SPTVN1PROD with




                                                                                                                                                        PM10-2.5 and mortality and morbidity
                                      and conclusions, the Administrator                      future epidemiological studies will be able to more       reported in epidemiological studies.
                                                                                              thoroughly explore the use of PM10-2.5 as a more
                                      judges that the available evidence                      appropriate indicator for thoracic coarse particles’’
                                      supports retaining a PM10 indicator for                 (Samet, 2010d, p. 7). Consideration of alternative        informed by additional research, as described in the
                                      a standard that is meant to protect                     indicators (e.g., PM10-2.5) in future reviews could be    Policy Assessment (U.S. EPA, 2011a, section 3.5).



                                 VerDate Mar<15>2010   20:39 Jan 14, 2013   Jkt 229001   PO 00000   Frm 00093
                                                                                                                Page    9 of 9
                                                                                                                Fmt 4701 Sfmt 4700     E:\FR\FM\15JAR2.SGM     15JAR2
EXHIBIT 3
35714            Federal Register / Vol. 64, No. 126 / Thursday, July 1, 1999 / Rules and Regulations

ENVIRONMENTAL PROTECTION                     strategies for improving visibility in all   Table of Contents
AGENCY                                       156 mandatory Class I national parks         I. Overview of Today’s Final Rule
                                             and wilderness areas. Specific               II. Background Information on the Regional
40 CFR Part 51                               provisions are included in the rule                Haze Program
                                             allowing nine western States to                 A. Regional Haze
[FRL–6353–4]
                                             implement the recommendations of the            B. How Today’s Final Rule Responds to the
RIN 2060–AF32                                GCVTC within the framework of the                  CAA
                                             national regional haze program. In              C. The 1980 Visibility Regulation—
[Docket No A–95–38]                                                                             Commitment to a Regional Haze Program
                                             addition, EPA encourages States to work
                                             together in regional partnerships to            D. Sources of Scientific Information and
Regional Haze Regulations                                                                       Policy Recommendations on Regional
                                             develop and implement multistate
AGENCY:  Environmental Protection            strategies to reduce emissions of
                                                                                                Haze
Agency (EPA).                                                                                E. Relationship to Secondary NAAQS for
                                             visibility-impairing fine particle                 PM
ACTION: Final rule.                          pollution.                                      F. Regional Planning and Integration with
SUMMARY:    Section 169A of the Clean Air    DATES: The regulatory amendments                   Programs to Implement the NAAQS for
                                             announced herein take effect on August             Ozone and Particulate Matter
Act (CAA) sets forth a national goal for
                                                                                          III. Discussion of National Program
visibility which is the ‘‘prevention of      30, 1999.
                                                                                                Requirements and Response to
any future, and the remedying of any         ADDRESSES: Docket. The public docket               Comments
existing, impairment of visibility in        for this action is available for public         A. Scope of Rule—Extending Coverage to
Class I areas which impairment results       inspection and copying between 8:00                All States
from manmade air pollution.’’ There are      a.m. and 5:30 p.m., Monday through              B. Timetable for Submitting the First
156 Class I areas across the country,        Friday excluding legal holidays, at the            Regional Haze SIP
including many well-known national                                                           C. Tracking Deciviews and Emissions
                                             Air and Radiation Docket and
parks and wilderness areas, such as the                                                         Reductions
                                             Information Center (6102), Attention:           D. Regional Haze Implementation Plan
Grand Canyon, Great Smokies,                 Docket A–95–38, Room M–1500, 401 M                 Principles
Shenandoah, Yellowstone, Yosemite,           Street, SW, Washington, DC 20460,               E. Determination of ‘‘Baseline,’’ ‘‘Natural’’
the Everglades, and the Boundary             phone 202–260–7548, fax 202–260–                   and ‘‘Current’’ Visibility
Waters. Regional haze is visibility          4400, email: A-and-R-                           F. Reasonable Progress Goals
impairment caused by the cumulative          Docket@epamail.epa.gov. A reasonable            G. Long-Term Strategy
air pollutant emissions from numerous        fee for copying may be charged. The             H. Best Available Retrofit
sources over a wide geographic area.         regional haze regulations are subject to           Technology(BART)
The EPA promulgated regulations in                                                           I. Monitoring Strategy and Other
                                             the rulemaking procedures under
1980 to address visibility impairment                                                           Implementation Plan Requirements
                                             section 307(d) of the CAA. The                  J. Periodic SIP Revisions and 5-Year
that is ‘‘reasonably attributable’’ to one   documents relied on to develop the                 Progress Reports
or a small group of sources, but EPA         regional haze regulations have been             K. Coordination with Federal Land
deferred action on regional haze             placed in the docket.                              Managers
regulations until monitoring, modeling,                                                   IV. Treatment of the GCVTC
                                             FOR FURTHER INFORMATION CONTACT: For
and scientific knowledge about the                                                              Recommendations
                                             general questions regarding this notice,
relationship between pollutants and                                                          A. Background
                                             contact Richard Damberg, U.S. EPA,
visibility effects improved. In 1993, the                                                    B. General Requirements of Section 51.309
                                             MD–15, Research Triangle Park, NC               C. Elements of the GCVTC-Based State and
National Academy of Sciences (NAS)
                                             27711, telephone (919) 541–5592, email:            Tribal Implementation Plans
concluded that ‘‘current scientific
                                             damberg.rich@epa.gov.                           D. Requirements for States Electing Not To
knowledge is adequate and control
                                             SUPPLEMENTARY INFORMATION:                         Follow All Provisions of the Section
technologies are available for taking                                                           51.309(e)
regulatory action to improve and protect     Electronic Availability                         E. Annex to the GCVTC Report
visibility.’’                                                                                F. Additional Class I Areas
   On July 31, 1997 (62 FR 41138), EPA          The official record for this              V. Implementation of the Regional Haze
published proposed amendments to the         rulemaking, as well as the public                  Program in Indian Country
1980 regulations to set forth a program      version, has been established under             A. Background on Tribal Air Quality
to address regional haze visibility          docket number A–95–38 (including                   Programs
impairment. The EPA also published a         comments and data submitted                     B. Issues Related to the Regional Haze
notice of availability of additional         electronically as described below). A              Program in Indian Country
information on the proposed regional         public version of this record, including     VI. Miscellaneous Technical Amendments to
                                                                                                the Existing Rule
haze regulation on September 3, 1998.        printed, paper versions of electronic
                                                                                          VII. Administrative Requirements
This notice took comment specifically        comments, which does not include any            A. Regulatory Planning and Review by the
on new implementation plan timelines         information claimed as Confidential                Office of Management and Budget (OMB)
set forth in the Transportation Equity       Business Information, is available for             (Executive Order 12866)
Act for the 21st Century, Public Law         inspection from 8:00 a.m. to 5:30 p.m.,         B. Regulatory Flexibility Act
105–178, and on a proposal from the          Monday through Friday, excluding legal          C. Paperwork Reduction Act—Impact on
Western Governors’ Association (WGA)         holidays. The official rulemaking record           Reporting Requirements
for addressing the recommendations of        is located at the address in ADDRESSES          D. Unfunded Mandates Reform Act
the Grand Canyon Visibility Transport        at the beginning of this document.              E. Environmental Justice—Executive Order
                                                                                                12898
Commission (GCVTC) in the final rule.        World Wide Web sites have been
                                                                                             F. Congressional Review Act
The EPA received more than 1300              developed for overview information on           G. Protection of Children From
comments overall on the proposal and         visibility issues and related programs.            Environmental Health Risks and Safety
notice of availability.                      These web sites can be accessed from               Risks—Executive Order 13045
   Today’s final rule calls for States to    Uniform Resource Locator (URL):                 H. Enhancing the Intergovernmental
establish goals and emission reduction       http://www.epa.gov/airlinks/.                      Partnership— Executive Order 12875


                                                          Page 1 of 2
                    Federal Register / Vol. 64, No. 126 / Thursday, July 1, 1999 / Rules and Regulations                                                  35715

  I. Executive Order 13084: Consultation and         (PM) (e.g., sulfates, nitrates, organic                 recognized as a significant issue by
     Coordination with Indian Tribal                 carbon, elemental carbon, and soil dust)                policymakers from Federal, State and
     Governments                                     that impairs visibility by scattering and               local agencies, industry and
  J. National Technology Transfer and
     Advancement Act                                 absorbing light can cause serious health                environmental organizations.
                                                     effects and mortality in humans, and                    B. How Today’s Final Rule Responds to
I. Overview of Today’s Final Rule                    contribute to environmental effects such                the CAA
   This preamble provides the details                as acid deposition and eutrophication.
and rationale for the final regional haze            Data from the existing visibility                          The visibility protection program
rule. Unit II includes background                    monitoring network show that visibility                 under sections 169A, 169B, and
information on regional haze and on the              impairment caused by air pollution                      110(a)(2)(J) of the CAA is designed to
legal and scientific basis for today’s               occurs virtually all the time at most                   protect Class I areas 7 from impairment
action. Unit III describes the provisions            national park and wilderness area                       due to manmade air pollution. Congress
of the national requirements for regional            monitoring stations.3 Average visual                    adopted the visibility provisions in the
haze and includes a discussion of the                range in many Class I areas 4 in the                    CAA to protect visibility in these ‘‘areas
comments received on the July 1997                   Western United States is 100–150                        of great scenic importance.’’ 8 The
proposal. Unit IV discusses specific                 kilometers (13.6–9.6 deciviews), 5 or                   current regulatory program addresses
regional provisions for 16 western Class             about one-half to two-thirds of the                     visibility impairment in these areas that
I areas that were the subject of a 1996              visual range that would exist without                   is ‘‘reasonably attributable’’ 9 to a
report by the GCVTC. Unit V is a                     manmade air pollution. In most of the                   specific source or small group of
discussion of issues related to                      east, the average visual range is less                  sources. In adopting section 169A, the
implementation of the rule by Indian                 than 30 kilometers (25 deciviews or                     core visibility provisions adopted in the
tribes. Unit VI summarizes several                   more), or about one-fifth of the visual                 1977 CAA Amendments, Congress also
technical amendments to existing                     range that would exist under estimated                  expressed its concern with visibility
visibility regulations in order to                   natural conditions. The role of regional                problems caused by pollutants that
coordinate those requirements with the               transport of fine particles in                          ‘‘emanate from a variety of sources.’’ It
requirements of today’s final rule. Unit             contributing to elevated PM levels and                  noted the problem of ‘‘hazes’’ from
VII discusses how today’s final                      regional haze impairment has been well                  ‘‘regionally distributed sources,’’ 10 and
rulemaking is in compliance with the                 documented by many researchers 6 and                    concluded that additional provisions
requirements of various executive                                                                            were needed to remedy ‘‘the growing
orders and statutes.                                    3 National Park Service. Air Quality in the          visibility problem.’’ The purpose of
                                                     National Parks: A Summary of Findings from the          today’s final rule is to revise the existing
II. Background Information on the                    National Park Service Air Quality Research and          visibility regulations 11 in order to
Regional Haze Program                                Monitoring Program. Natural Resources Report 88–
                                                     1. Denver, CO, July 1988.
                                                                                                             integrate provisions addressing regional
A. Regional Haze                                        4 Areas designated as mandatory Class I Federal      haze impairment. Today’s final rule
   Regional haze is visibility impairment            areas are those national parks exceeding 6000 acres,    establishes a comprehensive visibility
that is produced by a multitude of                   wilderness areas and national memorial parks            protection program for Class I areas.
                                                     exceeding 5000 areas, and all international parks       Figure 1 is a map indicating the
sources and activities which emit fine               which were in existence on August 7, 1977.
particles and their precursors and which             Visibility has been identified as an important value    locations of the Class I areas.
are located across a broad geographic                in 156 of these areas. See 40 CFR part 81, subpart      BILLING CODE 6560–50–U
                                                     D. The extent of a Class I area includes subsequent
area.1 Twenty years ago, when initially              changes in boundaries, such as park expansions.
adopting the visibility protection                   (CAA section 162(a)). States and tribes may             Environmental Assessment. EPA/600/P–95/001bF.
provisions of the CAA, Congress                      designate additional areas as Class I, but the          Research Triangle Park, NC. 1996.
                                                     requirements of the visibility program under section       7 For the purposes of this preamble, the term
specifically recognized that the
                                                     169A of the CAA apply only to ‘‘mandatory Class         ‘‘Class I area’’ will be used to describe the 156
‘‘visibility problem is caused primarily             I Federal areas,’’ and they do not directly address     mandatory Class I Federal areas identified in
by emission into the atmosphere of SO2,              any additional areas.                                   section 51.301(o) and in part 81, subpart D of this
oxides of nitrogen, and particulate                     5 ‘‘Deciview’’ is a visibility metric discussed
                                                                                                             title.
matter, especially fine particulate                  further in unit III.C. of today’s notice, and defined      8 H.R. Rep. No. 294, 95th Cong. 1st Sess. at 205
matter, from inadequate[ly] controlled               in section 51.301(bb) of the rule. Higher deciview
                                                                                                             (1977).
                                                     values indicate greater levels of visibility
sources.’’ 2 The fine particulate matter             impairment.
                                                                                                                9 ‘‘Reasonably attributable’’ visibility impairment,

                                                        6 See National Acid Precipitation Assessment         as defined in section 51.301(s), means ‘‘attributable
  1 U.S. EPA. Air Quality Criteria for Particulate
                                                     Program. Acid Deposition: State of Science and          by visual observation or any other technique the
Matter. Office of Research and Development,          Technology. Report 24, Visibility: Existing and         State deems appropriate.’’ It includes impacts to
National Center for Environmental Assessment.        Historical Conditions—Causes and Effects, Table         Class I areas caused by plumes or layered hazes
EPA/600/P–95/001bF. Research Triangle Park, NC.      24–6. Washington, DC 1991. See also U.S. EPA. Air       from a single source or small group of sources.
1996.                                                Quality Criteria for Particulate Matter. Office of         10 H.R. Rep. No. 95–294 at 204 (1977).
  2 H.R. Rep. No. 95–294 at 204 (1977).              Research and Development, National Center for              11 45 FR 80084 (December 2, 1980) and section

                                                                                                             51.300–307.




                                                                     Page 2 of 2
EXHIBIT 4
                                                                Page 1 of 13
                                 I NDIANA D EPARTMENT OF E NVIRONMENTAL M ANAGEMENT
                                                       We Protect Hoosiers and Our Environment.
                                                        100 N. Senate Avenue • Indianapolis, IN 46204
                                                     (800) 451-6027 • (317) 232-8603 • www.idem.IN.gov
                                Eric J. Holcomb                                                                 Bruno L. Pigott
                                Governor                                                                           Commissioner




           To:                          Interested Parties

           Date:                        September 20, 2019

           From:                        Jenny Acker, Chief
                                        Permits Branch
                                        Office of Air Quality

           Source Name:                 BP Products North America, Inc. – Whiting Business Unit

           Permit Level:                Title V Significant Permit Modification

           Permit Number:               089-40517-00453

           Source Location:             2815 Indianapolis Boulevard
                                        Whiting, Indiana

           Type of Action Taken:        Modification at an existing source
                                        Revisions to permit requirements


                           Notice of Decision: Approval - Effective Immediately
           Please be advised that on behalf of the Commissioner of the Department of Environmental Management,
           I have issued a decision regarding the matter referenced above.

           The final decision is available on the IDEM website at: http://www.in.gov/apps/idem/caats/
           To view the document, choose Search Option by Permit Number, then enter permit 40517.

           The final decision is also available via IDEM’s Virtual File Cabinet (VFC). Please go to:
           http://www.IN.idem/gov and enter VFC in the search box. You will then have the option to search for
           permit documents using a variety of criteria.




                                                                                                        (continues on next page)




An Equal Opportunity Employer                                                                                                     Recycled Paper
                                                 Page 2 of 13
  IDEM               INDIANA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT
                                          We Protect Hoosiers and Our Environn1ent.
                                           100 N. Senate Avenue • Indianapolis, IN 46204
                                        (800) 451-6027 • (317) 232-8603 • www.idem.IN.gov
                    Eric J. Holcomb                                                              Bruno L Pigott
                    Gove1110r                                                                      Commissioner



                      Part 70 Operating Permit Renewal
                          OFFICE OF AIR QUALITY
          BP Products North America, Inc., - Whiting Business Unit
                       2815 Indianapolis Boulevard
                          Whiting, Indiana 46394
(herein known as the Permittee) is hereby authorized to operate subject to the conditions contained
herein, the source described in Section A (Source Summary) of this permit.
The Permittee must comply with all conditions of this permit. Noncompliance with any provisions
of this permit is grounds for enforcement action; permit termination, revocation and reissuance,
or modification; or denial of a permit renewal application. Noncompliance with any provision of
this permit, except any provision specifically designated as not federally enforceable, constitutes
a violation of the Clean Air Act. It shall not be a defense for the Permittee in an enforcement
action that it would have been necessary to halt or reduce the permitted activity in order to
maintain compliance with the conditions of this permit. An emergency does constitute an
affirmative defense in an enforcement action provided the Permittee complies with the applicable
requirements set forth in Section B, Emergency Provisions.
This.permit is issued in accordance with 326 IAC 2 and 40 CFR Part 70 Appendix A and contains the
conditions and provisions specified in 326 IAC 2-7 as required by 42 U.S.C. 7401, et. seq. (Clean Air Act
as amended by the 1990 Clean Air Act Amendments), 40 CFR Part 70.6, IC 13-15 and IC 13-17.
Operation Permit No.: T089-30396-00453
Master Agency Interest ID.: 11589
Issued by: Original Signed                                 Issuance Date: January 1, 2015
Jenny Acker, Section Chief
Permits Branch, Office of Air Quality                      Expiration Date: January 1, 2020
    ..
Adm1rnstrat1ve Amendment No. 089-35450-00453, issued on February 19, 2015
Significant Permit Modification 089-35729-00453, issued on September 16, 2015
Significant Permit Modification 089-36656-00453, issued on June 14, 2016
Administrative Amendment No. 089-36920-00453, issued on June 15, 2016
Significant Permit Modification No.: 089-37390-00453, issued on December 28, 2016
Administrative Amendment No.: 089-38381-00453, issued on May 15, 2017
Significant Permit Modification No.: 089-38641-00453, issued on October4, 2017
Significant Permit Modification No.: 089-38868-00453, issued on January 29, 2018
Minor Permit Modification No.: 089-39973-00453, issued on August 27, 2018
Administrative Amendment No.: 089-40242-00453, issued on September 12, 2018
Significant Permit Modification No.: 089-40517-00453
Issued by:                "

 fk--~_ 1J{(;~l~t-L-                                       Issuance Date: September 20,              2019
Brian Williams, Section Chief
Permits Branch                                              Expiration Date: January 1, 2020
Office of Air Quality




An Equal Opportunity Employer                           0
                                                     A State that~ - -
                                                                                                                  ©Recycled Paper




                                                         - - - - - - - - - - - ---------------
                                                      ---~-~-----------
                                                  Page 3 of 13
BP Products North America, Inc.,       Significant Permit Modification No. 089-40517-00453       Page 67 of 506
-- Whiting Business Unit                             Amended by: Doug Logan                  T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

A.5      Part 70 Permit Applicability [326 IAC 2-7-2]
         This stationary source is required to have a Part 70 permit by 326 IAC 2-7-2 (Applicability)
         because:

         (a)       It is a major source, as defined in 326 IAC 2-7-1(22);

         (b)       It is a source in a source category designated by the United States Environmental
                   Protection Agency (U.S. EPA) under 40 CFR 70.3 (Part 70 - Applicability).
                                                  Page 4 of 13
BP Products North America, Inc.,       Significant Permit Modification No. 089-40517-00453         Page 68 of 506
-- Whiting Business Unit                             Amended by: Doug Logan                    T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

SECTION B                              GENERAL CONDITIONS

B.1      Definitions [326 IAC 2-7-1]
         Terms in this permit shall have the definition assigned to such terms in the referenced regulation.
         In the absence of definitions in the referenced regulation, the applicable definitions found in the
         statutes or regulations (IC 13-11, 326 IAC 1-2 and 326 IAC 2-7) shall prevail.

B.2      Permit Term [326 IAC 2-7-5(2)] [326 IAC 2-1.1-9.5] [326 IAC 2-7-4(a)(1)(D)] [IC 13-15-3-6(a)]
         (a)     This permit, T089-30396-00453, is issued for a fixed term of five (5) years from the
                 issuance date of this permit, as determined in accordance with IC 4-21.5-3-5(f) and IC
                 13-15-5-3. Subsequent revisions, modifications, or amendments of this permit do not
                 affect the expiration date of this permit.

         (b)       If IDEM, OAQ, upon receiving a timely and complete renewal permit application, fails to
                   issue or deny the permit renewal prior to the expiration date of this permit, this existing
                   permit shall not expire and all terms and conditions shall continue in effect, including any
                   permit shield provided in 326 IAC 2-7-15, until the renewal permit has been issued or
                   denied.

B.3      Term of Conditions [326 IAC 2-1.1-9.5]
         Notwithstanding the permit term of a permit to construct, a permit to operate, or a permit
         modification, any condition established in a permit issued pursuant to a permitting program
         approved in the state implementation plan shall remain in effect until:

         (a)       the condition is modified in a subsequent permit action pursuant to Title I of the Clean Air
                   Act; or

         (b)       the emission unit to which the condition pertains permanently ceases operation.

B.4      Enforceability [326 IAC 2-7-7] [IC 13-17-12]
         Unless otherwise stated, all terms and conditions in this permit, including any provisions designed
         to limit the source's potential to emit, are enforceable by IDEM, the United States Environmental
         Protection Agency (U.S. EPA) and by citizens in accordance with the Clean Air Act.

B.5      Severability [326 IAC 2-7-5(5)]
         The provisions of this permit are severable; a determination that any portion of this permit is
         invalid shall not affect the validity of the remainder of the permit.

B.6      Property Rights or Exclusive Privilege [326 IAC 2-7-5(6)(D)]
         This permit does not convey any property rights of any sort or any exclusive privilege.

B.7      Duty to Provide Information [326 IAC 2-7-5(6)(E)]
         (a)     The Permittee shall furnish to IDEM, OAQ, within a reasonable time, any information that
                 IDEM, OAQ may request in writing to determine whether cause exists for modifying,
                 revoking and reissuing, or terminating this permit, or to determine compliance with this
                 permit. Upon request, the Permittee shall also furnish to IDEM, OAQ copies of records
                 required to be kept by this permit.

         (b)       For information furnished by the Permittee to IDEM, OAQ, the Permittee may include a
                   claim of confidentiality in accordance with 326 IAC 17.1. When furnishing copies of
                   requested records directly to U. S. EPA, the Permittee may assert a claim of
                   confidentiality in accordance with 40 CFR 2, Subpart B.

B.8      Certification [326 IAC 2-7-4(f)] [326 IAC 2-7-6(1)] [326 IAC 2-7-5(3)(C)]
         (a)      A certification required by this permit meets the requirements of 326 IAC 2-7-6(1) if:
                                                  Page 5 of 13
BP Products North America, Inc.,       Significant Permit Modification No. 089-40517-00453           Page 82 of 506
-- Whiting Business Unit                             Amended by: Doug Logan                      T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

                   thoroughly inspect the affected portion of the facility for the presence of asbestos. The
                   requirement to use an Indiana Licensed Asbestos inspector is not federally enforceable.

Testing Requirements [326 IAC 2-7-6(1)]

C.8      Performance Testing [326 IAC 3-6]
         (a)    For performance testing required by this permit, a test protocol, except as provided
                elsewhere in this permit, shall be submitted to:

                  Indiana Department of Environmental Management
                  Compliance and Enforcement Branch, Office of Air Quality
                  100 North Senate Avenue
                  MC 61--53 IGCN 1003
                  Indianapolis, Indiana 46204-2251

                   no later than thirty--five (35) days prior to the intended test date. The protocol submitted
                   by the Permittee does not require a certification that meets the requirements of 326 IAC
                   2-7-6(1) by a "responsible official" as defined by 326 IAC 2-7-1(35).

         (b)       The Permittee shall notify IDEM, OAQ of the actual test date at least fourteen (14) days
                   prior to the actual test date. The notification submitted by the Permittee does not require
                   a certification that meets the requirements of 326 IAC 2-7-6(1) by a "responsible official"
                   as defined by 326 IAC 2-7-1(35).

         (c)       Pursuant to 326 IAC 3-6-4(b), all test reports must be received by IDEM, OAQ not later
                   than forty--five (45) days after the completion of the testing. An extension may be
                   granted by IDEM, OAQ if the Permittee submits to IDEM, OAQ a reasonable written
                   explanation not later than five (5) days prior to the end of the initial forty--five (45) day
                   period.

Compliance Requirements [326 IAC 2-1.1-11]

C.9      Compliance Requirements [326 IAC 2-1.1-11]
         The commissioner may require stack testing, monitoring, or reporting at any time to assure
         compliance with all applicable requirements by issuing an order under 326 IAC 2-1.1-11. Any
         monitoring or testing shall be performed in accordance with 326 IAC 3 or other methods approved
         by the commissioner or the U. S. EPA.

Compliance Monitoring Requirements [326 IAC 2-7-5(1)] [326 IAC 2-7-6(1)]

C.10     Compliance Monitoring [326 IAC 2-7-5(3)] [326 IAC 2-7-6(1)] [40 CFR 64] [326 IAC 3-8]
         (a)    For new units:
                Unless otherwise specified in the approval for the new emission unit(s), compliance
                monitoring for new emission units shall be implemented on and after the date of initial
                start-up.

         (b)       For existing units:
                   Unless otherwise specified in this permit, for all monitoring requirements not already
                   legally required, the Permittee shall be allowed up to ninety (90) days from the date of
                   permit issuance, to begin such monitoring. If due to circumstances beyond the
                   Permittee's control, any monitoring equipment required by this permit cannot be installed
                   and operated no later than ninety (90) days after permit issuance, the Permittee may
                   extend the compliance schedule related to the equipment for an additional ninety (90)
                   days provided the Permittee notifies:
                                                    Page 6 of 13
BP Products North America, Inc.,         Significant Permit Modification No. 089-40517-00453         Page 89 of 506
-- Whiting Business Unit                               Amended by: Doug Logan                    T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

                                      Permittee's obligations with regard to the records required by this
                                      condition.

                             (2)      Instead of paper records, the owner or operator may maintain records on
                                      alternative media, such as microfilm, computer files, magnetic tape disks,
                                      or microfiche, provided that the use of such alternative media allows for
                                      expeditious inspection and review, and does not conflict with other
                                      applicable recordkeeping requirements

C.19     Actions Related to Noncompliance Demonstrated by a Stack Test [326 IAC 2-7-5] [326 IAC 2-7-6]
         (a)     When the results of a stack test performed in conformance with Section C -- Performance
                 Testing, of this permit exceed the level specified in any condition of this permit, the
                 Permittee shall submit a description of its response actions to IDEM, OAQ, no later than
                 seventy-five (75) days after the date of the test.

         (b)       A retest to demonstrate compliance shall be performed no later than one hundred eighty
                   (180) days after the date of the test. Should the Permittee demonstrate to IDEM, OAQ
                   that retesting in one -hundred eighty (180) days is not practicable, IDEM, OAQ may
                   extend the retesting deadline.

         (c)       IDEM, OAQ reserves the authority to take any actions allowed under law in response to
                   noncompliant stack tests.

         The response action documents submitted pursuant to this condition do require a certification that
         meets the requirements of 326 IAC 2-7-6(1) by a "responsible official" as defined by 326 IAC 2-7-
         1(35).

Record Keeping and Reporting Requirements [326 IAC 2-7-5(3)] [326 IAC 2-7-19]

C.20     Emission Statement [326 IAC 2-7-5(3)(C)(iii)] [326 IAC 2-7-5(7)] [326 IAC 2-7-19(c)] [326 IAC 2-
         6]
         Pursuant to 326 IAC 2-6-3(a)(1), the Permittee shall submit by July 1 of each year an emission
         statement covering the previous calendar year. The emission statement shall contain, at a
         minimum, the information specified in 326 IAC 2-6-4(c) and shall meet the following requirements:

         (1)       Indicate estimated actual emissions of all pollutants listed in 326 IAC 2-6-4(a);

         (2)       Indicate estimated actual emissions of regulated pollutants as defined by 326 IAC 2-7-
                   1(33) (“Regulated pollutant, which is used only for purposes of Section 19 of this rule”)
                   from the source, for purpose of fee assessment.

         The statement must be submitted to:

         Indiana Department of Environmental Management
         Technical Support and Modeling Section, Office of Air Quality
         100 North Senate Avenue
         MC 61--50 IGCN 1003
         Indianapolis, Indiana 46204-2251

         The emission statement does require a certification that meets the requirements of 326 IAC 2-7-
         6(1) by a "responsible official" as defined by 326 IAC 2-7-1(35).
                                                       Page 7 of 13
BP Products North America, Inc.,            Significant Permit Modification No. 089-40517-00453          Page 241 of 506
-- Whiting Business Unit                                  Amended by: Doug Logan                      T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

SECTION D.24                 EMISSIONS UNIT OPERATION CONDITIONS - No. 3 Stanolind Power
                             Station

   Emissions Unit Description:

   (x)      A portion of No. 3 Stanolind Power Station (SPS) constructed as listed below and identified as
            Unit ID 503. The following boilers, all of which burn refinery gas, natural gas, or liquified
            petroleum gas, are NOX budget units:

             (1)       Five (5) Boilers, each modified in 2008 as a contemporary project to the WRMP project,
                       each equipped with conventional burners, a Select Catalytic Reduction (SCR) system,
                       and a direct-fired Duct Burner. Each direct-fired Duct Burner rated at 41 mmBTU/hr,
                       equipped with low-Nox burners, and controlled by the Selective Catalytic Reduction
                       (SCR) system. Each stack equipped with continuous emissions monitors (CEMS) for
                       NOx and CO:

                                Maximum
         Boiler and             Heat Input        Installation
        Duct Burner              Capacity            Date          Modification       Emissions
       Identification          (mmBTU/hr)                            Date              Control     Stack Exhausted To
   #31 Boiler                      575                1948           2010                         503-01
                                                                                         SCR
   #31 Duct Burner                    41              2010               --                       (NOx & CO CEMS)
   #32 Boiler                         575             1948             2010                       503-02
                                                                                         SCR
   #32 Duct Burner                    41              2010               --                       (NOx & CO CEMS)
   #33 Boiler                         575             1951             2010                       503-03
                                                                                         SCR
   #33 Duct Burner                    41              2010               --                       (NOx & CO CEMS)
   #34 Boiler                         575             1951             2010                       503-04
                                                                                         SCR
   #34 Duct Burner                    41              2010               --                       (NOx & CO CEMS)
   #36 Boiler                         575             1953             2011                       503-05
                                                                                         SCR
   #36 Duct Burner                    41              2011               --                       (NOx & CO CEMS)

            (2)       Leaks from process equipment, including pumps, pressure relief devices, sampling
                      connection systems, open-ended valves or lines, and instrumentation and heat
                      exchange systems.

            (3)       Insignificant Activity: one (1) glycol dehydration unit (GDU) to remove water from the
                      refinery fuel gas system to reduce corrosion, which is composed of a glycol contactor
                      and a stripper. Natural gas is used as the stripping medium The unit consists of the
                      following equipment: a small (approx. 1,500 gal) tank to deliver glycol to the system, a
                      glycol system of approx. 8,000 gal in capacity, heat exchangers and a coalescer,
                      coolers, condensers, a glycol contactor, a glycol regenerator with a reboiler and
                      stripper, and filters (carbon and sock types).
                                                      Page 8 of 13
BP Products North America, Inc.,           Significant Permit Modification No. 089-40517-00453      Page 242 of 506
-- Whiting Business Unit                                 Amended by: Doug Logan                  T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

   Insignificant Activity

   (f)         Emission units with PM/PM10/PM2.5 emissions less than five (5) tons per year, SO2, NOX, and
               VOC emissions less than ten (10) tons per year, CO emissions less than twenty-five (25) tons
               per year, lead emissions less than two-tenths (0.2) tons per year, single HAP emissions less
               than one (1) ton per year, and combination of HAPs emissions less than two and a half (2.5)
               tons per year [326 IAC 2-1.1-3(e)(1) and 326 IAC 2-7-1(21)(A)-(C)]:

               (6)         One (1) lime loading operation at the Main Water Treatment Plant, consisting of two (2)
                           lime silos (Lime Storage Bin North – UT 207 and Lime Storage Bin South- UT 208),
                           permitted in 2014, controlled by one (1) bin vent filter. [326 IAC 6.8-1-2(a)]

   (The information describing the process contained in this facility description box is descriptive
   information and does not constitute enforceable conditions.)

Emission Limitations and Standards [326 IAC 2-7-5(1)]

D.24.1 Lake County PM10 Emission Limitations [326 IAC 6.8-2-6]
       Pursuant to 326 IAC 6.8-2-6, PM10 emissions from each stack serving No. 3 power station boilers
       #31, #32, #33, #34 and #36 shall not exceed 0.0075 pounds per million Btu heat input and 4.28
       pounds per hour for each boiler.

         These emission limits are specific to the boilers and do not apply to the duct burners or collateral
         emissions associated with selective catalytic reduction (SCR).

D.24.2 Lake County PM10 Emissions Limitations [326 IAC 6.8-1-2]
       Pursuant to 326 IAC 6.8-1-2, PM emissions from the five (5) duct burners and the lime loading
       operation shall each not exceed 0.03 gr/dscf.

D.24.3 Lake County Sulfur Dioxide (SO2) Emission Limitations [326 IAC 7-4.1-3]
       Pursuant to 326 IAC 7-4.1-3, sulfur dioxide emissions from Boilers #31, #32, #33, #34 and #36
       shall each not exceed 18.98 pounds per hour and 0.033 pounds per million Btu heat input.

         These emission limits are specific to the boilers and do not apply to the duct burners.

D.24.4 Prevention of Significant Deterioration [326 IAC 2-2] and Emission Offset [326 IAC 2-3] Minor
       Limits
       In order to render 326 IAC 2-2 and 326 IAC 2-3 not applicable, the Permittee shall comply with
       the following for No. 3 Stanolind Power Station Boiler #31 and Duct Burner #31, Boiler #32 and
       Duct Burner #32, Boiler #33 and Duct Burner #33, Boiler #34 and Duct Burner #34, and Boiler
       #36 and Duct Burner #36, as measured at Stacks 503-01, 503-02, 503-03, 503-04, and 503-05:

         (a)         Pursuant to SSM 089-25484-00453, the Permittee shall comply with the following:

                     (1)        The emissions of VOC shall not exceed 0.0054 pound per million BTU.

                     (2)        The firing rate (total) at the five (5) boilers shall not exceed 24,303,535 mmBTU
                                per twelve (12) consecutive month period, with compliance determined at the end
                                of each month.

                     (3)        The firing rate (total) at the five (5) duct burners shall not exceed 1,732,947
                                mmBTU per twelve (12) consecutive month period, with compliance determined
                                at the end of each month.
                                                  Page 9 of 13
BP Products North America, Inc.,       Significant Permit Modification No. 089-40517-00453       Page 243 of 506
-- Whiting Business Unit                             Amended by: Doug Logan                   T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

                   (4)       The total emissions of CO shall not exceed 260.4 tons per twelve (12)
                             consecutive month period, with compliance determined at the end of each month.

                   (5)       The total emissions of NOx shall not exceed 260.4 tons per twelve (12)
                             consecutive month period, with compliance determined at the end of each month.

         (b)       Pursuant to SSM 089-25484-00453 and as revised by SSM 089-32033-00453, the
                   Permittee shall comply with the following:

                   (1)       The emissions of PM shall not exceed 0.012 pound per million BTU.

                   (2)       The emissions of PM10 shall not exceed 0.010 pound per million BTU.

         (c)       Pursuant to SSM 089-32033-00453, for all pumps involved in heavy liquid service, after
                   the completion of the WRMP project, the Permittee shall control leaks of VOC from
                   pumps according to the Leak Detection and Repair (LDAR) Plan submitted in accordance
                   with Condition D.24.6. An instrument reading of 2000 parts per million (ppm) or greater
                   shall constitute a leak for pumps in heavy liquid service.

         Compliance with the limits on annual firing rates and the NOX, VOC, SO2, CO, PM and PM10
         emissions limits, in conjunction with the emissions limits at other units at this source, shall ensure
         that the net emissions increases, including fugitive emissions, for NOX, VOC, SO2, CO, PM and
         PM10 for the WRMP project remain below the significant, rendering 326 IAC 2-2, 326 IAC 2-1.1-4
         and 326 IAC 2-3 not applicable for these pollutants.

D.24.5 Standards of Performance for Petroleum Refineries [326 IAC 12] [40 CFR 60, Subpart Ja]
       (a)    Pursuant to SSM 089-32033-00453 and as required by the Consent Decree entered in
              Civil No. 2:12-CV-00207, the No. 3 SPS five (5) duct burners are affected facilities for
              SO2 as the term is used in 40 CFR 60, Subparts A and Ja, and shall be subject to and
              comply with the applicable requirements of 40 CFR 60,Subparts A and Ja and specified
              in Section F.3 for SO2 emissions for fuel gas combustion devices. Entry of Civil No. 2:12-
              CV-00207 and compliance with the relevant monitoring requirements of Subpart Ja shall
              satisfy the notice requirements of 40 CFR § 60.7(a) and the initial performance test
              requirement of 40 CFR § 60.8(a) for the No.3 SPS five (5) duct burners.

         (b)       Pursuant to SSM 089-32033-00453 and as required by the Consent Decree entered in
                   Civil No. 2:12-CV-00207, upon the "Date of Entry" of the Consent Decree in Civil No.
                   2:12-CV-00207, No. 3 SPS Boilers 31, 32, 33, 34, and 36 shall be affected facilities for
                   SO2 as the term is used in 40 CFR 60, Subparts A and Ja, and shall be subject to and
                   comply with the applicable requirements of 40 CFR 60, Subparts A and Ja and specified
                   in Section F.3 for SO2 emissions for fuel gas combustion devices. Entry of Civil No. 2:12-
                   CV-00207 and compliance with the relevant monitoring requirements of Subpart Ja shall
                   satisfy the notice requirements of 40 CFR § 60.7(a) and the initial performance test
                   requirement of 40 CFR § 60.8(a) for No. 3 SPS Boilers 31, 32, 33, 34, and 36.

D.24.6 Equipment Leaks of Volatile Organic Compounds (VOC) [326 IAC 8-4-8] [326 IAC 12] [40 CFR
       60, Subpart GGGa]
       (a)    Pursuant to 326 IAC 8-4-8, the Permittee shall control leaks of VOC from pumps,
              compressors, valves, process drains, and pressure relief devices according to the Leak
              Detection and Repair (LDAR) Plan submitted by the Permittee. The Permittee shall
              update the LDAR Plan as necessary and shall submit a copy of the revised LDAR Plan to
              IDEM OAQ for approval. If IDEM, OAQ determines that the procedures specified in the
              LDAR Plan will not demonstrate compliance with the fugitive emission limitations, IDEM,
              OAQ may request the Permittee to revise the plan.
                                                 Page 10 of 13
BP Products North America, Inc.,       Significant Permit Modification No. 089-40517-00453              Page 245 of 506
-- Whiting Business Unit                             Amended by: Doug Logan                          T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

                              Etpy = lb/mmBTU [NOX] * H * 1 ton/2000 lbs.

                              Where:
                                        Etpy                   =             Stack [NOX] emissions in tons per
                                                                                     year
                                        lb/mmBTU               =             lb/mmBTU calculated using 40 CFR
                                                                                     Part 60, Appendix A, Method
                                                                                     19, using the average
                                                                                     concentration as measured
                                                                                     by the CEMS over the
                                                                                     preceding 12 months.
                                        H                      =             Total heat input in mmBTU to the
                                                                                     unit from all fuels fired in the
                                                                                     unit over the previous rolling
                                                                                     12-month period

D.24.11 Performance Testing Requirements
        (a)    Pursuant to SSM 089-32033-00453, the Permittee shall perform VOC testing of SPS #31
               Boiler, #32 Boiler, #33 Boiler, #34 Boiler, and #36 Boiler and the five (5) direct-fired duct
               burners utilizing methods approved by the commissioner. This test shall be repeated at
               least once every five (5) years from the date of the most recent valid compliance
               demonstration. Condition D.0.4 – Initial Testing Requirements for Existing Affected
               Emissions Units contains the Permittee’s requirements with regards to the initial
               compliance demonstration for VOC testing of SPS #31 Boiler, #32 Boiler, #33 Boiler, #34
               Boiler, and #36 Boiler and the five (5) direct-fired duct burners. Testing shall be
               conducted in accordance with the provisions of 326 IAC 3-6 (Source Sampling
               Procedures). Section C – Performance Testing contains the Permittee’s obligation with
               regard to the performance testing required by this condition.

         (b)       In order to demonstrate compliance with Condition D.24.4, the Permittee shall perform
                   PM and PM10 testing of the No. 3 Stanolind Power Station Boiler #31 and Duct Burner
                   #31, Boiler #32 and Duct Burner #32, Boiler #33 and Duct Burner #33, Boiler #34 and
                   Duct Burner #34, and Boiler #36 and Duct Burner #36 utilizing methods as approved by
                   the Commissioner at least once every 5.0 years from the date of the most recent valid
                   compliance demonstration. Condition D.0.4 – Initial Testing Requirements for Existing
                   Affected Emissions Units contains the Permittee’s requirements with regards to the initial
                   compliance demonstration for PM and PM10 testing of SPS #31 Boiler, #32 Boiler, #33
                   Boiler, #34 Boiler, and #36 Boiler and the five (5) direct-fired duct burners. Testing shall
                   be conducted in accordance with the provisions of 326 IAC 3-6 (Source Sampling
                   Procedures). Section C – Performance Testing contains the Permittee’s obligation with
                   regard to the performance testing required by this condition. PM10 includes filterable and
                   condensable PM.

D.24.12 Continuous Emissions Monitoring
        (a)    Pursuant to SSM 089-32033-00453 and as specified by the Consent Decree entered in
               Civil No. 2:12-CV-00207, by December 31, 2013, the Permittee shall install Total Sulfur
               Continuous Analyzers on the refinery fuel gas systems to continuously monitor, measure
               and record the total sulfur concentration of fuel gas burned in the No. 3 SPS Boilers 31,
               32, 33, 34, and 36 and the five (5) duct burners. The Total Sulfur Continuous Analyzers
               shall be installed, operated and calibrated pursuant to ASTM D7166-10 and 40 CFR Part
               60 Appendices A and F, and the applicable performance specification test of 40 CFR Part
               60 Appendix B, except that in lieu of the requirements of 40 CFR Part 60, Appendix F §§
               5.1.1, 5.1.3 and 5.1.4, the Permittee must conduct a Relative Accuracy Audit (RAA) or a
               Relative Accuracy Test Audit (RATA) on each Total Sulfur Continuous Analyzer at least
                                                  Page 11 of 13
BP Products North America, Inc.,        Significant Permit Modification No. 089-40517-00453      Page 246 of 506
-- Whiting Business Unit                              Amended by: Doug Logan                  T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

                   once every three (3) years. The Permittee must also conduct Cylinder Gas Audits each
                   Calendar Quarter during which a RAA or a RATA is not performed. For RATA and RAA
                   reference method comparisons, EPA Methods 15A or 16C shall be used as the reference
                   method. In addition, the Permittee may also use the principles of EPA Method 7E,
                   section 8.3 to dilute the fuel gas samples used for the reference method as necessary to
                   render the samples safe for analysis. Consistent with 40 CFR § 60.107a(a)(2)(iv), the
                   Permittee shall monitor refinery fuel gas at locations that accurately represent the total
                   sulfur concentration in the refinery fuel gas being burned in all heaters and boilers in the
                   refinery, other than refinery fuel gas that would be exempt from monitoring under 40 CFR
                   § 60.107a(a)(3).

         (b)       The Total Sulfur Continuous Analyzers, CO and NOX continuous emission monitoring
                   systems (CEMS) for the boiler/duct burner stacks shall be calibrated, maintained, and
                   operated for measuring total sulfur, CO and NOX in accordance with the applicable
                   requirements in Section C - Maintenance of Continuous Emission Monitoring Equipment
                   and Section C - Maintenance of Emission Monitoring Equipment.

Compliance Monitoring Requirements

D.24.13 Monitoring for Equipment Leaks of VOC [326 IAC 8-4-8]
        Pursuant to 326 IAC 8-4-8, the Permittee shall monitor for leaks of VOC according to the LDAR
        plan submitted by the Permittee.

Record Keeping and Reporting Requirements [326 IAC 2-7-5(3)] [326 IAC 2-7-19]

D.24.14 Record Keeping Requirements
        (a)    Pursuant to 326 IAC 7-4.1-3(b)(1)(A) and to document the compliance status with
               Conditions D.24.3 and D.24.8 the Permittee shall maintain a daily record of the following
               for the No. 3 SPS Boilers:

                   (1)       operational status of each facility,
                   (2)       fuel type,
                   (3)       average daily sulfur content for each fuel type,
                   (4)       average daily fuel gravity for each fuel type,
                   (5)       total daily fuel usage for each type, and
                   (6)       heat content of each fuel type.

         (b)       Pursuant to 326 IAC 8-4-8 and to document the compliance status with Condition
                   D.24.6(a), the Permittee shall comply with equipment leak record keeping requirements
                   specified in the LDAR plan.

         (c)       In order to document the compliance status with Condition D.24.4, the Permittee shall
                   maintain records of monthly firing rates and CO emissions at No. 3 Stanolind Power
                   Station boilers 31, 32, 33, 34, 36 and the five (5) duct burners.

         (d)       Pursuant to 40 CFR 60, Subpart Ja and to document the compliance status with
                   Condition D.24.5, the Permittee shall maintain the records specified in Section F.3.

         (e)       Pursuant to 40 CFR 60, Subpart GGGa and to document the compliance status with
                   Condition D.24.6(b), the Permittee shall maintain records as specified in Section F.9.

         (f)       Pursuant to 326 IAC 3-5-6 and to document the compliance status with Condition
                   D.24.12, the Permittee shall keep the following records for the continuous emission
                   monitors:

                   (1)       One-minute block averages.
                                                   Page 12 of 13
BP Products North America, Inc.,         Significant Permit Modification No. 089-40517-00453         Page 247 of 506
-- Whiting Business Unit                               Amended by: Doug Logan                     T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

                   (2)       All documentation relating to:
                             (A)       design, installation, and testing of all elements of the monitoring system,
                                       and
                             (B)       required corrective action or compliance plan activities.
                   (3)       All maintenance logs, calibration checks, and other required quality assurance
                             activities,
                   (4)       All records of corrective and preventive action, and
                   (5)       A log of plant operations, including the following:
                             (A)       Date of facility downtime,
                             (B)       Time of commencement and completion of downtime, and
                             (C)       Reason for each downtime.

         (g)       Section C - General Record Keeping Requirements contains the Permittee's obligations
                   with regard to the records required by Paragraphs (a), (b), (c), and (f) of this condition.

D.24.15 Reporting Requirements
        (a)     Pursuant to 326 IAC 7-4.1-3(b)(2) and to document the compliance status with
                Conditions D.24.3 and D.24.8, the Permittee shall submit a report to IDEM, OAQ not later
                than thirty (30) days after the end of each calendar quarter containing the average daily
                sulfur dioxide emission rate, in pounds per hour for the No. 3 SPS Boilers.

         (b)       Pursuant to 326 IAC 8-4-8 and to document the compliance status with Condition
                   D.24.6(a) the Permittee shall submit reports as specified in the LDAR plan.

         (c)       Pursuant to 40 CFR 60, Subpart Ja and to document the compliance status with
                   Condition D.24.5, the Permittee shall submit reports as specified in Section F.3.

         (d)       In order to document the compliance status with Condition D.24.4, the Permittee shall
                   submit a quarterly summary of the monthly firing rates and CO emissions for the boilers
                   31, 32, 33, 34, 36, and five (5) duct burners not later than thirty (30) days after the end of
                   the quarter being reported.

         (e)       Pursuant to 326 IAC 3-5-7 and to document the compliance status with Conditions D.24.4
                   and D.24.12, the Permittee shall submit reports of excess CO and NOX emissions not
                   later than thirty (30) days of the end of each quarter in which the excess emissions occur.
                   The reports shall include the following:

                   (1)       Monitored facility operation time during the reporting period,
                   (2)       Date of excess emissions,
                   (3)       Time of commencement and completion for each excess emission,
                   (4)       Magnitude of each excess emission. For gaseous emissions, the excess
                             emissions, in units of the applicable standard, must be reported based on the
                             applicable averaging time, for example, one (1) hour block, three (3) hour block,
                             three (3) hour rolling, in addition to any other reporting requirements that may be
                             applicable.
                   (5)       A summary itemizing the exceedances by cause.
                   (6)       Continuous Monitoring system instrument downtime, except for zero (0) and
                             span checks, which shall be reported separately, shall include the following:
                             (A)     Date of downtime.
                             (B)     Time of commencement.
                             (C)     Duration of each downtime.
                             (D)     Reasons for each downtime.
                             (E)     Nature of system repairs and adjustments.
                                                Page 13 of 13
BP Products North America, Inc.,      Significant Permit Modification No. 089-40517-00453        Page 248 of 506
-- Whiting Business Unit                            Amended by: Doug Logan                    T 089-30396-00453
Whiting, Indiana
Permit Reviewer: Kristen Willoughby

         (f)       Pursuant to 40 CFR 60, Subpart GGGa and to document the compliance status with
                   Condition D.24.6(b), the Permittee shall submit reports as specified in Section F.9.

         (g)       Section C - General Reporting Requirements contains the Permittee's obligation with
                   regard to the reporting required by Paragraphs (a), (b), (d) and (e) of this condition. A
                   quarterly report does require a certification that meets the requirements of 326 IAC 2-7-
                   6(1) by a “responsible official” as defined by 326 IAC 2-7-1(35).
EXHIBIT 5
   IDEM                INDIANA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT
                                          We Protect Hoosiers and Our Environment.
                                             100 N. Senate Avenue • Indianapolis, IN 46204
                                          (800) 451-6027 • (317) 232-8603 • www.idem.IN.gov
                    Eric J. Holcomb
                    Governor                    MAR 2 1 2019,                                 Bruno L. Pigott
                                                                                               Commissioner




VIA CERTIFIED MAIL              1002 0510 0002 ss21 7440


Quarshie Awuah-Okyere,
Manager Environmental
BP Products North America, Inc.
2815 Indianapolis Boulevard
Whiting, IN 46394


                                                 Re:       Emissions Exceedance
                                                           Enforcement Action Letter
                                                           BP Products North America, Inc.
                                                           089-00453
                                                           Whiting, Lake County

Dear Mr. Mr. Awuah-Okyere:

       The Indiana Department of Environmental Management, Office of Air Quality
(OAQ) reviewed the compliance testing conducted at BP Products North America, Inc.
located at 2815 Indianapolis Boulevard in Whiting, IN on October 8 and 9, 2018. The
review demonstrated the following violations for the Stanolind Power Station (SPS)
Boilers 31 and 32:

        •   PM10 emissions from the SPS Boiler 31 exceeded the allowable limit                                  .
            specified in Part 70 Permit 089-38868-00453 condition D.24.4(b)(2).                                 2
            Specifically, you emitted 0.0112 pounds of PM10 per mmBtu which violated
            the limit of 0.01 O pounds/mmBtu.
        •   PM1 O emissions from the SPS Boiler 32 exceeded the allowable limit
            specified in Part 70 Permit 089-38868-00453 condition D.24.4(b)(2).
            Specifically, you emitted 0.0126 pounds of PM10 per mmBtu which violated
            the limit of 0.01 O pounds/mm Btu

      Additionally, the PM10 emissions for SPS Boilers 33 and 34 were not able to be
determined during testing conducted on October 11 and 12, 2018, respectively.

      This matter has been referred for formal enforcement. IDEM Office of Air Quality
would like to take this opportunity to encourage discussions concerning the facts of the
case and any additional information that may be available and to provide you with
information concerning the enforcement process.



An Equal Opportunity Employer                           0
                                                    A State that~
                                                                                               Recycled Paper

                                                  Page 1 of 3
                                                                                          .<I




        To discuss this matter or to sch€1dule.an informational meeting regarding this
matter, please contact your Case Manager, Matthew Chaifetz, via telephone at 317-
232-8408 or via email at mchaifet@idem.IN.gov within fifteen (15) days after receipt of
this letter.

                                         Sincerely,



                                         David P. Mciver, Chief
                                         Enforcement Section
                                         Office of Air Quality

ACES: 232109 & 232110

cc:   Lake County Health Department
      Sasa Dunovic, Compliance and Enforcement Branch, OAQ
      Thomas Kline, Compliance Data Section, OAQ
      Matthew Chaifetz, Compliance and Enforcement Branch, OAQ




                                      Page
                                       Page 2 of 3
                                            2 of2
USPS.com® - USPS Tracking® Results                          https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&t...




                                                  FAQs ) (https://www.usps.com/faqs/uspstracking-faqs.htm)
          USPS Tracking®

                                     Track Another Package      +


                                                                                                         Remove X
                   Tracking Number: 70020510000258217440

                   Your item has been delivered and is available at a PO Box at 12:58 pm on
                   March 25, 2019 in WHITING, IN 46394.




                    ~Delivered
                   March 25, 2019 at 12:58 pm
                   Delivered, PO Box
                   WHITING, IN 46394

                   Get Updates   v


                      Text & Email Updates                                                          v

                      Tracking History




                                                    Page 3 of 3
1 of 4                                                                                                       4/15/2019 10:55 AM
EXHIBIT 6
              IDEM                 INDIANA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT
                                                        We Protect I-Ioosiers and Our Environn1ent.
                                                        100 N. Senate Avenue • Indianapolis, JN 46204

                                                     (800)   451-sALIG. d31{l2oliso3 .   www.idem.1N.gov
                                                                                                                  Bruno L. Pigott
                                  Eric J. Holcomb
                                  Governor                                                                           Co111missione1



                                                     NOTICE OF VIOLATION

           Via Cerlified Mail                                            Via Cerlified Mail No.:           7016 301 o 0001 0287 5443
           No.: 701s 3010 0001          0237 5436


           To:      Don Porter, Refinery Manager                         To:     CT Corporation System, Registered Agent
                    BP Products North America, Inc.                              150 West Market Street, Suite 800
                    2815 Indianapolis Blvd.                                      Indianapolis, IN 46204
                    Whiting, IN 46394

                                              Case No. 2016-23787-A & 2016-24090-A

                Based on an investigation, the Indiana Department of Environmental
         Management ("IDEM") has reason to believe that BP Products North America, Inc.
         ("Respondent") has violated environmental rules and permits. The violations are based
         on the following:

                    1.           Respondent owns and operates a source with Plant l.D. No. 089-00453
                                 located at 2815 Indianapolis Blvd. in Whiting, Lake County, Indiana (the
                                 "Site").

                    2.           Pursuant to Condition D.0.4 of Part 70 Operating Permit No. 089-30396-
                                 00453 (the "Permit"), not later than three (3) years after completion of the
                                 WRMP project, the Respondent shall conduct the initial performance
                                 testing for NOx, CO, PM, PM10, and VOC for no less than fifty percent
                                 (50%) of the emissions units listed in Table D.0.4.

                                 Respondent has not conducted complete testing to demonstrate
                                 compliance with the 326 IAC 6.8-2-6 PM10 limit on Boiler #32 and Boiler
                                 #36, which are part of the emission units requiring testing in Table D.0.4,
                                 and as such, did not conduct complete tests on fifty percent (50%) of the
                                 emission units, in violation of Condition D.0.4 of the Permit

                    3.           Pursuant to Condition D.24.4 (b)(3) of the Permit and 326 IAC 2-2, PM10
                                 emissions from each stack serving No. 3 power station boilers #32 and
                                 #36 shall not exceed 0.010 pound per million Btu heat input

                                 Compliance testing performed by Respondent on Boiler #32 on August, 3,
                                 2015, October 20, 2015, and January 28, 2016, and Boiler #36 on August
                                 5, 2015 and October 21, 2015, indicated that PM10 emissions were in
                                 excess of 0.010 lb/MM Btu, in violation of D.24.4(b)(3) of the Permit and
                                 326 IAC 2-2.



An Equal Opportunity En1ployer                                   Page 1 of 4                                                          Recycled Paper
                                                                    A State that~
BP Products North America, Inc.
Case No.: 2016-23787-A & 2016-24090-A
Page 2 of2

        4.     Pursuant to Condition C.19 bf the Permit, a retest shall be performed no
               later than one hundred eighty (180) days after the date of the initial test.

               According to our records, the Respondent did not retest the No. 3 power
               station boilers #36 and #32 for compliance within one hundred eighty
               (180) days of the noncom pliant tests dated October 21, 2015 and January
               28, 2016, respectively, in violation of Condition C.19 of the Permit.

        In accordance with IC 13-30-3-3, the Commissioner herein provides notice that
violations may exist and offers an opportunity to enter into an Agreed Order providing
for the actions required to correct the violations and, as necessary and appropriate, for
the payment of a civil penalty. The Commissioner is not required to extend this offer for
more than sixty (60) days.

       As provided in IC 13-30-3-3, an alleged violator may enter into an Agreed Order
without admitting that the violations occurred. IDEM encourages settlement by Agreed
Order, thereby resulting in quicker correction of the environmental violations and
avoidance of extensive litigation. Timely settlement by Agreed Order may result in a
reduced civil penalty. Also, settlement discussions will allow the opportunity to present
any mitigating factors that may be relevant to the violations.

       If an Agreed Order is not entered into within sixty (60) days of receipt of this
Notice of Violation, the Commissioner may issue a Notice and Order under IC 13-30-3-4
containing the actions that must be taken to correct the violations and requiring the
payment of an appropriate civil penalty. Pursuant to IC 13-30-4-1, the Commissioner
may assess penalties of up to $25,000 per day for each violation.

       Please contact Clifford Yukawa at (219) 250-0350 within fifteen (15) days after
receipt of this Notice to discuss resolution of this matter.

                                                For the Commissioner:


  Date:       'ii>
          ---~~~-
                     f1 } J7


  cc:     Rochelle Marceillars, US EPA Region 5
          Lake County Health Department
          Clifford Yukawa, Compliance and Enforcement Branch, OAQ
          Kale Popp, Compliance Data Section, OAQ
          http://www.in.gov/idem/enforcement/




                                       Page 2 of 4
   !!IiiPrint your name and address on the reverse
        so that we can return the card to you.
  !Ill! Attach this card to the back of the mailplece,
        or on the front if space permits.
  1. Article Addressed to:                                                          D. Is delivery address differenffrom item 17 D ~
   60-02A/gjr            2016-23787-A & 2016-24090-A NOV                               If YES, enter delivery address below: ~o


   DON PORTER REFINERY MANAGER
   BP PRODUCTS NORTH AMERICA INC
   2815 INDIANAPOLIS BLVD
  WHITING IN 46394
                                                                                 3. Service Type                                 D Priority Mail Express®

           llUlllll llll llllllllllllll Ill lllll llll llll Ill
             9590 9402 2483 6306 8655 97
                                                                                 0 Adult Signature
                                                                                 D 61Jul1 Signature Restricted Delivery
                                                                                 ~Certified Mail®
                                                                                                                                 0 Registered MaiiTM
                                                                                                                                 D Registered Mail Restricted
                                                                                                                                   Delivery
                                                                                 D Certified Mail Restricted Delivery            0 Return Receipt for
                                                                                 D Collect on Delivery                             Merchandise
--co-c,c-"cc'--,'"--c"c-"-m7h-e-,com"°m_n_s7
                                           fe-r""'tr_o_m_s_e_f'~fw-lo-a7
                                                                       be-c/),-----! D Collect on Delivery Restricted Delivery   D Signature Confirmation TM
                                                                                 D Insured Mail                                  D Signature Confirmation
              7016 3010 0001 021\7 5436                                                ·•erlMellR"tdotedDeH"CI                     Restricted Delivery
.::::.~:::::::=;;;::::;;c=""°~~~;;;,;;;_;:.:;.:;;_~:_:~:_-~--·-~''I~~~~~~~~~~~~---
 PS Form     , July 20"15 PSN 7530-02-000-9053                  Domestic Return Receipt




                                                                                                                                                                I




                                        Page 3 of 4
  Ill Print Your name'Eii'ld address on the reverse
      so that we can return the card to you.
  mil Attach this card to the back of the maiJpiece,
      or on the front if space permits.
  1. Article Addressed to:                                                      D. ls de!lvery address different from item 1?          D   Yes
                                                                                   If YES, enter delivery address below:               O No
   60-02A/gjr          2016-23787-A & 2016-24090-A NOV

   CT CORPURATION SYSTEM REGISTERED AGENT
   150 W MARKET ST
   STE 800
   INDIANAPOLIS IN 46204
                                                                            3. Service Type                                 0 Priority Mail Express®

      II lllllll llll lllllll IIll I I II Illlll Ill lllll Ill              0 Adult Signature
                                                                            0 ~ult Signature Restricted Delivery
                                                                            ftVCertified Mail®
                                                                                                                            D Registered MailrM
                                                                                                                            D Registered Mail Restricted
                                                                                                                              Delivery
         9590 9402 2483 6306 8655 ao                                        D Certified Malt Restricted Derivery            0 Return Receipt for
                                                                            D Collect on Delivery                             Merchandise
-2---Art-ic-le_N_u_m_b_e_r_(n_ca_n_s_fe_r_fro_m_s_e_rv_lc_e_/_a_be-1)-------' D Collect on Delivery Restricted Delivery     0 Signature Confirmation TM
                                                                            n   ''""'".,,,...~~ail                          0 Signature Confirmation
                                                                                             ~ail    Restricted Delfvery      Restricted Delivery
           7016 3010 0001 0287 5443                                                          O)
--F>s Form 3811:-:fur;; 20-i s PSN75:io~o2-oao:9a53-                                                                       Domestic Return Receipt




                                                                                                                                                           I




                                       Page 4 of 4
EXHIBIT 7
                       INDIANA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT
                                           We Protect Hoosiers and Our Environment.
                                             100 N. Senate Avenue • Indianapolis, IN 46204
                                          (800) 451-6027   • (317) 232-8603 • www.idem.IN.gov
                    Eric J. Holcomb                                                             Bruno L. Pigott
                    Governor                    DEC l 5 2017                                     Commissionet

VIA CERTIFIED MAIL              ro17 0190 0000 9498 8537


Ken Taylor
BP Products North America, Inc -
Whiting Business Unit
2815 Indianapolis Blvd.
PO Box 710
Whiting, IN 46394-0710

                                                 Re:       Stack Test Review/ Enforcement
                                                           Action Letter
                                                           BP Products North America, Inc -
                                                           Whiting Business Unit
                                                           Plant ID 089-00453
                                                           Whiting, Lake County
Dear Mr. Taylor:

       Representatives of the Indiana Department of Environmental Management
(IDEM), Office of Air Quality (OAQ), have reviewed compliance testing results
concerning BP Products North America, Inc. - Whiting Business Unit located at 2815
Indianapolis Blvd. in Whiting, Indiana. As a result of information obtained during that
review, IDEM alleges violations of Part 70 Permit 089-37370-00453 have occurred.

Testing conducted on November 1-3, 2016, showed PM10 emissions from the Boiler 32
and Boiler 36 did not meet the requirements in Part 70 Permit 089-37370-00453
Conditions D.24.1 and D.24.4which are violations of 326 IAC 6.8-2-6 and 326 IAC 2-2,
respectively.
        Violation 326 IAC 6.8-2-6 (Condition D.24.1)
        Boiler 32
        PM10 Emission Limit:                    4.28 lb/hr
        Average PM10 Emission Rate              7.131b/hr
        PM1 O Emission limit                                    0.0075 lb/MMBtu
        Average PM10 Emission Rate                              0.012 lb/MMBtu

        Violation 326 IAC 6.8-2-6 (Condition D.24.1)
        Boiler 36
        PM1 O Emission Limit:                   4.28 lb/hr
        Average PM10 Emission Rate              12.95 lb/hr
        PM10 Emission limit                                     0.0075 lb/MMBtu
        Average PM10 Emission Rate                              0.021 lb/MMBtu




An Equa! Opportunity Employer                              0
                                                     A State that Works
                                                   Page 1 of 3
                                                                                                 Recycled Paper
BP Products North America, Inc. -
Whiting Business Unit
Page 2 of2


        Violation 326 IAC 2-2 (Condition D.24.4)
        Boiler 36
        PM10 Emission Limit:                     0.010 lb/MMBtu
        Average PM10 Emission Rate               0.020 lb/MMBtu

        Additionally, pursuant to Condition C.19(b), a retest to demonstrate compliance
shall be performed no later than one hundred eighty (180) days after the date of the
test. Neither Boiler 32 nor Boiler 36 met the 180 day requirement and are considered a
violation of the permit.

       This matter will be referred for formal enforcement action. IDEM OAQ would like
to take this opportunity to encourage discussions concerning the facts of the case, any
additional information that may be available, and to provide you with information
concerning the enforcement process.

        To discuss this matter or schedule an informational meeting concerning this
matter, please contact Matthew Chaifetz at (317)232-8408 or mchaifet@idem.IN.gov
within fifteen (15) days after receipt of this letter.

                                          Sincerely,

                                          {Pa~,f
                                         David P. Mciver, Chief
                                         Enforcement Section
                                         Office of Air Quality

ACES ID: 217424 & 217427

cc:     Lake County Health Department
        Matthew Chaifetz, Compliance and Enforcement, OAQ, via electronic delivery
        Kale Popp, Compliance and Enforcement, OAQ, via electronic delivery
        Rick Massoels, Deputy Director, Northwest Regional Office, via electronic delivery
        Sasa Dunovic, Northwest Regional Office, via electronic delivery




                                      Page
                                       Page22of
                                             of 3
                                                2
     SENElER: COMPLETE TRIS SECTION
     111 Complete items 1, 2, and 3. Also complete
           item 4 if Restricted Delivery is desired.                                                                   -- ·a-Agent
     lllll Print your name and address on the reverse                                                                      D Addressee
           so that we can return the card to you.              ~.~ '"R~eived by (Printed Nadie\i                     C. Date of Delivery
     1111 Attach this card to the back of the mailpiece,
          or on the front if space permits.                    (:_ r) <"• /'        t? C.·i   rvi,   '_,,.;_·_~- {    ;0       '   j
                                                                                                                              ,;} } '?
                                                               D. ts delivery address different from item 1? D Yes
     1. Article Addressed to:
                                                                  If YES, enter delivery address below:      D No

       60-02A/gjr          ENF ACT- 089·00453
      KEN TAYLOR
      BP PRODUCTS NORTH AMERICA INC
      WHITING BUSINESS UNIT
      2815 INOIANAPOUS BLVD                                    3.   ~e~eType
      PO BOX 710                                                    rli"Certified Mail    D Express Mal!
      WHITING IN 46394-0710                                         D Registered          D Return Receipt for Merchandise
                                                                    D Insured Mall        DC.O.D.
                                                               4. Restricted Delivery? (Extra Fee)                         D Yes
     2. Article Nu~-~ --
        (Transfer ti       7017 0190 ODDO 9498 8537
     PS Form   3811, February 2004               Domestic Return Receipt                                                i 02595-02-M-1540




-~




                                                                                                                                            I




                                 Page 3 of 3
EXHIBIT 8
                  bp                                                                    BP Products North America Inc.
                                                                                        2815 Indianapolis Blvd.
                                                                                        P 0 Box 710
                                                                                        Whiting, IN 46394-0710
                                                                                        USA



CERTIFIED MAIL
RETURN RECEIPT REQUESTED

March 11, 2016

Dave Cline
Section Chief
Indiana Department of Environmental Management
100 North Senate Avenue
MC61-53 lGCN 1003
Indianapolis, IN 46204-2251

RE: Performance Test Report - No. 3 Stanolind Power Station (3SPS) Boilers 32 and 36

Dear Mr. Cline:

The performance test results for the No. 3 Stanolind Power Station (3SPS) Boiler 32 at the BP Products North
America Inc. - Whiting Business Unit (BP Whiting) are attached. Clean Air Engineering performed the tests on
January 28, 2016. It should be noted that the PMrn results on both Boilers 32 and 36 are unusual and unexpected, and
a review is currently underway regarding these results.

                                      EPA Test
      Location         Parameter                          Results             Allowable                 Test Date
                                      Method

      Boiler 32          PMrn         201A/202       0.020 lb/MMBtu       0.010 lb/MMBtu            January 28, 2016


In accordance with the BP Whiting Title V Permit, Condition C.19, this letter constitutes notification of response
actions to these test results for Boiler 32. As stated above, BP Whiting is continuing its review of potential process
contributions to condensable PM, as well as potential sources of uncertainty in the test methods for condensable PM.
BP Whiting will perform a re-test of Boiler 32 after completing the review referenced above, and implementing any
required operational or test method changes.

If you require additional information regarding the test report, please call Ken Taylor at (219) 473-2133.

Sincerely,


J~c-0~~
Linda Wilson
Environmental Manager
Health, Safety, Security and the Environment

Attachments

cc:       K. Sokolowski - NW IDEM (ksokolow@idem.in.gov)




                                                   Page 1 of 3
                              PART 70 OPERATING PERMIT
                                    CERTIFICATION

Source Name:                   BP Products North America, Inc., Whiting Business Unit
Source Address:                2815 Indianapolis Blvd., Whiting, IN 46394
Mailing Address:               P.O. Box 710, Whiting, Indiana 46394-0710
Permit No.:                    T089-30396-00453
                               Last updated on Sept 16, 2015 per SPM 089-35729-00453



        This certification shall be included when submitting monitoring, testing
             reports/results or other documents as required by this permit.
Please check what document is being certified:
D   Annual Compliance Certification Letter
~ Test Results (specify)  No. 3 Stanolind Power Station Boilers 32, per Operating
Permit No T089-30396-00453 for Significant Permit Modification No. 089-35729-00453
issued on September 16, 2015, conditions D.24.4(a)(1) and D.24.4(b)(3).
D Report (specify)
D Notification (specify)
D Affidavit (specify)
D Other (specify)

I certify that, based on information and belief formed after reasonable inquiry, the
statements and information in the document are true, accurate, and complete.
                                                  ("~


Signature of Responsible Official:   u~~~
Printed Name:
                                  ,,-- D~n   Porter
Title/Position:                      Refinery Manager
Phone:                               (219) 473-3179
Date:                                  J.-L(~~~




EF5005.3 WBU Certification Form
Last Revised: 01 /19/16
                                        Page 2 of 3
               CleanAir

                                                                                                        CleanAir Engineering
                                                                                                        500 W Wood Street
                                                                                                        Palatine, IL 60067-4975
                                                                                                        800-627-0033
                                                                                                        www.cleanair.com



                                                             BP Whiting
                                                        2185 Indianapolis Blvd
                                                          Whiting, IN 46394




                                         REPORT ON PARTICULATE TESTING

                                                              Performed for:
                                                              BP WHITING
                                                               BOILER 32
                                                              WHITING, IN

                                                Client Reference No: 3000490168
                                                   CleanAir Project No: 12917
                                                    Revision 0: March 8, 2016


To the best of our knowledge, the data presented in this report are accurate, complete,
error free and representative of the actual emissions during the test program. Clean Air
Engineering operates in conformance with the requirements of ASTM D7036-04
Standard Practice for Competence of Air Emission Testing Bodies.



                                                                            Reviewed by,                                  /J


                                                                                z~~
                                                                           Ken Sullivan
                                                                           Project Engineer
                                                                           ksulli van@cleanair.com
                                                                           847-654-4527




RPTv4 6 9.dot
12917_-BPWhiting_RO_ttrtld .docx
19082016 041900 12917 .

                               Copyright© 2016 Clean Air Engineering, Inc., Palatine, Illinois. All rights reseNed.
                                                                Page 3 of 3
EXHIBIT 9
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

SIERRA CLUB                                         )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )   Case No. 2:19-cv-00337-TPS-JEM
                                                    )
BP PRODUCTS NORTH AMERICA INC.,                     )
                                                    )
                                                    )
               Defendant.                           )
                                                    )

                            DECLARATION OF SANGHYUN LEE

   1. My name is Sanghyun Lee, and I am competent to give this declaration. I am over 21

years of age and am a resident of Washington, D.C.

   2. All statements made herein are true, and the information provided in this declaration is

based on my personal knowledge and review of publicly available information.

   3. I am an attorney at the Environmental Integrity Project (EIP), a nonprofit environmental

advocacy organization incorporated in the District of Columbia. I have been employed by EIP as

an attorney since March 2018.

   4. I am an attorney representing Plaintiff Sierra Club in this matter. As counsel for Plaintiff,

I am responsible for preparing filings for Plaintiff in this matter, including any attached exhibits.

   5. The Indiana Department of Environmental Management (“IDEM”) provides internet

access to the Agency’s public records through its Virtual File Cabinet. Files available via this

database include correspondence between regulated entities and IDEM and records related to

compliance, such as inspections, notices of violation or enforcement referral, deviation reports,

and test reports submitted to demonstrate compliance with permit requirements.




                                                1
                                            Page 1 of 3
   6. Plaintiff obtained all of the stack test reports and corresponding IDEM memoranda

excerpted and attached to Plaintiff’s Complaint, Compl. Ex. 7-14, directly from IDEM’s Virtual

File Cabinet. The unabridged originals remain readily available and locatable on IDEM’s Virtual

File Cabinet, https://vfc.idem.in.gov/DocumentSearch.aspx.

   7. I have personally conducted several good faith searches of IDEM’s Virtual File Cabinet,

both before and after Plaintiff’s February 22, 2019 notice of intent and Plaintiff’s September 6,

2019 Complaint, for materials that may be relevant to Plaintiff’s claims regarding the five boiler

stacks at issue in its Complaint, including additional stack tests. Prior to filing its Complaint,

Plaintiff also requested that BP identify any other stack tests at these boilers that BP believed

could be relevant to Plaintiff’s claims.

   8. I have been unable to locate any additional stack tests that may have been performed at

the three boiler stacks at issue in this motion for the purpose of demonstrating compliance with

their applicable PM10 emissions limit through my own efforts. Nor has BP provided us with any

such additional stack tests.

   9. Plaintiff obtained the notices of violation excerpted and attached to Plaintiff’s

Memorandum in Support of its Motion for Partial Summary Judgment, Ex. 6-8, directly from

IDEM’s Virtual File Cabinet. The unabridged originals remain readily available and locatable on

IDEM’s Virtual File Cabinet.

   10. IDEM also maintains an Air Quality Permit Database, which provides access to public

records relating to Clean Air Act “Title V” permitting actions for sources in the state, including

draft permits, final permits, and permit applications.

   11. Plaintiff obtained the 2019 Title V operating permit for Whiting Refinery excerpted and

attached to Plaintiff’s Memorandum in Support of Partial Summary Judgment, Ex. 4, directly




                                                2
                                            Page 2 of 3
Page 3 of 3
EXHIBIT 10
               UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                            WASHINGTON, D .C. 20460



                                                                          OFFICE OF
                                                                      ENFORCEMENT AND
                                                                    COMPLIANCE ASSURANCE


                                          August 25, 2014


MEMORANDUM


SUBJECT:       Revision of U.S. Environmental Protection Agency's Enforcement Response
               Policy for High Priority Violations of the Clean Air Act: Timely and Appropriate
               Enforcement Response to High Priority Violations- 2014.
                                   fL1/
FROM:          Phillip A. Brooks dfJ /
               Director, Air Enforcement Division
               Office of Civil Enforcement

TO:            Regional Air Enforcement Division Directors, Regions 1-10
               Regional Air Enforcement Branch Chiefs, Regions 1-10
               Regional Counsels, Regions 1-10
CC:            Environmental Council of States
               National Association of Clean Air Agencies
               Association of Air Pollution Control Agencies


        Attached is the revision to the U.S. Environmental Protection Agency' s (EPA)
enforcement response policy for High Priority Violations of the Clean Air Act (CAA) - Timely
and Appropriate Enforcement Response to High Priority Violations-Revised 2014. This revision
supersedes The Timely and Appropriate (T&A) Enforcement Response to High Priority
Violations (HP Vs) issued in 1998. This revision reflects what the EPA has learned and how
enforcement decisions have changed over the past 15 years.

         The EPA considers all violations important HPVs, however, are a subset of violations of
regulations a1uthorized by the CAA that warrant additional scrutiny to ensure that state, local,
territorial and tribal agencies (referred to collectively as enforcement agencies) respond to such
violations in an appropriate manner and, if needed, have access to federal assistance.

       Thjs policy revision reflects two substantial changes from the 1998 policy that the EPA
determined is appropriate after consultation and input from our enforcement partners. First and·



                                            Page 1 of 2
authorities and the EPA has granted delegation to enforce such regulations in lieu of the NSPS
where such violation continued (or is expected to continue) for at least seven days. This criterion
includes violations that, while not necessarily continuous for 168 hours, recur (or recurred)
regularly or intermittently for at least seven days. The EPA presumes that the violation is
continuing unless the enforcement agency can docwnent sufficient evidence to conclude that the
vjolation is no longer ongoing and is unlikely to recur.

Criterion 41 - A violation of any emission limitation, standard or surrogate parameter (emission
or operating) of an applicable National Emission Standards for Hazardous Air Pollutants
(NESHAP) (Parts 61 and 63) or in an analogous regulation adopted by state, local, tribal or
territorial aJUthorities and EPA has granted delegation to enforce such regulations in lieu of the
NESHAP where such violation continued (or is expected to continue) for at least seven days.
This criterion includes violations that, while not necessarily continuous for 168 hours, recur (or
recurred) re:gularly or intermittently for at least seven days. The EPA presumes that the violation
is continuirng unless the enforcement agency can document sufficient evidence to conclude that
the violation is no longer ongoing and is unlikely to recur.

Criterion S - A violation that involves federally enforceable work practices, testing
requirements, monitoring requirements, recordkeeping or reporting that substantially interferes
with enforcement of a requirement or a determination of the source's compliance. The
determination of what is substantial shall be part of a case-by-case analysis/discussion between
the EPA Region and the enforcement agency.

Criterion 61- Any other violations specifically identified and communicated to enforcement
agencies from time to time by the Director, Air Enforcement Division (AED), U.S . EPA (general
applicability) or as mutually agreed upon between the enforcement agency and corresponding
EPA Regio111 (case-by-case). For example, an enforcement agency believes an emission violation
warrants designation as an HPV even though the violation lasted (or will last) for less than seven
days.

III.   INITIAL HPV lDENTIFICATION- DAY ZERO

Once an enforcement agency identifies a potential violation of a federal requirement, prompt
determinatii:.m whether the violation meets the HPV criteria is critical to achieving the goals of
this policy. When an enforcement agency first receives information that indicates a potential
violation (e.g. , through a compliance evaJuation, stack test results, continuous emission
monitoring system report, etc.), the agency is to determine whether the potential violation meets
any of the HPV criteria. The enforcement agency should take prompt steps to gather any
additional information needed to determine whether the violation is an HPV.

HPV identification should occur as soon as possible after the enforcement agency receives
information sufficient to determine whether a potential violation meets the HPV criteria. The
date of the initial identification of a violation as an HPV is called Day Zero for purposes of

                                                 4

                                            Page 2 of 2
EXHIBIT 11
                                                                                                                                  Tuesday,
                                                                                                                                  December 21, 2010




                                                                                                                                  Part II

                                                                                                                                  Environmental
                                                                                                                                  Protection Agency
                                                                                                                                  40 CFR Part 51
                                                                                                                                  Methods for Measurement of Filterable
                                                                                                                                  PM10 and PM2.5 and Measurement of
                                                                                                                                  Condensable PM Emissions From
                                                                                                                                  Stationary Sources; Final Rule
jlentini on DSKJ8SOYB1PROD with RULES2




                                         VerDate Mar<15>2010   18:30 Dec 20, 2010   Jkt 223001   PO 00000   Frm 00001
                                                                                                                        Page    1 of 6
                                                                                                                        Fmt 4717 Sfmt 4717   E:\FR\FM\21DER2.SGM   21DER2
                                              80118            Federal Register / Vol. 75, No. 244 / Tuesday, December 21, 2010 / Rules and Regulations

                                              ENVIRONMENTAL PROTECTION                                Room is open from 8:30 a.m. to 4:30                    A. Does this action apply to me?
                                              AGENCY                                                  p.m., Monday through Friday, excluding                 B. Where can I obtain a copy of this action
                                                                                                      legal holidays. The telephone number                      and other related information?
                                              40 CFR Part 51                                          for the Public Reading Room is (202)                   C. What is the effective date?
                                                                                                                                                             D. Judicial Review
                                              [EPA–HQ–OAR–2008–0348; FRL–9236–2]                      566–1744, and the telephone number for              II. Background
                                                                                                      the Air Docket Center is (202) 566–1742.               A. Why is EPA issuing this final action?
                                              RIN 2060–AO58                                           FOR FURTHER INFORMATION CONTACT: For                   B. Particulate Matter National Ambient Air
                                                                                                      general information, contact Ms.                          Quality Standards
                                              Methods for Measurement of Filterable                                                                          C. Measuring PM Emissions
                                                                                                      Candace Sorrell, U.S. EPA, Office of Air
                                              PM10 and PM2.5 and Measurement of                                                                              1. Method 201A
                                                                                                      Quality Planning and Standards, Air
                                              Condensable PM Emissions From                                                                                  2. Method 202
                                                                                                      Quality Assessment Division,
                                              Stationary Sources                                                                                          III. Summary of Changes Since Proposal
                                                                                                      Measurement Technology Group (E143–
                                                                                                                                                             A. Method 201A
                                              AGENCY:  Environmental Protection                       02), Research Triangle Park, NC 27711;                 B. Method 202
                                              Agency (EPA).                                           telephone number: (919) 541–1064; fax                  C. How will the final amendments to
                                              ACTION: Final rule.                                     number; (919) 541–0516; e-mail address:                   methods 201A and 202 affect existing
                                                                                                      sorrell.candace@epa.gov. For technical                    emission inventories, emission
                                              SUMMARY:   This action promulgates                      questions, contact Mr. Ron Myers, U.S.                    standards, and permit programs?
                                              amendments to Methods 201A and 202.                     EPA, Office of Air Quality Planning and             IV. Summary of Final Methods
                                              The final amendments to Method 201A                     Standards, Sector Policies and Programs                A. Method 201A
                                              add a particle-sizing device to allow for               Division, Measurement Policy Group                     B. Method 202
                                              sampling of particulate matter with                     (D243–05), Research Triangle Park, NC               V. Summary of Public Comments and
                                              mean aerodynamic diameters less than                                                                              Responses
                                                                                                      27711; telephone number: (919) 541–                    A. Method 201A
                                              or equal to 2.5 micrometers (PM2.5 or                   5407; fax number: (919) 541–1039;                      B. Method 202
                                              fine particulate matter). The final                     e-mail address: myers.ron@epa.gov.                     C. Conditional Test Method 039 (Dilution
                                              amendments to Method 202 revise the                     SUPPLEMENTARY INFORMATION:                                Method)
                                              sample collection and recovery                             Acronyms and Abbreviations. The                  VI. Statutory and Executive Order Reviews
                                              procedures of the method to reduce the                  following acronyms and abbreviations                   A. Executive Order 12866: Regulatory
                                              formation of reaction artifacts that could              are used in this document.                                Planning and Review
                                              lead to inaccurate measurements of                                                                             B. Paperwork Reduction Act
                                                                                                      Dpmax maximum velocity pressure                        C. Regulatory Flexibility Act
                                              condensable particulate matter.                         Dpmin minimum velocity pressure
                                              Additionally, the final amendments to                                                                          D. Unfunded Mandates Reform Act
                                                                                                      μm micrometers                                         E. Executive Order 13132: Federalism
                                              Method 202 eliminate most of the                        ASTM American Society for Testing and                  F. Executive Order 13175: Consultation
                                              hardware and analytical options in the                    Materials                                               and Coordination With Indian Tribal
                                              existing method, thereby increasing the                 AWMA Air and Waste Management
                                                                                                                                                                Governments
                                              precision of the method and improving                     Association
                                                                                                                                                             G. Executive Order 13045: Protection of
                                              the consistency in the measurements                     CAA Clean Air Act
                                                                                                                                                                Children From Environmental Health
                                              obtained between source tests                           CBI confidential business information
                                                                                                                                                                and Safety Risks
                                                                                                      CCM Controlled Condensation Method
                                              performed under different regulatory                    CPM condensable PM                                     H. Executive Order 13211: Actions
                                              authorities.                                            DOP dioctyl phthalate                                     Concerning Regulations That
                                                 This action also announces that EPA                  DOT Department of Transportation                          Significantly Affect Energy Supply,
                                              is taking no action to affect the already               DQO data quality objective                                Distribution, or Use
                                              established January 1, 2011 sunset date                 MSHA Mine Safety and Health                            I. National Technology Transfer and
                                                                                                        Administration                                          Advancement Act
                                              for the New Source Review (NSR)                                                                                J. Executive Order 12898: Federal Actions
                                              transition period, during which EPA is                  NAAQS National Ambient Air Quality
                                                                                                        Standards                                               To Address Environmental Justice in
                                              not requiring that State NSR programs                                                                             Minority Populations and Low-Income
                                                                                                      NSR New Source Review
                                              address condensable particulate matter                  NTTAA National Technology Transfer and                    Populations
                                              emissions.                                                Advancement Act of 1995                              K. Congressional Review Act
                                              DATES: This final action is effective on                OSHA Occupational Safety and Health
                                                                                                                                                          I. General Information
                                              January 1, 2011.                                          Administration
                                                                                                      PCB polychlorinated biphenyl                        A. Does this action apply to me?
                                              ADDRESSES: EPA has established a                        PM particulate matter
                                              docket for this action under Docket ID                  PM10 particulate matter less than or equal to          This action applies to you if you
                                              No. EPA–HQ–OAR–2008–0348. All                             10 micrometers                                    operate a stationary source that is
                                              documents are listed in the http://www.                 PM2.5 particulate matter less than or equal         subject to applicable requirements to
                                              regulations.gov index. Although listed                    to 2.5 micrometers                                control or measure total particulate
                                              in the index, some information is not                   ppmw parts per million by weight                    matter (PM), total PM with mean
                                              publicly available, e.g., confidential                  PTFE polytetrafluoropolymer
                                                                                                                                                          aerodynamic diameters less than or
                                                                                                      RCRA Resource Conservation and Recovery
                                              business information (CBI) or other                       Act                                               equal to 10 micrometers (μm) (PM10), or
                                              information whose disclosure is                         RFA Regulatory Flexibility Act                      total PM2.5, where EPA Method 202 is
                                              restricted by statute. Certain other                    SBA Small Business Administration                   incorporated as a component of the
                                              material, such as copyrighted material,                 SIP State Implementation Plan                       applicable test method.
                                              will be publicly available only in hard                 SO2 sulfur dioxide                                     In addition, this action applies to you
                                              copy form. Publicly available docket                    TDS total dissolved solids                          if federal, State, or local agencies take
jlentini on DSKJ8SOYB1PROD with RULES2




                                              materials are available either                          TTN Technology Transfer Network                     certain additional independent actions.
                                                                                                      UMRA Unfunded Mandates Reform Act
                                              electronically at http://www.regulations.               www World Wide Web
                                                                                                                                                          For example, this action applies to
                                              gov or in hard copy at the EPA Docket                                                                       sources through actions by State and
                                              Center EPA/DC, EPA West, Room 3334,                       The information in this preamble is               local agencies that implement
                                              1301 Constitution Ave., NW.,                            organized as follows:                               condensable PM (CPM) control
                                              Washington, DC. The Public Reading                      I. General Information                              measures to attain the National Ambient


                                         VerDate Mar<15>2010   18:30 Dec 20, 2010   Jkt 223001   PO 00000   Frm 00002
                                                                                                                        Page    2 of 6
                                                                                                                        Fmt 4701 Sfmt 4700   E:\FR\FM\21DER2.SGM   21DER2
                                                                   Federal Register / Vol. 75, No. 244 / Tuesday, December 21, 2010 / Rules and Regulations                                                                 80119

                                              Air Quality Standards (NAAQS) for                                      method in its entirety), and (2)                             New Source Performance Standards and
                                              PM2.5 and specify the use of Method 202                                promulgate an emissions limit requiring                      New Source Review (NSR), which
                                              to demonstrate compliance with the                                     the use of Method 201A or 202 (or an                         specify the use of Method 201A or 202
                                              control measures. State and local                                      incorporated method based upon                               to demonstrate compliance with the
                                              agencies that specify the use of Method                                Method 201A or 202). This action also                        control measures.
                                              201A or 202 would have to implement                                    applies to stationary sources that are
                                                                                                                                                                                    The source categories and entities
                                              the following: (1) Adopt this method in                                required to meet new applicable CPM
                                              rules or permits (either by incorporation                              requirements established through                             potentially affected include, but are not
                                              by reference or by duplicating the                                     federal or State permits or rules, such as                   limited to, the following:

                                                                 Category                                                NAICS a                                               Examples of regulated entities

                                              Industry ............................................   332410 ...........................................   Fossil fuel steam generators.
                                                                                                      332410 ...........................................   Industrial, commercial, institutional steam generating units.
                                                                                                      332410 ...........................................   Electricity generating units.
                                                                                                      324110 ...........................................   Petroleum refineries.
                                                                                                      562213 ...........................................   Municipal waste combustors.
                                                                                                      322110 ...........................................   Pulp and paper mills.
                                                                                                      325188 ...........................................   Sulfuric acid plants.
                                                                                                      327310 ...........................................   Portland cement plants.
                                                                                                      327410 ...........................................   Lime manufacturing plants.
                                                                                                      211111, 212111, 212112, 212113                       Coal preparation plants.
                                                                                                      331312, 331314 .............................         Primary and secondary aluminum plants.
                                                                                                      331111, 331513 .............................         Iron and steel plants.
                                                                                                      321219, 321211, 321212 ..............                Plywood and reconstituted products plants.
                                                 a North    American Industrial Classification System.


                                              B. Where can I obtain a copy of this                                   published with the rule.’’ As explained                      D. Judicial Review
                                              action and other related information?                                  below, EPA finds that there is good
                                                                                                                                                                                     Under section 307(b)(1) of the Clean
                                                                                                                     cause for these rules to become effective
                                                In addition to being available in the                                                                                             Air Act (CAA), judicial review of this
                                                                                                                     on or before January 1, 2011, even if this
                                              docket, an electronic copy of these final                                                                                           final action is available only by filing a
                                                                                                                     date is not 30 days from date of
                                              rules are also available on the World                                                                                               petition for review in the United States
                                                                                                                     publication in the Federal Register.
                                              Wide Web (http://www.epa.gov/ttn/)                                        While this action is being signed prior                   Court of Appeals for the District of
                                              through the Technology Transfer                                        to December 1, 2010, there may be a                          Columbia Circuit by February 22, 2011.
                                              Network (TTN). Following the                                           delay in the publication of this rule as                     Under CAA section 307(b)(2), the
                                              Administrator’s signature, a copy of                                   it contains many complex diagrams,                           requirements established by this action
                                              these final rules will be posted on the                                equations, and charts, and is relatively                     may not be challenged separately in any
                                              TTN’s policy and guidance page for                                     long in length. The purpose of the                           civil or criminal proceedings brought by
                                              newly proposed or promulgated rules at                                 30-day waiting period prescribed in 5                        EPA to enforce these requirements.
                                              http://www.epa.gov/ttn/oarpg. The TTN                                  U.S.C. 553(d) is to give affected parties                       Section 307(d)(7)(B) of the CAA
                                              provides information and technology                                    a reasonable time to adjust their                            further provides that ‘‘[o]nly an
                                              exchange in various areas of air                                       behavior and prepare before the final                        objection to a rule or procedure which
                                              pollution control.                                                     rule takes effect. Where, as here, the                       was raised with reasonable specificity
                                                                                                                     final rule will be signed and made                           during the period for public comment
                                              C. What is the effective date?
                                                                                                                     available on the EPA website more than                       (including any public hearing) may be
                                                 The final rule amendments are                                       30 days before the effective date, but                       raised during judicial review.’’ This
                                              effective on January 1, 2011. Section                                  where the publication may be delayed                         section also provides a mechanism for
                                              553(d) of the Administrative Procedure                                 due to the complexity and length of the                      EPA to convene a proceeding for
                                              Act (APA), 5 U.S.C. Chapter 5, generally                               rule, that purpose is still met. Moreover,                   reconsideration, ‘‘[i]f the person raising
                                              provides that rules may not take effect                                since permitting authorities and                             an objection can demonstrate to EPA
                                              earlier than 30 days after they are                                    regulated entities may need to rely on                       that it was impracticable to raise such
                                              published in the Federal Register. EPA                                 the methods described in these rules to                      objection within [the period for public
                                              is issuing this final rule under section                               carry out requirements of the SIP and                        comment] or if the grounds for such
                                              307(d)(1) of the Clean Air Act, which                                  NSR implementation rules that become                         objection arose after the period for
                                              states: ‘‘The provisions of section 553                                effective on January 1, 2011 (see section                    public comment (but within the time
                                              through 557 * * * of Title 5 shall not,                                III.C, infra), there would be unnecessary                    specified for judicial review) and if such
                                              except as expressly provided in this                                   regulatory confusion if a publication                        objection is of central relevance to the
                                              section, apply to actions to which this                                delay caused this rule to become                             outcome of the rule.’’ Any person
                                              subsection applies.’’ Thus, section                                    effective after January 1, 2011.                             seeking to make such a demonstration to
                                              553(d) of the APA does not apply to this                               Accordingly, we find good cause exists                       us should submit a Petition for
                                              rule. EPA is nevertheless acting                                       to make this rule effective on or before                     Reconsideration to the Office of the
                                              consistently with the purposes                                         January 1, 2011, consistent with the                         Administrator, U.S. EPA, Room 3000,
jlentini on DSKJ8SOYB1PROD with RULES2




                                              underlying APA section 553(d) in                                       purposes of 5 U.S.C. 553(d)(3).1
                                              making this rule effective on January 1,                                                                                            publication delay. However, as we cannot know the
                                              2011. Section 5 U.S.C. 553(d)(3) allows                                   1 We  recognize that this rule could be published         date of publication in advance of signing this rule,
                                                                                                                     at least 30 days before January 1, 2011, which               we are proceeding with this good cause finding for
                                              an effective date less than 30 days after                              would negate the need for this good cause finding,           an effective date on or before January 1, 2011, in
                                              publication ‘‘as otherwise provided by                                 and we plan to request expedited publication of this         an abundance of caution in order to avoid the
                                              the agency for good cause found and                                    rule in order to decrease the likelihood of a                unnecessary regulatory confusion noted above.



                                         VerDate Mar<15>2010        18:30 Dec 20, 2010        Jkt 223001     PO 00000       Frm 00003
                                                                                                                                          Page    3 of 6
                                                                                                                                          Fmt 4701 Sfmt 4700        E:\FR\FM\21DER2.SGM   21DER2
                                              80120            Federal Register / Vol. 75, No. 244 / Tuesday, December 21, 2010 / Rules and Regulations

                                              Ariel Rios Building, 1200 Pennsylvania                  method for measuring filterable PM10                expected from the presence of [a]
                                              Ave., NW., Washington, DC 20460, with                   emissions from stationary sources. In               pollutant in ambient air * * *.’’ Section
                                              a copy to both the person(s) listed in the              EPA Method 201A, a gas sample is                    109 of the CAA (42 U.S.C. 7409) directs
                                              preceding FOR FURTHER INFORMATION                       extracted at a constant flow rate through           the Administrator to propose and
                                              CONTACT section, and the Associate                      an in-stack sizing device that directs              promulgate primary and secondary
                                              General Counsel for the Air and                         particles with aerodynamic diameters                NAAQS for pollutants listed under CAA
                                              Radiation Law Office, Office of General                 less than or equal to 10 μm to a filter.            section 108 to protect public health and
                                              Counsel (Mail Code 2344A), U.S. EPA,                    The particulate mass collected on the               welfare, respectively. Section 109 of the
                                              1200 Pennsylvania Ave., NW.,                            filter is determined gravimetrically after          CAA also requires review of the NAAQS
                                              Washington, DC 20460.                                   removal of uncombined water.                        at 5-year intervals and that an
                                                                                                         On December 17, 1991 (56 FR 65433),              independent scientific review
                                              II. Background                                          EPA promulgated Method 202 in                       committee ‘‘shall complete a review of
                                              A. Why is EPA issuing this final action?                appendix M of 40 CFR part 51 to                     the criteria * * * and the national
                                                                                                      provide a test method for measuring                 primary and secondary ambient air
                                                 Section 110 of the CAA, as amended
                                                                                                      CPM from stationary sources. Method                 quality standards * * * and shall
                                              (42 U.S.C. 7410), requires State and                    202 uses water-filled impingers to cool,            recommend to the Administrator any
                                              local air pollution control agencies to                 condense, and collect materials that are            new * * * standards and revisions of
                                              develop, and submit for EPA approval,                   vaporous at stack conditions and                    existing criteria and standards as may be
                                              State Implementation Plans (SIP) that                   become solid or liquid PM at ambient                appropriate * * *.’’ Since the early
                                              provide for the attainment,                             air temperatures. Method 202, as                    1980s, this independent review function
                                              maintenance, and enforcement of the                     promulgated in 1991, contains several               has been performed by the Clean Air
                                              NAAQS in each air quality control                       optional procedures that were intended              Scientific Advisory Committee.
                                              region (or portion thereof) within each                 to accommodate the various test                        Initially, EPA established the PM
                                              State. The emissions inventories and                    methods used by State and local                     NAAQS on April 30, 1971 (36 FR 8186),
                                              analyses used in the State’s attainment                 regulatory entities at the time Method              based on the original criteria document
                                              demonstrations must consider PM10 and                   202 was being developed.                            (Department of Health, Education, and
                                              PM2.5 emissions from stationary sources                    In this action, we are finalizing                Welfare, 1969). The reference method
                                              that are significant contributors of                    amendments to Methods 201A and 202                  specified for determining attainment of
                                              primary PM10 and PM2.5 emissions.                       to improve the measurement of fine PM               the original standards was the high-
                                              Primary or direct emissions are the solid               emissions. For Method 201A, the final               volume sampler, which collects PM up
                                              particles or liquid droplets emitted                    amendments add a particle-sizing                    to a nominal size of 25 to 45 μm
                                              directly from an air emissions source or                device to allow for sampling of PM2.5               (referred to as total suspended
                                              activity, and the gaseous emissions or                  emissions. For Method 202, the final                particulates or TSP). On October 2, 1979
                                              liquid droplets from an air emissions                   amendments will (1) revise the sample               (44 FR 56730), EPA announced the first
                                              source or activity that condense to form                collection and recovery procedures of               periodic review of the air quality criteria
                                              PM or liquid droplets at ambient                        the method to reduce the potential for              and PM NAAQS, and significant
                                              temperatures.                                           formation of reaction artifacts that are            revisions to the original standards were
                                                 Appendix A to subpart A of 40 CFR                    not related to the primary emission of              promulgated on July 1, 1987 (52 FR
                                              part 51 (Requirements for Preparation,                  CPM from the source but may be                      24634). In that decision, EPA changed
                                              Adoption, and Submittal of                              counted erroneously as CPM when                     the indicator for particles from TSP to
                                              Implementation Plans) defines primary                   using Method 202, and (2) eliminate                 PM10. When that rule was challenged,
                                              PM10 and PM2.5 as including both the                    most of the hardware and analytical                 the court upheld revised standards in all
                                              filterable and condensable fractions of                 options in the existing method. These               respects. Natural Resources Defense
                                              PM. Filterable PM consists of those                     changes increase the precision of                   Council v. Administrator, 902 F. 2d 962
                                              particles that are directly emitted by a                Method 202 and improve the                          (D.C. Cir. 1990, cert. denied, 498 U.S.
                                              source as a solid or liquid at the stack                consistency in the measurements                     1082 (1991).
                                              (or similar release conditions) and                     obtained between source tests                          In April 1994, EPA announced its
                                              captured on the filter of a stack test                  performed under different regulatory                plans for the second periodic review of
                                              train. Condensable PM is the material                   authorities.                                        the air quality criteria and PM NAAQS,
                                              that is in vapor phase at stack                                                                             and the Agency promulgated significant
                                              conditions but condenses and/or reacts                  B. Particulate Matter National Ambient
                                                                                                                                                          revisions to the NAAQS on July 18,
                                              upon cooling and dilution in the                        Air Quality Standards
                                                                                                                                                          1997 (62 FR 38652). In that decision,
                                              ambient air to form solid or liquid PM                     Section 108 and 109 of the CAA                   EPA revised the PM NAAQS in several
                                              immediately after discharge from the                    govern the establishment and revision of            respects. While EPA determined that the
                                              stack. In response to the need to                       the NAAQS. Section 108 of the CAA (42               PM NAAQS should continue to focus on
                                              quantify primary PM10 and PM2.5                         U.S.C. 7408) directs the Administrator              particles less than or equal to 10 μm in
                                              emissions from stationary sources, EPA                  to identify and list ‘‘air pollutants’’ that        diameter (PM10), EPA also determined
                                              previously developed and promulgated                    ‘‘in his judgment, may reasonably be                that the fine and coarse fractions of
                                              Method 201A (Determination of PM10                      anticipated to endanger public health               PM10 should be considered separately.
                                              Emissions (Constant Sampling Rate                       and welfare’’ and whose ‘‘presence                  EPA added new standards, using PM2.5
                                              Procedure)) and Method 202                              * * * in the ambient air results from               as the indicator for fine particles (with
                                              (Determination of Condensable                           numerous or diverse mobile or                       PM2.5 referring to particles with a
                                              Particulate Emissions from Stationary                   stationary sources’’ and to issue air               nominal mean aerodynamic diameter
jlentini on DSKJ8SOYB1PROD with RULES2




                                              Sources) in 40 CFR part 51, appendix M                  quality criteria for those that are listed.         less than or equal to 2.5 μm), and using
                                              (Recommended Test Methods for State                     Air quality criteria are intended to                PM10 as the indicator for purposes of
                                              Implementation Plans).                                  ‘‘accurately reflect the latest scientific          regulating the coarse fraction of PM10.
                                                 On April 17, 1990 (56 FR 65433), EPA                 knowledge useful in indicating the kind                Following promulgation of the 1997
                                              promulgated Method 201A in appendix                     and extent of identifiable effects on               PM NAAQS, petitions for review were
                                              M of 40 CFR part 51 to provide a test                   public health or welfare which may be               filed by a large number of parties


                                         VerDate Mar<15>2010   18:30 Dec 20, 2010   Jkt 223001   PO 00000   Frm 00004
                                                                                                                        Page    4 of 6
                                                                                                                        Fmt 4701 Sfmt 4700   E:\FR\FM\21DER2.SGM   21DER2
                                              80124            Federal Register / Vol. 75, No. 244 / Tuesday, December 21, 2010 / Rules and Regulations

                                              SIP-approved pre-construction review                    the NSR program if we are on track to               from a wet scrubber stack) because size
                                              permit, they are included in the title V                meet our expectation to complete the                separation of the water droplets is not
                                              permits. Obviously, title V permits                     test method rule much earlier than                  representative of the dry particle size
                                              should be updated to reflect any                        January 1, 2011’’ (73 FR 28344). In the             released into the air. In addition, the
                                              revision of existing emission limits or                 notice of proposed rulemaking for this              method is not applicable for stacks with
                                              new emission limits created in the                      final rule on amendments to Method                  diameters less than 25.7 inches when
                                              context of the underlying applicable                    201A and 202, EPA sought comment on                 the combined PM10/PM2.5 cyclone is
                                              requirements. Also, if a permit contains                whether to end the NSR transition                   used. Also, the method may not be
                                              previously promulgated test methods, it                 period for CPM early (74 FR 12976). In              suitable for sources with stack gas
                                              is not a given that the permit would                    this final rule, EPA is taking no action            temperatures exceeding 260 °C (500 °F)
                                              always have to be revised should these                  to affect the already established January           when cyclones with screw-together caps
                                              test method changes be finalized (e.g.,                 1, 2011 sunset date for the NSR                     are used because the threads of the
                                              where test methods are incorporated                     transition period.                                  cyclone components may gall or seize,
                                              into existing permits through                              Source test data collected with the use          thus preventing the recovery of the
                                              incorporation by reference, no permit                   of this updated test method will be                 collected PM. However, the method may
                                              terms or conditions would necessarily                   incorporated into the tools (e.g.,                  be used at temperatures up to 1,000 °F
                                              have to change to reflect changes to                    emission factors, emission inventories,             when using stainless steel cyclones that
                                              those test methods). In any event, the                  air quality modeling) used to                       are bolted together rather than screwed
                                              need for action related to emissions                    demonstrate the attainment of air                   together. Using ‘‘break-away’’ stainless
                                              source permitting, due to these changes                 quality standards. Areas that are                   steel bolts facilitates disassembly and
                                              to the test methods, would be                           designated nonattainment for the 1997               circumvents the problem of thread
                                              determined based upon several factors                   PM2.5 NAAQS, and that have approved                 galling. The method may also be used at
                                              such as the exact wording of the existing               attainment dates of 2014 or 2015, are               temperatures up to 2,500 °F when using
                                              operating permit, the requirements of                   required to develop a mid-course review             specialty high-temperature alloys.
                                              the EPA-approved SIP, and any changes                   in 2011. If it is determined that                   B. Method 202
                                              that may need to be made to pre-                        additional control measures are needed
                                              construction review permits with                        to ensure the area will be on track to                 Method 202 measures concentrations
                                              respect to CPM measurement (e.g.,                       attain the standard by the attainment               of CPM in stationary source sample gas
                                              emissions estimates may be based upon                   date, any new direct PM2.5 emission                 after the filterable PM has been removed
                                                                                                      limits adopted by the State must address            using another test method such as
                                              a source test method that did not
                                                                                                      the condensable fraction and the                    Method 5, 17, or 201A. The CPM
                                              measure CPM or upon a set of Method
                                                                                                      filterable fraction of PM2.5. Additionally,         sampling train begins at the back half of
                                              202 procedures that underestimated
                                                                                                      the new test data could be used to                  the filterable PM filter holder and
                                              CPM emissions).
                                                                                                      improve the applicability and                       consists of a condenser, two dry
                                                 In recognition of these issues, the                                                                      impingers (temperatures maintained to
                                              Clean Air Fine Particle Implementation                  performance evaluations of various
                                                                                                                                                          less than 30 °C (85 °F)), and a CPM filter
                                              Rule contains provisions establishing a                 control technologies.
                                                                                                                                                          (temperature maintained between 20 °C
                                              transition period for developing                        IV. Summary of Final Methods                        (65 °F) and 30 °C (85 °F)). During the
                                              emission limits for condensable direct                                                                      test, sample gases are cooled and CPM
                                              PM2.5 that are needed to demonstrate                    A. Method 201A
                                                                                                                                                          is collected in the dry impingers and on
                                              attainment of the PM2.5 NAAQS. The                         Method 201A measures PM emissions                the CPM filter. As soon as possible after
                                              transition period for CPM is the time                   from stationary sources. The                        the post-test leak check has been
                                              period during which the new rules and                   amendments to Method 201A add a                     conducted, any water collected in the
                                              NSR permits issued to stationary                        PM2.5 measurement device (PM2.5                     dry impingers is purged with nitrogen
                                              sources are not required to address the                 cyclone) that allows the method to                  gas for at least one hour to remove
                                              condensable fraction of the sources’ PM                 measure filterable PM2.5, filterable PM10,          dissolved SO2 gas.
                                              emissions. The end date of the                          or both filterable PM2.5 and filterable                After the nitrogen purge, the sampling
                                              transition period (January 1, 2011) was                 PM10. The method can also be used to                train components downstream of the
                                              adopted in the final Clean Air Fine                     measure coarse particles (i.e., the                 filterable PM filter (i.e., the probe
                                              Particle Implementation Rule (72 FR                     difference between measured PM10                    extension (if any), condenser,
                                              20586, April 25, 2007) and in the final                 concentration and the measured PM2.5                impingers, front half of CPM filter
                                              Implementation of the New Source                        concentration).                                     holder, and the CPM filter) are rinsed
                                              Review Program for Particulate Matter                      The amendments also add a PM2.5                  with water to recover the inorganic
                                              Less Than 2.5 Micrometers (PM2.5) rule                  cyclone to create a sampling train that             CPM. The water rinse is followed by an
                                              (73 FR 28321, May 16, 2008). As                         includes a total of two cyclones (one               acetone rinse and a hexane rinse to
                                              discussed in these two rules, the intent                cyclone to segregate particles with                 recover the organic CPM. The CPM filter
                                              of the transition period (which ends                    aerodynamic diameters greater than 10               is extracted using water to recover the
                                              January 1, 2011) was to allow time for                  μm and one cyclone to segregate                     inorganic components and hexane to
                                              EPA to issue a CPM test method through                  particles with aerodynamic diameters                recover the organic portion. The
                                              notice and comment rulemaking, and                      greater than 2.5 μm) and a final filter to          inorganic and organic fractions are then
                                              for sources and States to collect                       collect particles with aerodynamic                  dried and the residues weighed. The
                                              additional total primary (filterable and                diameters less than or equal to 2.5 μm.             sum of both fractions represents the
                                              condensable) PM2.5 emissions data to                    The PM2.5 cyclone is inserted between
jlentini on DSKJ8SOYB1PROD with RULES2




                                                                                                                                                          total CPM collected by Method 202.
                                              improve emissions information to the                    the PM10 cyclone and the filter of the
                                              extent possible. In the PM2.5 NSR                       Method 201A sampling train.                         V. Summary of Public Comments and
                                              Implementation Rule, we stated that as                     The revised method has several                   Responses
                                              part of this test methods rulemaking, we                limitations. The method cannot be used                In response to the March 25, 2009
                                              would ‘‘take comment on an earlier                      to measure emissions from stacks that               proposed revisions to EPA Methods
                                              closing date for the transition period in               have entrained moisture droplets (e.g.,             201A and 202, EPA received public


                                         VerDate Mar<15>2010   18:30 Dec 20, 2010   Jkt 223001   PO 00000   Frm 00008
                                                                                                                        Page    5 of 6
                                                                                                                        Fmt 4701 Sfmt 4700   E:\FR\FM\21DER2.SGM   21DER2
                                                               Federal Register / Vol. 75, No. 244 / Tuesday, December 21, 2010 / Rules and Regulations                                      80125

                                              comment letters from industry                           that could quickly escalate with such a             Method for Sampling and Analysis of
                                              representatives, trade associations, State              requirement.                                        Filterable and Condensable PM,’’ Docket
                                              agencies, and environmental                                Response: We agree with the                      ID No. EPA–HQ–OAR–2008–0348). The
                                              organizations. The public comments                      commenters that collecting sufficient               estimated detection limit was calculated
                                              submitted to EPA addressed the                          weighable mass is important for the                 from the standard deviation of the
                                              proposed revisions to Methods 201A                      method to be precise. We also                       differences from 10 quadruplicate
                                              and 202 and our request for comments                    understand that the sampling rate used              sampling runs multiplied by the
                                              on whether to end the transition period                 to attain the cyclone cut-points is                 appropriate ‘‘Student’s t value’’ (n¥1 =
                                              for CPM in the NSR program on a date                    typically less than the rate used during            9). Detection limits determined in this
                                              earlier than the current end date of                    Method 5 sampling. However, EPA did                 manner were (1) Total filterable PM:
                                              January 1, 2011.                                        not revise the method to dictate a                  2.54 mg; (2) PM10: 1.44 mg; and (3)
                                                This section provides responses to the                minimum sampling volume or                          PM2.5: 1.35. These test runs showed
                                              more significant public comments                        minimum catch weight that would be                  more filterable particulate in the PM2.5
                                              received on the proposed revisions to                   necessary to obtain a valid sample. One             fraction, and total filterable particulate
                                              Methods 201A and 202. Summaries and                     reason for not specifying a minimum                 detection limits may be biased high due
                                              responses for all comments related to                   sampling volume or minimum catch                    to the small particulate mass collected
                                              the proposed revisions to Methods 201A                  weight is that different regulatory                 in the fraction greater than PM10.
                                              and 202, including those addressed in                   authorities and testing programs have                  Comment: Two commenters
                                              this preamble, are contained in the                     differing measurement goals. For                    questioned the use of reference methods
                                              response to comments document                           example, some regulatory authorities                to correct for ambient air in Section 1.5
                                              located in the docket for this final action             will accept less precision if results are           of the proposed Method 201A. One
                                              (Docket ID No. EPA–HQ–OAR–2008–                         well below compliance limits. State                 commenter believed that the statement
                                              0348).                                                  agencies or individual regulated                    would be used as a means to blame non-
                                                                                                      facilities may develop data quality                 compliance on ambient contributions
                                              A. Method 201A                                          objectives (DQO) for the test program,              and would result in legal challenges and
                                              1. Speciation                                           which may specify minimum detection                 disputes of test results. The other
                                                                                                      limits, and/or minimum sample volume,               commenter questioned whether it was
                                                Comment: One commenter stated that                    and/or catch weight that would                      the intent of EPA to not allow the use
                                              EPA should include guidance in                          demonstrate that DQO can be met. Stack              of the CPM test method for low-
                                              Method 201A concerning speciation of                    samplers should take into consideration             temperature sources.
                                              the constituents present in the PM10,                   the compliance limits set by their                     Response: We agree with the
                                              PM10–PM2.5, and PM2.5 size fractions.                   regulatory authority and determine the              commenters that Section 1.5 of the
                                              The commenter believes this                             minimum amount of stack gas needed to               proposed method was unclear. Thus,
                                              information should be provided to                       show compliance if the mass of                      Section 1.5 (Additional Methods) has
                                              support the use of speciated PM10,                      particulate is below the detection limit.           been removed from the final method.
                                              PM10–PM2.5, and PM2.5 data in source                       Stack testers can use the minimum                For sources that have very low PM
                                              apportionment studies.                                  detection limit to determine the                    emissions, such as processes that burn
                                                Response: EPA did not revise the                      minimum stack gas volume. The stack                 clean fuels (e.g., natural gas) and/or use
                                              method to provide guidance for                          tester may be able to estimate the                  large volumes of dilution air (e.g., gas
                                              speciation of various particle fractions                necessary stack gas volume based on                 turbines and thermal oxidizers), any
                                              for source apportionment because                        how much PM the source or source                    ambient air particulate introduced into
                                              Method 201A is not a speciation                         category is expected to emit (which                 the process operation could be a large
                                              method. However, with judicious                         could be determined from a previous                 component of total outlet PM emissions.
                                              selection of filter media, sources may                  test or from knowledge of the emissions             However, the decision to correct results
                                              use this method for speciating the less                 for that source category).                          for fine PM measurements to account for
                                              volatile metals and use these data in                      Alternatively, the minimum detection             ambient air contributions is up to the
                                              source apportionment studies. Including                 limit for a source can be determined by             permitting or regulatory authority. It is
                                              details to adapt this method for                        calculating the percent relative standard           likely that these adjustments would be
                                              speciation analysis would unduly                        deviation for a series of field train               limited to gas turbines and possibly
                                              increase the complexity of the method                   recovery blanks. You will not be able to            sources fired with clean natural gas.
                                              without increasing the precision of the                 measure below the average train                        Comment: Commenters expressed
                                              mass measurements.                                      recovery blank level, and EPA                       concern about the lack of a test method
                                                                                                      recommends calculating a tester-specific            to measure PM2.5 in stacks with
                                              2. Catch Weight and Sampling Times                                                                          entrained moisture. Another commenter
                                                                                                      detection limit by multiplying the
                                                Comment: Several commenters                           standard deviation of field recovery                urged EPA to continue work to identify
                                              requested that EPA specify the                          train blanks by the appropriate                     or develop a method for measuring
                                              minimum solids catch weights needed                     ‘‘Student’s t value’’ (e.g., for seven field        filterable (or total) PM at sources with
                                              in the PM10 and PM2.5 size fractions to                 train recovery blanks, the standard                 entrained moisture droplets in the stack
                                              help testing organizations determine the                deviation of the results would be                   (e.g., units with wet stacks due to wet
                                              necessary sampling times, especially for                multiplied by three). Short of having               flue gas desulfurization or wet
                                              sources with low PM concentrations.                     Method 201A field recovery train blanks             scrubbers). Commenters requested that
                                              Other commenters expressed concern                      for cyclone and filter components of the            EPA provide guidance or identify a
                                              about extended sampling times that                      sampling train, you may use the                     viable alternative for high-moisture
jlentini on DSKJ8SOYB1PROD with RULES2




                                              would be necessary to obtain enough                     detection limit determined from EPA                 stacks as soon as possible. One
                                              sample to weigh accurately. One                         field tests.                                        commenter stated that when conducting
                                              commenter stated that a reasonable limit                   An estimated detection limit was                 emission testing at facilities with similar
                                              must be put on sampling volume to                       determined from an EPA field                        wet stack conditions as described in the
                                              limit potentially unnecessary sampling                  evaluation of proposed Method 201A                  proposal preamble (74 FR 12973), that
                                              time and exorbitant stack testing costs                 (see ‘‘Field Evaluation of an Improved              they support EPA’s position on the


                                         VerDate Mar<15>2010   18:30 Dec 20, 2010   Jkt 223001   PO 00000   Frm 00009
                                                                                                                        Page    6 of 6
                                                                                                                        Fmt 4701 Sfmt 4700   E:\FR\FM\21DER2.SGM   21DER2
EXHIBIT 12
                  Federal Register / Vol. 83, No. 220 / Wednesday, November 14, 2018 / Rules and Regulations                                                   56713

     southeast (from west to east). The area                 Lists of Subjects in 14 CFR Part 71                   airport 3-mile radius to 5 miles southeast of
     is defined as that airspace upward from                                                                       the airport, excluding that airspace below
                                                               Airspace, Incorporation by reference,               2,000 feet MSL within the area bounded by
     700 feet above the surface within the                   Navigation (air).                                     a line beginning at lat. 58°19′35″ N, long.
     area bounded by a line beginning at lat.
                                                             Adoption of the Amendment                             134°24′31″ W, to lat. 58°19′02″ N, long.
     58°27′33″ N, long. 134°37′40″ W, to lat.                                                                      134°25′33″ W, to lat. 58°20′16″ N, long.
     58°13′13″ N, long. 134°11′51″ W, to lat.                  In consideration of the foregoing, the              134°27′28″ W, to lat. 58°20′34″ N, long.
     58°05′59″ N, long. 134°21′04″ W, to lat.                Federal Aviation Administration                       134°26′22″ W, thence to the point of
     58°10′51″ N, long. 134°59′18″ W, to lat.                amends 14 CFR part 71 as follows:                     beginning. This Class E airspace area is
     58°23′41″ N, long. 135°31′13″ W, to lat.                                                                      effective during the specific dates and times
     58°32′22″ N, long. 135°18′32″ W, to lat.                PART 71 —DESIGNATION OF CLASS                         established in advance by a Notice to
     58°27′17″ N, long. 135°01′27″ W, thence                 A, B, C, D, AND E AIRSPACE AREAS;                     Airmen. The effective date and time will
                                                             AIR TRAFFIC SERVICE ROUTES; AND                       thereafter be continuously published in the
     to the point of beginning. This
                                                             REPORTING POINTS                                      Chart Supplement.
     modification reduces the airspace area
     to only that area necessary to contain                                                                        Paragraph 6004 Class E Airspace
     IFR operations as they transition                       ■ 1. The authority citation for part 71               Designated as an Extension to a Class D or
     between the airport and en route                        continues to read as follows:                         Class E Surface Area.
     environments. Also, Class E airspace                      Authority: 49 U.S.C. 106(f), 106(g); 40103,         *        *       *       *    *
     extending upward from 1,200 feet above                  40113, 40120; E.O. 10854, 24 FR 9565, 3 CFR,
                                                                                                                   AAL AK E4            Juneau, AK [Removed]
     the surface designated for Juneau                       1959–1963 Comp., p. 389.
     International Airport is removed since                                                                        Paragraph 6005 Class E Airspace Areas
                                                             § 71.1       [Amended]                                Extending Upward From 700 Feet or More
     this airspace is wholly contained within                                                                      Above the Surface of the Earth.
     the Southeast Alaska Class E en route                   ■ 2. The incorporation by reference in
     airspace, and duplication is not                        14 CFR 71.1 of FAA Order 7400.11C,                    *        *       *       *    *
     necessary.                                              Airspace Designations and Reporting                   AAL AK E5 Juneau, AK [Amended]
                                                             Points, dated August 13, 2018, and
        This action also makes an editorial                  effective September 15, 2018, is                      Juneau International Airport, AK
     change to the Class D airspace legal                                                                            (Lat. 58°21′17″ N, long. 134°34′42″ W)
                                                             amended as follows:
     description replacing Airport/Facility                                                                          That airspace upward from 700 feet above
     Directory with Chart Supplement.                        Paragraph 5000         Class D Airspace.              the surface within the area bounded by a line
                                                             *        *      *       *     *                       beginning at lat. 58°27′33″ N, long.
     Regulatory Notices and Analyses                                                                               134°37′40″ W, to lat. 58°13′13″ N, long.
                                                             AAL AK D Juneau, AK [Amended]                         134°11′51″ W, to lat. 58°05′59″ N, long.
        The FAA has determined that this                     Juneau International Airport, AK                      134°21′04″ W, to lat. 58°10′51″ N, long.
     regulation only involves an established                    (Lat. 58°21′17″ N, long. 134°34′42″ W)             134°59′18″ W, to lat. 58°23′41″ N, long.
     body of technical regulations for which                    That airspace extending upward from the            135°31′13″ W, to lat. 58°32′22″ N, long.
     frequent and routine amendments are                     surface to and including 2,500 feet MSL               135°18′32″ W, to lat. 58°27′17″ N, long.
     necessary to keep them operationally                    within a 3-mile radius of Juneau                      135°01′27″ W, thence to the point of
                                                             International Airport, and within 2.5 miles           beginning.
     current, is non-controversial and
     unlikely to result in adverse or negative               each side of the 271° bearing from the airport          Issued in Seattle, Washington, on
     comments. It, therefore: (1) Is not a                   extending from the 3-mile radius to 5.2 miles         November 1, 2018.
                                                             west of the airport, and within 1 mile                Shawn M. Kozica,
     ‘‘significant regulatory action’’ under                 southwest and 2.6 miles northeast of the
     Executive Order 12866; (2) is not a                                                                           Manager, Operations Support Group, Western
                                                             airport 135° bearing extending from the
     ‘‘significant rule’’ under DOT                                                                                Service Center.
                                                             airport 3-mile radius to 5 miles southeast of
     Regulatory Policies and Procedures (44                  the airport, excluding that airspace below            [FR Doc. 2018–24721 Filed 11–13–18; 8:45 am]
     FR 11034; February 26, 1979); and (3)                   2,000 feet MSL within the area bounded by             BILLING CODE 4910–13–P
     does not warrant preparation of a                       a line beginning at lat. 58°19′35″ N, long.
     Regulatory Evaluation as the anticipated                134°24′31″ W, to lat. 58°19′02″ N, long.
     impact is so minimal. Since this is a                   134°25′33″ W, to lat. 58°20′16″ N, long.
                                                             134°27′28″ W, to lat. 58°20′34″ N, long.
                                                                                                                   ENVIRONMENTAL PROTECTION
     routine matter that only affects air traffic                                                                  AGENCY
                                                             134°26′22″ W, thence to the point of
     procedures and air navigation, it is                    beginning. This Class D airspace area is
     certified that this rule, when                          effective during the specific dates and times         40 CFR Parts 51, 60, and 63
     promulgated, will not have a significant                established in advance by a Notice to                 [EPA–HQ–OAR–2016–0510; FRL–9986–42–
     economic impact on a substantial                        Airmen. The effective date and time will              OAR]
     number of small entities under the                      thereafter be continuously published in the
     criteria of the Regulatory Flexibility Act.             Chart Supplement.                                     RIN 2060–AS95

     Environmental Review                                    Paragraph 6002 Class E Airspace Areas
                                                             Designated as Surface Areas.
                                                                                                                   Testing Regulations for Air Emission
                                                                                                                   Sources
        The FAA has determined that this                     *        *      *       *     *
     action qualifies for categorical exclusion                                                                    AGENCY:  Environmental Protection
                                                             AAL AK E2 Juneau, AK [Amended]
     under the National Environmental                                                                              Agency (EPA).
     Policy Act in accordance with FAA                       Juneau International Airport, AK
                                                               (Lat. 58°21′17″ N, long. 134°34′42″ W)              ACTION: Final rule.
     Order 1050.1F, ‘‘Environmental
     Impacts: Policies and Procedures,’’                       That airspace extending upward from the             SUMMARY:   This action amends certain
     paragraph 5–6.5a. This airspace action                  surface within a 3-mile radius of Juneau              existing testing regulations to reflect
                                                             International Airport, and within 2.5 miles
     is not expected to cause any potentially                each side of the 271° bearing from the airport
                                                                                                                   corrections, updates, and the addition of
     significant environmental impacts, and                  extending from the 3-mile radius to 5.2 miles         alternative equipment and methods for
     no extraordinary circumstances exist                    west of the airport, and within 1 mile                source testing of emissions. These
     that warrant preparation of an                          southwest and 2.6 miles northeast of the              revisions will improve the quality of
     environmental assessment.                               airport 135° bearing extending from the               data and provide flexibility in the use of


VerDate Sep<11>2014   18:08 Nov 13, 2018   Jkt 247001   PO 00000   Frm 00015
                                                                                 Page    1 of 3
                                                                                 Fmt 4700 Sfmt 4700   E:\FR\FM\14NOR1.SGM       14NOR1
     56714        Federal Register / Vol. 83, No. 220 / Wednesday, November 14, 2018 / Rules and Regulations

     approved alternative procedures. The                      M. Method 5 of Appendix A–3 of Part 60            I. General Information
     revisions do not impose any new                           N. Method 5B of Appendix A–3 of Part 60
                                                               O. Method 5I of Appendix A–3 of Part 60           A. Does this action apply to me?
     substantive requirements on source
     owners or operators.                                      P. Method 7 of Appendix A–4 of Part 60               The revisions promulgated in this
                                                               Q. Method 8 of Appendix A–4 of Part 60            final rule apply to industries that are
     DATES: The final rule is effective on
                                                               R. Method 18 of Appendix A–6 of Part 60           subject to the current provisions of 40
     January 14, 2019. The incorporation by                    S. Method 22 of Appendix A–7 of Part 60
     reference materials listed in the rule are                                                                  Code of Federal Regulations (CFR) parts
                                                               T. Method 26 of Appendix A–8 of Part 60           51, 60, and 63. We did not list all of the
     approved by the Director of the Federal                   U. Method 26A of Appendix A–8 of Part
     Register as of January 14, 2019.                                                                            specific affected industries or their
                                                                  60                                             North American Industry Classification
     ADDRESSES: The EPA has established a                      V. Test Method 28WHH of Appendix A–8
                                                                                                                 System (NAICS) codes herein since
     docket for this action under Docket ID                       of Part 60
                                                                                                                 there are many affected sources in
     No. EPA–HQ–OAR–2016–0510. All                             W. Performance Specification 1 of
                                                                  Appendix B of Part 60                          numerous NAICS categories. If you have
     documents in the docket are listed on
                                                               X. Performance Specification 2 of                 any questions regarding the
     the http://www.regulations.gov website.
                                                                  Appendix B of Part 60                          applicability of this action to a
     Although listed in the index, some                                                                          particular entity, consult either the air
     information is not publicly available,                    Y. Performance Specification 3 of
                                                                  Appendix B of Part 60                          permitting authority for the entity or
     e.g., confidential business information                                                                     your EPA Regional representative as
                                                               Z. Performance Specification 11 of
     or other information whose disclosure is                                                                    listed in 40 CFR 63.13.
                                                                  Appendix B of Part 60
     restricted by statute. Certain other
                                                               AA. Performance Specification 15 of
     material, such as copyrighted material,                                                                     B. What action is the agency taking?
                                                                  Appendix B of Part 60
     is not placed on the internet and will be                 BB. Performance Specification 18 of                  We are promulgating corrections and
     publicly available only in hard copy.                        Appendix B of Part 60                          updates to regulations for source testing
     Publicly available docket materials are                   CC. Procedure 1 of Appendix F of Part 60          of emissions. More specifically, we are
     available electronically through http://                  DD. General Provisions (Subpart A) Part 63        correcting typographical and technical
     www.regulations.gov.                                      EE. Wool Fiberglass Manufacturing                 errors, updating obsolete testing
     FOR FURTHER INFORMATION CONTACT: Ms.                         (Subpart NNN) Part 63                          procedures, adding approved testing
     Lula H. Melton, Office of Air Quality                     FF. Major Sources: Industrial, Commercial,        alternatives, and clarifying testing
                                                                  and Institutional Boilers and Process          requirements.
     Planning and Standards, Air Quality
                                                                  Heaters (Subpart DDDDD) Part 63
     Assessment Division (E143–02),                                                                              C. Judicial Review
                                                               GG. Coal- and Oil-Fired Electric Utility
     Environmental Protection Agency,                             Steam Generating Units (Subpart
     Research Triangle Park, NC 27711;                                                                              Under section 307(b)(1) of the Clean
                                                                  UUUUU) Part 63                                 Air Act (CAA), judicial review of this
     telephone number: (919) 541–2910; fax                     HH. Method 303 of Appendix A of Part 63
     number: (919) 541–0516; email address:                                                                      final rule is available by filing a petition
                                                               II. Method 308 of Appendix A of Part 63           for review in the United States Court of
     melton.lula@epa.gov.                                      JJ. Method 320 of Appendix A of Part 63
                                                                                                                 Appeals for the District of Columbia
     SUPPLEMENTARY INFORMATION: The                            KK. Method 323 of Appendix A of Part 63
                                                               LL. Method 325A of Appendix A of Part 63
                                                                                                                 Circuit by January 14, 2019. Under
     supplementary information in this                                                                           section 307(d)(7)(B) of the CAA, only an
     preamble is organized as follows:                         MM. Method 325B of Appendix A of Part
                                                                  63                                             objection to this final rule that was
     Table of Contents                                       IV. Public Comments on the Proposed Rule            raised with reasonable specificity
     I. General Information                                  V. Statutory and Executive Order Reviews            during the period for public comment
        A. Does this action apply to me?                       A. Executive Order 12866: Regulatory              can be raised during judicial review.
        B. What action is the agency taking?                      Planning and Review and Executive              Moreover, under section 307(b)(2) of the
        C. Judicial Review                                        Order 13563: Improving Regulation and          CAA, the requirements that are the
     II. Background                                               Regulatory Review                              subject of this final rule may not be
     III. Summary of Amendments                                B. Executive Order 13771: Reducing                challenged later in civil or criminal
        A. Method 201A of Appendix M of Part 51                   Regulations and Controlling Regulatory         proceedings brought by the EPA to
        B. Method 204 of Appendix M of Part 51                    Costs                                          enforce these requirements.
        C. Method 205 of Appendix M of Part 51                 C. Paperwork Reduction Act (PRA)
        D. General Provisions (Subpart A) of Part              D. Regulatory Flexibility Act (RFA)               II. Background
           60                                                  E. Unfunded Mandates Reform Act
        E. Fossil-Fuel-Fired Steam Generators
                                                                                                                    The revisions to testing regulations for
                                                                  (UMRA)                                         air emission sources were proposed in
           (Subpart D) Part 60                                 F. Executive Order 13132: Federalism
        F. Electric Utility Steam Generating Units                                                               the Federal Register on January 26,
                                                               G. Executive Order 13175: Consultation
           (Subpart Da) Part 60                                   and Coordination with Indian Tribal
                                                                                                                 2018 (83 FR 3636). The public comment
        G. Industrial-Commercial-Institutional                    Governments                                    period ended March 27, 2018, and 83
           Steam Generating Units (Subpart Db)                 H. Executive Order 13045: Protection of           comment letters were received from the
           Part 60                                                                                               public; 23 of the comment letters were
                                                                  Children from Environmental Health
        H. Small Industrial-Commercial-                                                                          relevant, and the other 60 comment
                                                                  Risks and Safety Risks
           Institutional Steam Generating Units
           (Subpart Dc) Part 60                                I. Executive Order 13211: Actions                 letters were considered beyond the
        I. Municipal Waste Combustors for Which                   Concerning Regulations That                    scope of the proposed rule. This final
           Construction is Commenced After                        Significantly Affect Energy Supply,            rule was developed based on public
           December 20, 1989 and on or Before                     Distribution or Use                            comments that the agency received on
           September 20, 1994 (Subpart Ea) Part 60             J. National Technology Transfer and               the proposed rule.
        J. Glass Manufacturing Plants (Subpart CC)                Advancement Act (NTTAA) and 1 CFR
           Part 60                                                part 51                                        III. Summary of Amendments
        K. New Residential Wood Heaters, New                   K. Executive Order 12898: Federal Actions         A. Method 201A of Appendix M of Part
           Residential Hydronic Heaters and                       to Address Environmental Justice in
                                                                                                                 51
           Forced-Air Furnaces (Subpart QQQQ)                     Minority Populations and Low-Income
           Part 60                                                Populations                                      In Method 201A, in section 12.5, the
        L. Method 2B of Appendix A–1 of Part 60                L. Congressional Review Act (CRA)                 denominator of equation 24 is corrected


VerDate Sep<11>2014   18:08 Nov 13, 2018   Jkt 247001   PO 00000   Frm 00016
                                                                               Page    2 of 3
                                                                               Fmt 4700 Sfmt 4700   E:\FR\FM\14NOR1.SGM   14NOR1
                  Federal Register / Vol. 83, No. 220 / Wednesday, November 14, 2018 / Rules and Regulations                                        56715

     as proposed; the proposed c′p in the                    supporting information and data we                  are deferring finalizing the proposed
     denominator is changed to Cp′ to be                     received on the proposed rule and may               revisions of the temperature tolerances
     consistent with the nomenclature in                     propose either revisions or similar                 of probe and filter holder heating
     section 12.1. The cp in the numerator is                requirements as part of future                      systems as part of this rulemaking. We
     changed to Cp also to be consistent with                rulemakings.                                        will continue to review supporting
     the nomenclature in section 12.1.                                                                           information and data we received on the
                                                             G. Industrial-Commercial-Institutional
                                                                                                                 proposed rule and may propose either
     B. Method 204 of Appendix M of Part                     Steam Generating Units (Subpart Db)
                                                                                                                 revisions or similar requirements as part
     51                                                      Part 60
                                                                                                                 of future rulemakings.
       In Method 204, in section 8.2, the                       In a change from proposal, the
     statement regarding equation 204–2 is                   allowed filter temperature in                       K. New Residential Wood Heaters, New
     corrected to ‘‘The NEAR must be ≤0.05,’’                § 60.46b(d)(4) is not revised. Based on             Residential Hydronic Heaters and
     as proposed.                                            comments we received on the proposed                Forced-Air Furnaces (Subpart QQQQ)
                                                             revisions, we are deferring finalizing the          Part 60
     C. Method 205 of Appendix M of Part
                                                             proposed revisions of the temperature                 In subpart QQQQ, in Method 28WHH,
     51
                                                             tolerances of probe and filter holder               in section 13.5.1, equation 8 is corrected
       In Method 205, section 2.1.1 is                       heating systems as part of this                     as proposed.
     revised to allow the use of National                    rulemaking. We will continue to review
     Institute of Standards and Technology                                                                       L. Method 2B of Appendix A–1 of Part
                                                             supporting information and data we
     (NIST)-traceable transfer standards to                                                                      60
                                                             received on the proposed rule and may
     calibrate the gas dilution system as                    propose either revisions or similar                    In Method 2B, in section 12.1, the
     proposed. The agency continues to                       requirements as part of future                      definition of ambient carbon dioxide
     believe that these standards are widely                 rulemakings.                                        concentration is revised as proposed.
     available and provide the accuracy                                                                          The agency continues to believe that the
     necessary to perform the calibration.                   H. Small Industrial-Commercial-                     global monthly mean (CO2)a
     Section 2.1.1 is also revised as proposed               Institutional Steam Generating Units                concentration varies over time. Also, a
     to require testers to report the results of             (Subpart Dc) Part 60                                website link is added to the definition
     the calibration of the dilution system to                  In a change from proposal, the                   as specified at proposal.
     enable the regulatory authority to                      allowed filter temperature in
                                                                                                                 M. Method 5 of Appendix A–3 of Part
     review this information.                                § 60.45c(a)(5) is not revised. Based on
                                                                                                                 60
                                                             comments we received on the proposed
     D. General Provisions (Subpart A) of                    revisions, we are deferring finalizing the             In a change from proposal, allowed
     Part 60                                                 proposed revisions of the temperature               filter temperatures in Method 5, sections
       In the General Provisions of part 60,                 tolerances of probe and filter holder               2.0, 6.1.1.2, 6.1.1.6, 6.1.1.7, and 8.5 are
     § 60.17(h) is revised as proposed to add                heating systems as part of this                     not revised. Based on comments we
     ASTM D6216–12 to the list of                            rulemaking. We will continue to review              received on the proposed revisions, we
     incorporations by reference and to re-                  supporting information and data we                  are deferring finalizing the proposed
     number the remaining consensus                          received on the proposed rule and may               revisions of the temperature tolerances
     standards that are incorporated by                      propose either revisions or similar                 of probe and filter holder heating
     reference in alpha-numeric order.                       requirements as part of future                      systems as part of this rulemaking. We
                                                             rulemakings.                                        will continue to review supporting
     E. Fossil-Fuel-Fired Steam Generators                                                                       information and data we received on the
     (Subpart D) Part 60                                     I. Municipal Waste Combustors for                   proposed rule and may propose either
        In a change from proposal, the                       Which Construction is Commenced                     revisions or similar requirements as part
     allowed filter temperature in                           After December 20, 1989 and on or                   of future rulemakings.
     § 60.46(b)(2)(i) is not revised. Based on               Before September 20, 1994 (Subpart Ea)                 Section 6.1.1.9 is revised as proposed
     comments we received on the proposed                    Part 60                                             to allow the use of a single temperature
     revisions, we are deferring finalizing the                 In a change from proposal, the                   sensor in lieu of two temperature
     proposed revisions of the temperature                   allowed filter temperature in                       sensors on the dry gas meter as allowed
     tolerances of probe and filter holder                   § 60.58a(b)(3) is not revised. Based on             by Technical Information Document 19
     heating systems as part of this                         comments we received on the proposed                (TID–19) and the approved broadly
     rulemaking. We will continue to review                  revisions, we are deferring finalizing the          applicable alternative, ALT–117 (see
     supporting information and data we                      proposed revisions of the temperature               https://www.epa.gov/emc). Consistent
     received on the proposed rule and may                   tolerances of probe and filter holder               with our response to the comment
     propose either revisions or similar                     heating systems as part of this                     regarding allowing flexibility for the
     requirements as part of future                          rulemaking. We will continue to review              weighing container in section 11.2.1,
     rulemakings.                                            supporting information and data we                  Method 5B, the first sentence in section
                                                             received on the proposed rule and may               11.2.1, Method 5 is revised similarly.
     F. Electric Utility Steam Generating
                                                             propose either revisions or similar
     Units (Subpart Da) Part 60                                                                                  N. Method 5B of Appendix A–3 of Part
                                                             requirements as part of future
        In a change from proposal, the                                                                           60
                                                             rulemakings.
     allowed filter temperature in § 60.50Da                                                                        In a change from proposal, the
     (b)(1)(ii)(A) is not revised. Based on                  J. Glass Manufacturing Plants (Subpart              allowed filter temperatures in Method
     comments we received on the proposed                    CC) Part 60                                         5B, sections 2.0, 6.1, and 8.2 are not
     revisions, we are deferring finalizing the                 In a change from proposal, the                   revised. Based on comments we
     proposed revisions of the temperature                   allowed filter temperatures in                      received on the proposed revisions, we
     tolerances of probe and filter holder                   §§ 60.293(f) and 60.296(d)(2) are not               are deferring finalizing the proposed
     heating systems as part of this                         revised. Based on comments we                       revisions of the temperature tolerances
     rulemaking. We will continue to review                  received on the proposed revisions, we              of probe and filter holder heating


VerDate Sep<11>2014   18:08 Nov 13, 2018   Jkt 247001   PO 00000   Frm 00017
                                                                               Page    3 of 3
                                                                               Fmt 4700 Sfmt 4700   E:\FR\FM\14NOR1.SGM   14NOR1
EXHIBIT 13
              DECLARATION OF PATRICIA MACIELEWICZ

I, Patricia Macielewicz, declare as follows:

1.    My name is Patricia Macielewicz. I am over 18 years old. The information

      in this declaration is based on my personal experience and my review of

      publicly available information.

2.    My primary residence is 2708 New York Avenue, Whiting, Indiana 46394. I

      have lived at my current address for over 70 years. I’ve lived in Whiting,

      Indiana for my entire life.

3.    I have been a member of the Sierra Club since 2018.

4.    The Sierra Club is a nationwide non-profit environmental membership

      organization, which has its purpose to explore, enjoy, and protect the wild

      places of the earth; to practice and promote the responsible use of the earth’s

      ecosystems and resources; to educate and enlist humanity to protect and

      restore the quality of the natural and human environment; and to use all

      lawful means to carry out these objectives.

5.    My home is approximately one half mile from BP’s Whiting Refinery. I can

      see the facility’s smoke stacks from my home. Because I live so close to the

      refinery, I am sure that I am exposed to pollution from the refinery,

      including particulate matter emissions.




                                     Page 1 of 4
6.   My home abuts the Lost Marsh Golf Course, and I often spend time outside,

     behind my home feeding deer and other animals that wander behind my

     house and the back portions of the golf course.

7.   The air pollution from the Whiting Refinery, including particulate matter

     pollution, is a major concern to me. When I am spending time outside, I can

     sometimes feel a burning in my throat and on my face. The air often feels

     heavy and is hazy, which makes me want to avoid taking deep breaths.

     When this occurs, I often have to retreat indoors to avoid the poor air

     quality. The air quality feels particularly bad when there is little or no

     breeze.

8.   There are also bad odors that come from the Whiting Refinery that keep me

     from spending time outside and I must keep my windows closed because of

     the smell. I spend less time outside due to my concerns about air pollution

     from Whiting Refinery, and the poor air quality often prevents me from

     enjoying my yard, and doing other activities I enjoy, such as going on walks

     and feeding the animals outdoors.

9.   The Whiting Refinery is also very noisy, due to fans and other pieces of

     equipment. I refer to the noise as the BP Symphony. The noise often keeps

     me from spending time outside when I otherwise would. The noise tends to

     be louder at night or early in the morning.




                                    Page 2 of 4
10.   I have lived near the Whiting Refinery my entire life and do not have the

      financial means to move, despite the poor air quality and other impacts on

      my day-to-day life.

11.   I am aware that BP’s Whiting Refinery emits various air pollutants,

      including particulate matter, and that the U.S. Environmental Protection

      Agency sets limitations on particulate matter emissions due to adverse health

      and environmental effects. I understand that particulate matter includes

      small particles that can get deep into the lungs and cause serious health

      problems, including respiratory symptoms, such as coughing and difficulty

      breathing, aggravation of asthma and chronic bronchitis, heart problems,

      increased risk of lung cancer, and premature death.

12.   I am 81 years old. I understand that elderly individuals and children are

      considered to be particularly sensitive to the health effects of particulate

      matter. As an elderly individual, I am very concerned about the impacts of

      the facility’s emissions on my health.

13.   I understand that Sierra Club is suing BP for violations of its particular

      matter emission limitations at the Whiting Refinery. In light of my proximity

      to the Whiting Refinery, I am concerned about the plant’s particulate matter

      violations.




                                     Page 3 of 4
Page 4 of 4
EXHIBIT 14
                  DECLARATION OF CAROLYN MARSH

I, Carolyn Marsh, declare as follows:

1.    My name is Carolyn Marsh. I am over 18 years old. The information in this

      declaration is based on my personal experience and my review of publicly

      available information.

2.    My primary residence is 1804 Oliver Street, Whiting, Indiana 46394. I have

      lived at my current address for 32 years.

3.    I am retired, but am an active bird conservationist and environmental

      activist.

4.    I am a member of the Sierra Club. I first joined the Sierra Club in January

      1990.

5.    The Sierra Club is a nationwide non-profit environmental membership

      organization, which has its purpose to explore, enjoy, and protect the wild

      places of the earth; to practice and promote the responsible use of the earth’s

      ecosystems and resources; to educate and enlist humanity to protect and

      restore the quality of the natural and human environment; and to use all

      lawful means to carry out these objectives.

6.    My house is less than a mile from the BP Whiting oil refinery. The oil

      facility abuts a public park, Whiting Park along Lake Michigan. Because I




                                    Page 1 of 6
     live so close to the refinery, I am certain that I am exposed to pollution from

     the refinery, including particulate matter (PM) emissions.

7.   My passion is bird conservation. In the 1990s, I campaigned and organized

     to establish the Hammond Bird Sanctuary in Hammond, Indiana. I’ve also

     organized to mitigate/replace about 13 acres of bird habitat lost from golf

     course development in Hammond and preserved a Great Blue Heron and

     Great Egret rookery and bald eagle habitat from being developed into a law

     enforcement shooting practice range in southeast Chicago. I mostly spend

     my time outside walking, bird watching, as well as tending to my garden.

8.   When I moved to Whiting, I didn't know about the Whiting Refinery. I just

     knew that there was an affordable house available near Lake Michigan, and I

     liked the “little city by the lake.” At first, I wasn’t conscious of pollution

     from the refinery, since I had worked at a steel mill in southeast Chicago

     before moving to Indiana, and was used to large industry. However, I

     eventually became interested in the Clean Air and Water Acts and the

     permitting process of the BP facility, since the plant had been around about a

     century. I thought it would be torn down as an outdated facility. I got

     involved with the permitting process when BP had to get approved to refine

     tar sands from Canada at the facility, which eventually became an air permit




                                     Page 2 of 6
      lawsuit brought by Natural Resources Defense Council (NRDC), Sierra

      Club, and others.

9.    The refinery has had spills since this lawsuit, and I’ve been commenting to

      challenge some of the facility’s renewal permits up to every five years.

10.   The BP facility is very loud and depending on the wind, it is particularly

      noisy when there is a southward wind. As mentioned earlier, the facility has

      a smell as well, that you can smell from miles away. The air quality is not

      good in Whiting because of this industry – there is dead, stale air, which I

      think is partially due to the PM emissions from Whiting Refinery. You feel

      unhealthy outside. You can also see the flames from the facility going up out

      of the towers of the facility, which impacts the aesthetics of the town. There

      is also a lot of secrecy surrounding oil spills by the facility, as the local

      paper does not often investigate BP accidents. Friends and I have tried to

      raise awareness about the oil spills impacting Lake Michigan, especially

      when there is oil sheen on the lake, but many people in Whiting don’t talk

      about the problems of the facility, as I believe they are scared to talk badly

      about BP. Many local people grew up working at the facility. However,

      people were not told about how dangerous having an oil refinery by their

      homes can be. Interestingly, not too many people work at BP now, since it is

      a high tech plant. The workers that do work there are outside contractors and




                                      Page 3 of 6
      commute into Whiting. Environmental activists are not given the attention

      they deserve, fighting the pollution emitting from this facility.

11.   In terms of other impacts from the plant and industry in Whiting, the bird

      population has totally spiraled down. The difference from when I moved to

      Whiting 30 years ago versus today is staggering. The birds aren’t in the

      parks in the numbers when I first became interested in finding migrating

      birds at Lake Michigan, Wolf Lake, and George Lake, and I attribute that to

      the chemical pollution emitted from the BP facility that have permeated the

      air.

12.   The PM emissions are bad here – you can drive through the PM. The air

      quality looks and feels awful. People who were not born and raised here and

      visit or move to the Whiting area all say the same thing, that it is harder to

      breathe. The PM to me even has a smell. There is a huge number of people,

      particularly children, suffering from asthma in Whiting and surrounding

      neighborhoods.

13.   I am aware that BP’s Whiting Refinery emits PM, and that the U.S.

      Environmental Protection Agency sets limitations on particulate matter

      emissions due to adverse health and environmental effects. I understand that

      PM includes small particles that can get deep into the lungs and cause

      serious health problems, including respiratory symptoms, such as coughing




                                     Page 4 of 6
      and difficulty breathing, aggravation of asthma and chronic bronchitis, heart

      problems, increased risk of lung cancer, and premature death.

14.   I have recently been diagnosed with chronic obstructive pulmonary disease

      (COPD), which I attribute to the poor air quality in Whiting, especially the

      PM pollution. I am aware that the U.S. Environmental Protection Agency

      has determined that exposure to PM can cause chronic respiratory conditions

      such as COPD, and that older individuals are especially vulnerable to the

      health risks associated with short and long term PM exposure.

15.   Due to my proximity to the Whiting Refinery, I have serious concerns about

      the PM pollution that comes from the facility and impacts upon my health. I

      have felt a real shortness of breath in the past year, and I definitely believe

      this is related to the PM pollution from Whiting Refinery. I spend less time

      outside because of my health concerns about exposure to air pollution and

      PM, particularly since I found out I had developed COPD. And while we

      very much feel the effects of the BP plant here in Whiting, we are very close

      to Chicago too, which is straight west of here. As a result, the pollution from

      this facility can have wide-ranging impacts not only on the local community

      but further away.

16.   I understand that Sierra Club is suing BP for violations of its particular

      matter emission limitations at the Whiting Refinery. I am participating in




                                     Page 5 of 6
Page 6 of 6
EXHIBIT 15
               DECLARATION OF MAUREEN CONNOLLEY

I, Maureen Connolley, declare as follows:

1.    My name is Maureen Connolley. I am over 18 years old. The information in

      this declaration is based on my personal experience and my review of

      publicly available information.

2.    My primary residence is 8525 Maple Avenue, Gary, Indiana 46403. I have

      lived at my current address for approximately 20 years.

3.    I am currently retired from a career in nursing.

4.    I am a member of the Sierra Club. I joined the Sierra Club in September

      2017.

5.    The Sierra Club is a nationwide non-profit environmental membership

      organization, which has its purpose to explore, enjoy, and protect the wild

      places of the earth; to practice and promote the responsible use of the earth’s

      ecosystems and resources; to educate and enlist humanity to protect and

      restore the quality of the natural and human environment; and to use all

      lawful means to carry out these objectives.

6.    My home is approximately 13 miles southeast of BP’s Whiting Refinery.

7.    I live in the Miller Beach community, only a few blocks from the shores of

      Lake Michigan.




                                    Page 1 of 4
8.    The area has historically had poor air quality – especially in the 1970s. Since

      then, air quality has improved but over the last several years I’ve noticed a

      decline in the air quality.

9.    The air is often hazy and even has a sulfur smell to it. I spend a lot of time

      biking in the area and taking walks down to the beach. The variability of air

      quality is noticeable. When the air quality is poor, it greatly impacts the

      aesthetics of the area. Miller Beach is so beautiful. It’s depressing to see it

      become polluted. I believe the excess particulate matter (PM) emissions

      from Whiting Refinery contribute to this problem.

10.   Last year, I went cross-country skiing along the lake shoreline and I could

      see a fine ash on the snow, which I think was PM. It was a depressing sight.

      I think that the U.S. Environmental Protection Agency (EPA) should do

      more to ensure that the companies in the area, including BP, are not

      polluting our community.

11.   My neighbors have also noticed that air quality has gotten worse over the

      last several years. Through online community forums, such as Next Door,

      people often comment on the state of the air quality. Some neighbors have

      even chipped in for a PurpleAir monitor to keep track of particulate matter

      levels and other air quality indicators. They post the data to a website

      (millerbeach-air.com) so that it is available to the community.




                                     Page 2 of 4
12.   Many of my neighbors have respiratory problems and we also have a high

      percentage of vulnerable populations, such as the elderly and children. Poor

      air quality negatively impacts public health and is a major concern for me.

13.   I know that BP’s Whiting Refinery emits PM and that the EPA sets

      limitations on PM emissions due to adverse health and environmental

      effects. I understand that PM includes small particles that can get deep into

      the lungs and cause serious health problems, including respiratory

      symptoms, such as coughing and difficulty breathing, aggravation of asthma

      and chronic bronchitis, heart problems, increased risk of lung cancer, and

      premature death.

14.   I understand that Sierra Club is suing BP for violations of its fine particulate

      matter (PM10) emissions limits at the refinery. I am participating in this case

      because governmental agencies are not protecting my community from

      harmful emissions such as the unlawful PM emissions from the refinery.

15.   I believe that ensuring Whiting Refinery complies with its permitted PM

      emissions levels would reduce air pollution from the plant, and help improve

      the air quality in the area. I believe this reduction in unlawful pollution

      would help address some of my concerns stated above, including by

      reducing my exposure to PM pollution and stopping the negative impacts of

      pollution on the beauty of Miller Beach. It would also comfort me to know




                                     Page 3 of 4
Page 4 of 4
